[orionthirdamendment001.jpg]
Execution Version THIRD AMENDMENT TO CREDIT AGREEMENT THIS THIRD AMENDMENT TO
CREDIT AGREEMENT (this “Amendment”), is made and entered into as of November 7,
2017, by and among ORION GROUP HOLDINGS, INC., a Delaware corporation (formerly
known as Orion Marine Group, Inc.) (the “Borrower”), certain Subsidiaries of the
Borrower designated as “Guarantors” on the signature pages hereof (together with
the Borrower, the “Credit Parties”), the Lenders (as defined below) party hereto
constituting the Required Lenders (as defined in the Credit Agreement as defined
below), and REGIONS BANK, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Agent”). W I T N E S S E T H: WHEREAS, the
Borrower, the Guarantors, certain banks and other financial institutions from
time to time party thereto (the “Lenders”) and the Agent are parties to a
certain Credit Agreement, dated as of August 5, 2015 (as amended by that certain
First Amendment to Credit Agreement, dated as of April 27, 2016, that certain
Second Amendment to Credit Agreement, dated as of July 28, 2017, and as further
amended, restated, supplemented, increased, extended or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made loans and certain other
financial accommodations available to the Borrower; and WHEREAS, the Borrower
has requested that the Required Lenders and the Agent amend certain provisions
of the Credit Agreement, and, in each case, subject to the terms and conditions
hereof, the Required Lenders and the Agent are willing to do so. NOW, THEREFORE,
for good and valuable consideration, the sufficiency and receipt of which are
acknowledged, the Borrower, the Guarantors, the Required Lenders and the Agent
agree as follows: 1. Amendments to Credit Agreement. From and after the Third
Amendment Effective Date (as hereinafter defined), the Credit Agreement is
amended pursuant to this Amendment and amendments to the Credit Agreement prior
to the date hereof to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A to this Amendment (the “Amended Credit Agreement”). 2.
Conditions Precedent. Completion of the following to the satisfaction of the
Agent and the Required Lenders shall constitute express conditions precedent to
the effectiveness of the amendments set forth in this Amendment (and the date on
which all of the foregoing shall have occurred as determined by the Agent being
called herein the “Third Amendment Effective Date”):



--------------------------------------------------------------------------------



 
[orionthirdamendment002.jpg]
2 (a) Executed Credit Documents. Delivery of duly executed counterparts of this
Amendment in form and substance satisfactory to the Agent and the Required
Lenders; and (b) Fees and Expenses. The Agent shall have confirmation that all
fees and expenses required to be paid on or before the Third Amendment Effective
Date have been paid, including the fees and expenses of King & Spalding LLP. 3.
Representations and Warranties. As of the Third Amendment Effective Date, after
giving effect to this Amendment, the representations and warranties contained in
the Credit Agreement and in the other Credit Documents are true and correct in
all material respects (or, with respect to any such representation or warranty
that is modified by materiality or Material Adverse Effect, are true and correct
in all respects) on and as of the Third Amendment Effective Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date, and no event
has occurred and is continuing or would result from the consummation of this
Amendment and the transactions contemplated hereby that would constitute an
Event of Default or a Default. 4. Reaffirmation of Credit Party Obligations.
Each Credit Party hereby ratifies the Credit Agreement, as amended hereby, and
each other Credit Document to which it is a party and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement, as amended hereby,
and such other Credit Documents applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations. 5.
Release of Claims and Covenant Not to Sue. (a) On the Third Amendment Effective
Date, in consideration of the Required Lenders’ and the Agent’s agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Credit Party, on
behalf of itself and its successors and assigns, and its present and former
members, managers, shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives, and other representatives (each Credit Party and all such other
Persons being hereinafter referred to collectively as the “Releasing Parties”
and individually as a “Releasing Party”), hereby absolutely, unconditionally,
and irrevocably releases, remises, and forever discharges Agent, each Lender,
and each of their respective successors and assigns, and their respective
present and former shareholders, members, managers, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents,
legal representatives, and other representatives (Agent, Lenders, and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from any and all demands, actions, causes
of action, suits, damages, and any and all other claims, counterclaims,
defenses, rights of set-off, demands, and liabilities whatsoever (individually,
a “Claim” and collectively, “Claims”) of every kind and nature, known or
unknown, suspected or unsuspected, at law or in equity, which any Releasing
Party or any of its successors, assigns, or other legal representatives may now
or hereafter own, hold, have, or claim to have against the Releasees or any of
them for, upon, or by reason of any circumstance, action, cause, or thing
whatsoever which arises at any time on or prior to the date of this



--------------------------------------------------------------------------------



 
[orionthirdamendment003.jpg]
3 Amendment for or on account of, in relation to, or in any way in connection
with this Amendment, the Credit Agreement, any of the other Credit Documents, or
any of the transactions hereunder or thereunder. (b) Each Credit Party
understands, acknowledges, and agrees that the release set forth above may be
pleaded as a full and complete defense to any Claim and may be used as a basis
for an injunction against any action, suit, or other proceeding which may be
instituted, prosecuted, or attempted in breach of the provisions of such
release. (c) Each Credit Party agrees that no fact, event, circumstance,
evidence, or transaction which could now be asserted or which may hereafter be
discovered will affect in any manner the final, absolute, and unconditional
nature of the release set forth above. (d) On and after the Third Amendment
Effective Date, each Credit Party hereby absolutely, unconditionally and
irrevocably covenants and agrees with and in favor of each Releasee that it will
not sue (at law, in equity, in any regulatory proceeding, or otherwise) any
Releasee on the basis of any Claim released, remised, and discharged by any
Credit Party pursuant to clause (a) of this Section. If any Credit Party
violates the foregoing covenant, the Borrower, for itself and its successors and
assigns, and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives, and other representatives, agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation. 6. Effect of Amendment. Except as set forth expressly
herein, all terms of the Credit Agreement, as amended hereby, and the other
Credit Documents shall be and remain in full force and effect and shall
constitute the legal, valid, binding and enforceable obligations of the Borrower
to the Lenders and the Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement or the
other Credit Documents, nor constitute a waiver of any provision of the Credit
Agreement or the other Credit Documents. This Amendment shall constitute a
Credit Document for all purposes of the Credit Agreement. 7. Governing Law. This
Amendment shall be governed by, and construed in accordance with, the internal
laws of the State of New York. 8. No Novation. This Amendment is not intended by
the parties to be, and shall not be construed to be, a novation of the Credit
Agreement or an accord and satisfaction in regard thereto. 9. Counterparts. This
Amendment may be executed by one or more of the parties hereto in any number of
separate counterparts, each of which shall be deemed an original and all of
which, taken together, shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
transmission or by electronic mail in pdf form shall be as effective as delivery
of a manually executed counterpart hereof.



--------------------------------------------------------------------------------



 
[orionthirdamendment004.jpg]
4 10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns. 11. Entire Understanding. This Amendment sets
forth the entire understanding of the parties with respect to the matters set
forth herein, and shall supersede any prior negotiations or agreements, whether
written or oral, with respect thereto. [Signature Pages To Follow]



--------------------------------------------------------------------------------



 
[orionthirdamendment005.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment006.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment007.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment008.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment009.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment010.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment011.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment012.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment013.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment014.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment015.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment016.jpg]




--------------------------------------------------------------------------------



 
[orionthirdamendment017.jpg]
ANNEX A Amended Credit Agreement [Attached]



--------------------------------------------------------------------------------



 
[orionthirdamendment018.jpg]
CONFORMED THROUGH AMENDMENT NO. 1 DATED AS OF APRIL 27, 2016 AND AMENDMENT NO. 2
DATED AS OF JULY 28, 2017 AND AMENDMENT NO. 3 DATED AS OF NOVEMBER 7 2017 CREDIT
AGREEMENT dated as of August 5, 2015 among ORION MARINE GROUP HOLDINGS, INC. as
Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO FROM TIME TO TIME,
as Guarantors THE LENDERS PARTY HERETO, REGIONS BANK, as Administrative Agent
and Collateral Agent and BANK OF AMERICA, N.A., BOKF, NA DBA BANK OF TEXAS and
BRANCH BANKING AND TRUST COMPANY, as Co-Syndication Agents, REGIONS CAPITAL
MARKETS, a division of Regions Bank, as Lead Arranger and Book Manager
DMSLIBRARY01\28783273.v7



--------------------------------------------------------------------------------



 
[orionthirdamendment019.jpg]
TABLE OF CONTENTS Page Section 1. DEFINITIONS AND INTERPRETATION 1 Section 1.1
Definitions. 1 Section 1.2 Accounting Terms. 32 Section 1.3 Rules of
Interpretation. 33 Section 2 LOANS AND LETTERS OF CREDIT 34 Section 2.1
Revolving Loans and Term Loan A. 34 Section 2.2 Swingline Loans. 38 Section 2.3
Issuances of Letters of Credit and Purchase of Participations Therein. 4041
Section 2.4 Pro Rata Shares; Availability of Funds. 4445 Section 2.5 Evidence of
Debt; Register; Lenders’ Books and Records; Notes. 4546 Section 2.6 Scheduled
Principal Payments. 46 Section 2.7 Interest on Loans. 47 Section 2.8
Conversion/Continuation. 49 Section 2.9 Default Rate of Interest. 4950 Section
2.10 Fees. 50 Section 2.11 Prepayments/Commitment Reductions. 52 Section 2.12
Application of Prepayments. 54 Section 2.13 General Provisions Regarding
Payments. 5455 Section 2.14 Sharing of Payments by Lenders. 5556 Section 2.15
Cash Collateral. 56 Section 2.16 Defaulting Lenders. 57 Section 2.17 Removal or
Replacement of Lenders. 5960 Section 3 YIELD PROTECTION 6061 Section 3.1 Making
or Maintaining LIBOR Loans. 6061 Section 3.2 Increased Costs. 62 Section 3.3
Taxes. 6364 Section 3.4 Mitigation Obligations; Designation of a Different
Lending Office. 67 Section 4 GUARANTY 67 Section 4.1. The Guaranty. 67 Section
4.2 Obligations Unconditional. 68 Section 4.3 Reinstatement. 69 Section 4.4
Certain Additional Waivers. 69 Section 4.5 Remedies. 69 Section 4.6 Rights of
Contribution. 69 Section 4.7 Guarantee of Payment; Continuing Guarantee. 6970
Section 4.8 Keepwell. 6970 Section 5 CONDITIONS PRECEDENT 70 Section 5.1
Conditions Precedent to Initial Credit Extensions. 70 Section 5.2 Conditions to
Each Credit Extension. 74 Section 6 REPRESENTATIONS AND WARRANTIES 74 Section
6.1 Organization; Requisite Power and Authority; Qualification. 74 Section 6.2
Equity Interests and Ownership. 75 i



--------------------------------------------------------------------------------



 
[orionthirdamendment020.jpg]
Section 6.3 Due Authorization. 75 Section 6.4 No Conflict. 75 Section 6.5
Governmental Consents. 75 Section 6.6 Binding Obligation. 75 Section 6.7
Financial Statements. 75 Section 6.8 No Material Adverse Effect; No Default. 76
Section 6.9 Tax Matters. 76 Section 6.10 Properties. 76 Section 6.11
Environmental Matters. 7778 Section 6.12 No Defaults. 78 Section 6.13 No
Litigation or other Adverse Proceedings. 78 Section 6.14 Information Regarding
the Borrower and its Subsidiaries. 78 Section 6.15 Governmental Regulation. 78
Section 6.16 Employee Matters. 79 Section 6.17 Pension Plans. 80 Section 6.18
Solvency. 80 Section 6.19 Compliance with Laws. 80 Section 6.20 Disclosure. 80
Section 6.21 Insurance. 81 Section 6.22 Pledge Agreement and Security Agreement.
81 Section 6.23 Mortgages. 8182 Section 6.24 Vessel Qualification. 82 Section 7
AFFIRMATIVE COVENANTS 82 Section 7.1 Financial Statements and Other Reports. 82
Section 7.2 Existence. 84 Section 7.3 Payment of Taxes and Claims. 84 Section
7.4 Maintenance of Properties. 85 Section 7.5 Insurance. 85 Section 7.6
Inspections. 85 Section 7.7 Lenders Meetings. 8586 Section 7.8 Compliance with
Laws and Material Contracts. 86 Section 7.9 Use of Proceeds. 86 Section 7.10
Environmental Matters. 86 Section 7.11 Additional Real Estate Assets. 86 Section
7.12 Pledge of Personal Property Assets. 8788 Section 7.13 Books and Records. 88
Section 7.14 Additional Subsidiaries. 88 Section 7.15 Interest Rate Protection.
89 Section 7.16 Covenants Relating to the Vessels. 89 Section 7.17 Cash
Management. 89 Section 7.18 Landlord Waivers. 8990 Section 7.19 Post Closing
Covenants. 90 Section 8 NEGATIVE COVENANTS 92 Section 8.1 Indebtedness. 92
Section 8.2 Liens. 93 Section 8.3 No Further Negative Pledges. 9495 Section 8.4
Restricted Payments. 95 Section 8.5 Burdensome Agreements. 95 Section 8.6
Investments. 9596 ii



--------------------------------------------------------------------------------



 
[orionthirdamendment021.jpg]
Section 8.7 Use of Proceeds. 96 Section 8.8 Financial Covenants. The Credit
Parties shall not: 96 Section 8.9 Fundamental Changes; Disposition of Assets;
Acquisitions. 9796 Section 8.10 Disposal of Subsidiary Interests. 97 Section
8.11 Sales and Lease-Backs. 97 Section 8.12 Transactions with Affiliates and
Insiders. 97 Section 8.13 Prepayment of Other Funded Debt. 9897 Section 8.14
Conduct of Business. 98 Section 8.15 Fiscal Year; Accounting Changes. 98 Section
8.16 Amendments to Organizational Agreements/Material Agreements. 98 Section
8.17 Capital Expenditures. 98 Section 8.18 Negative Covenants Relating to the
Vessels. 98 Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS. 98
Section 9.1 Events of Default. 9998 Section 9.2 Remedies. 101 Section 9.3
Application of Funds. 101 Section 10 AGENCY 102 Section 10.1 Appointment and
Authority. 102 Section 10.2 Rights as a Lender. 103 Section 10.3 Exculpatory
Provisions. 103 Section 10.4 Reliance by Administrative Agent. 104 Section 10.5
Delegation of Duties. 105104 Section 10.6 Resignation of Administrative Agent.
105 Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. 106
Section 10.8 No Other Duties, etc. 106 Section 10.9 Administrative Agent May
File Proofs of Claim. 106 Section 10.10 Collateral Matters. 107106 Section 11
MISCELLANEOUS 108 Section 11.1 Notices; Effectiveness; Electronic
Communications. 108 Section 11.2 Expenses; Indemnity; Damage Waiver. 109 Section
11.3 Set-Off. 111 Section 11.4 Amendments and Waivers. 112111 Section 11.5
Successors and Assigns. 113 Section 11.6 Independence of Covenants. 117 Section
11.7 Survival of Representations, Warranties and Agreements. 117 Section 11.8 No
Waiver; Remedies Cumulative. 118117 Section 11.9 Marshalling; Payments Set
Aside. 118 Section 11.10 Severability. 118 Section 11.11 Obligations Several;
Independent Nature of Lenders’ Rights. 118 Section 11.12 Headings. 118 Section
11.13 Applicable Laws. 118 Section 11.14 WAIVER OF JURY TRIAL. 119 Section 11.15
Confidentiality. 119 Section 11.16 Usury Savings Clause. 120 Section 11.17
Counterparts; Integration; Effectiveness. 121 Section 11.18 No Advisory of
Fiduciary Relationship. 121 Section 11.19 Electronic Execution of Assignments
and Other Documents. 121 Section 11.20 USA PATRIOT Act. 122121 iii



--------------------------------------------------------------------------------



 
[orionthirdamendment022.jpg]
Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. 122 iv



--------------------------------------------------------------------------------



 
[orionthirdamendment023.jpg]
Appendices Appendix A Lenders, Commitments and Commitment Percentages Appendix B
Notice Information Schedules Schedule 6.1 Organization; Requisite Power and
Authority; Qualification Schedule 6.2 Equity Interests and Ownership Schedule
6.10(b) Real Estate Assets Schedule 6.10(d) Vessels Schedule 6.14 Name,
Jurisdiction and Tax Identification Numbers of Borrower and its Subsidiaries
Schedule 6.21 Insurance Coverage Schedule 8.1 Existing Indebtedness Schedule 8.2
Existing Liens Schedule 8.6 Existing Investments Exhibits Exhibit 1.1 Form of
Secured Party Designation Notice Exhibit 2.1 Form of Funding Notice Exhibit 2.3
Form of Issuance Notice Exhibit 2.5-1 Form of Revolving Loan Note Exhibit 2.5-2
Form of Swingline Note Exhibit 2.5-3 Form of Term Loan Note Exhibit 2.8 Form of
Conversion/Continuation Notice Exhibit 3.3 Forms of U.S. Tax Compliance
Certificates (Forms 1 – 4) Exhibit 7.1(c) Form of Compliance Certificate Exhibit
7.14 Form of Guarantor Joinder Agreement Exhibit 11.5 Form of Assignment
Agreement v



--------------------------------------------------------------------------------



 
[orionthirdamendment024.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT, dated as of August 5, 2015 (as amended,
restated, supplemented, increased, extended, supplemented or otherwise modified
from time to time, this “Agreement”), is entered into by and among ORION MARINE
GROUP, INC., a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party hereto, as Guarantors, the Lenders from
time to time party hereto, REGIONS BANK, as administrative agent (in such
capacity, “Administrative Agent”) and collateral agent (in such capacity,
“Collateral Agent”). RECITALS: WHEREAS, the Borrower has requested that the
Lenders provide revolving credit and term loan facilities for the purposes set
forth herein; and WHEREAS, the Lenders have agreed to make the requested
facilities available on the terms and conditions set forth herein; NOW,
THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows: Section 1.
DEFINITIONS AND INTERPRETATION Section 1.1 Definitions. The following terms used
herein, including in the introductory paragraph, recitals, exhibits and
schedules hereto, shall have the following meanings: “2017 Q3 Hurricane
Add-Back” means as defined in the definition of “Consolidated EBITDA”.
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Equity
Interests of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise. “Adjusted LIBOR Rate”
means, for any Interest Rate Determination Date with respect to an Interest
Period for an Adjusted LIBOR Rate Loan, the rate per annum obtained by dividing
(a) (i) the rate per annum (rounded upward to the next whole multiple of one
sixteenth of one percent (1/16 of 1%)) equal to the LIBOR or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded upward to the next
whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays an average settlement rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (iii) in the event the rates
referenced in the preceding clauses (i) and (ii) are not available, the rate per
annum (rounded upward to the next whole multiple of one sixteenth of one percent
(1/16 of 1%)) equal to quotation rate (or the arithmetic mean of rates) offered
to first class banks DMSLIBRARY01\28783273.v7



--------------------------------------------------------------------------------



 
[orionthirdamendment025.jpg]
in the London interbank market for deposits (for delivery on the first day of
the relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Regions Bank or any other Lender
selected by the Administrative Agent, for which the Adjusted LIBOR Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(b) an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.
Notwithstanding the foregoing, for purposes of this Agreement, the Adjusted
LIBOR Rate shall in no event be less than 0% at any time. “Adjusted LIBOR Rate
Loan” means Loans bearing interest based on the Adjusted LIBOR Rate.
“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns. “Administrative Questionnaire” means
an administrative questionnaire provided by the Lenders in a form supplied by
the Administrative Agent. “Adverse Proceeding” means any action, suit,
proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration (whether or not purportedly on behalf of any Credit
Party or any of its Subsidiaries) at law or in equity, or before or by any
Governmental Authority, whether pending, threatened in writing against any
Credit Party or any of its Subsidiaries or any material property of any Credit
Party or any of its Subsidiaries. “Affected Lender” means as defined in Section
3.1(b). “Affected Loans” means as defined in Section 3.1(b). “Affiliate” means,
with respect to any Person, another Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified. “Agent” means each of the Administrative
Agent and the Collateral Agent. “Aggregate Revolving Commitments” means the
Revolving Commitments of all the Lenders. The aggregate principal amount of the
Aggregate Revolving Commitments in effect on the Closing Date is FIFTY MILLION
DOLLARS ($50,000,000). “Agreement” means as defined in the introductory
paragraph hereto. “ALTA” means American Land Title Association. “Applicable
Laws” means all applicable laws, including all applicable provisions of
constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators. “Applicable Margin” means (a) from the
Closing Date through the date two (2) Business Days immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.1(c) for the
Fiscal Quarter ending September 30, 2015, the percentage per annum based upon
Pricing Level 3 in the table set forth below, and (b(b) from the Third Amendment
Effective Date through the date two (2) Business Days immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.1(c) for the
Fiscal Quarter ended December 31, 2017, the percentage per annum based upon
Pricing Level 5 in the table set forth below, and (c) thereafter, the percentage
per annum determined by reference to the table set forth below using the
Consolidated Leverage Ratio as set forth in 2



--------------------------------------------------------------------------------



 
[orionthirdamendment026.jpg]
the Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 7.1(c), with any increase or decrease in the Applicable
Margin resulting from a change in the Consolidated Leverage Ratio becoming
effective on the date two (2) Business Days immediately following the date on
which such Compliance Certificate is delivered. Pricing Level Consolidated
Leverage Ratio Adjusted LIBOR Rate Loans and Letter of Credit Fee Base Rate
Loans Commitment Fee 1 Less than 1.50 to 1.00 1.75% 0.75% 0.375% 2 Greater than
or equal to 1.50 to 1.00 but less than 2.00 to 1.00 2.00% 1.00% 0.375% 3 Greater
than or equal to 2.00 to 1.00 but less than 2.75 to 1.00 2.50% 1.50% 0.500% 4
Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00 3.00% 2.00%
0.500% 5 Greater than or equal to 3.25 3.50% 2.50% 0.500% Notwithstanding the
foregoing, (x) if at any time a Compliance Certificate is not delivered when due
in accordance herewith, then Pricing Level 45 as set forth in the table above
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered and (y) the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.7(e). The Applicable Margin with respect to any
additional Term Loan established pursuant to Section 2.1(d)(iii) shall be as
provided in the joinder document(s) and/or commitment agreement(s) executed by
the Borrower and the applicable Lenders in connection therewith. “Applicable
Reserve Requirement” means, at any time, for any LIBOR Loan, the maximum rate,
expressed as a decimal, at which reserves (including any basic marginal,
special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the Index Rate shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement. “Approved Fund” means any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. 3



--------------------------------------------------------------------------------



 
[orionthirdamendment027.jpg]
“Asset Sale” means a sale, lease, sale and leaseback, assignment, conveyance,
exclusive license (as licensor), transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
created, leased or licensed, including the Equity Interests of any Subsidiary of
the Borrower, other than (a) dispositions of surplus, obsolete or worn out
property or property no longer used or useful in the business of the Borrower
and its Subsidiaries, whether now owned or hereafter acquired, in the ordinary
course of business; (b) dispositions of inventory sold, and Intellectual
Property licensed, in the ordinary course of business; (c) dispositions of
accounts or payment intangibles (each as defined in the UCC) resulting from the
compromise or settlement thereof in the ordinary course of business for less
than the full amount thereof; (d) dispositions of Cash Equivalents in the
ordinary course of business; and (e) licenses, sublicenses, leases or subleases
granted to any third parties in arm’s-length commercial transactions in the
ordinary course of business that do not interfere in any material respect with
the business of the Borrower or any of its Subsidiaries. “Assignment Agreement”
means an assignment agreement entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by Section 11.5(b)) and
accepted by the Administrative Agent, in substantially the form of Exhibit 11.5
or any other form (including electronic documentation generated by ClearPar or
other electronic platform) approved by the Administrative Agent. “Attributable
Principal Amount” means (a) in the case of Capital Leases, the amount of Capital
Lease obligations determined in accordance with GAAP, (b) in the case of
Synthetic Leases, an amount determined by capitalization of the remaining lease
payments thereunder as if it were a Capital Lease determined in accordance with
GAAP, (c) in the case of Securitization Transactions, the outstanding principal
amount of such financing, after taking into account reserve amounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment and (d) in the case of Sale and Leaseback Transactions, the
present value (discounted in accordance with GAAP at the debt rate implied in
the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease. “Authorized Officer” means, as applied to any
Person, any individual holding the position of chairman of the board (if an
officer), chief executive officer, president or one of its vice presidents (or
the equivalent thereof), chief financial officer or treasurer and, solely for
purposes of making the certifications required under Section 5.1(b)(ii) and
(iv), any secretary or assistant secretary. “Auto Borrow Agreement” has the
meaning specified in Section 2.2(b)(vi). “Bail-In Action” means the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of an EEA Financial Institution. “Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bankruptcy
Code” means Title 11 of the United States Code entitled “Bankruptcy,” as now and
hereafter in effect, or any successor statute. “Base Rate” means, for any day, a
rate per annum equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of one
percent (0.5%) and (c) the LIBOR Index Rate in effect on such day plus one
percent (1.0%). Any change in the 4



--------------------------------------------------------------------------------



 
[orionthirdamendment028.jpg]
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBOR Index Rate shall be effective on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the LIBOR Index Rate,
respectively. Notwithstanding the foregoing, for purposes of this Agreement, the
Base Rate shall in no event be less than 0% at any time. “Base Rate Loan” means
a Loan bearing interest at a rate determined by reference to the Base Rate.
“Borrower” means as defined in the introductory paragraph hereto. “Borrowing”
means (a) a borrowing consisting of simultaneous Loans of the same Type of Loan
and, in the case of Adjusted LIBOR Rate Loans, having the same Interest Period,
or (b) a borrowing of Swingline Loans, as appropriate. “Business Day” means (a)
any day excluding Saturday, Sunday and any day which is a legal holiday under
the laws of the State of New York or is a day on which banking institutions
located in such state are authorized or required by law or other governmental
action to close, and (b) with respect to all notices, determinations, fundings
and payments in connection with the Adjusted LIBOR Rate and Adjusted LIBOR Rate
Loans (and in the case of determinations, the Index Rate and Base Rate Loans
based on the LIBOR Index Rate), the term “Business Day” means any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market. “Capital Lease”
means, as applied to any Person, any lease of any property (whether real,
personal or mixed) by that Person as lessee that, in conformity with GAAP, is or
should be accounted for as a capital lease on the balance sheet of that Person.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, any Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, any Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, such Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Equivalents” means, as at any date of
determination, any of the following: (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States government, or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after such date; (b)
marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one (1) year after such date and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (c) commercial paper maturing no more than one (1) year from
the date of creation thereof and having, at the time of the acquisition thereof,
a rating of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates
of deposit or bankers’ acceptances maturing within one (1) year after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof or the District of Columbia
that (i) is at least “adequately capitalized” (as defined in the regulations of
its primary federal banking regulator), and (ii) has Tier 1 capital (as defined
in such regulations) of not less than $100,000,000; and (e) shares of any money
market mutual fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to 5



--------------------------------------------------------------------------------



 
[orionthirdamendment029.jpg]
in clauses (a) and (b) above, (ii) has net assets of not less than $500,000,000,
and (iii) has the highest rating obtainable from either S&P or Moody’s. “Change
in Law” means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (iii) all
requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re-submission of a capital plan under
12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued. “Change of Control” means an event or series of events by which: (a)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act of 1934, but excluding any employee benefit plan of such person
or its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 20% or more of
the Equity Interests of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or (b) during any period of
twenty-four (24) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body. “Closing Date” means August
5, 2015. “Closing Date Acquisition” means the acquisition of all of the
membership interests of the Target and the membership and partnership interests
in certain Subsidiaries and Affiliates of the Target, pursuant to the Closing
Date Acquisition Agreement. “Closing Date Acquisition Agreement” means that
certain Membership Interest Purchase Agreement dated as of August 5, 2015 by and
between T.A.S. Holdings, LLC, as seller and Orion Concrete Construction, LLC. 6



--------------------------------------------------------------------------------



 
[orionthirdamendment030.jpg]
“Closing Date Acquisition Agreement Assignment” means that certain Assignment of
Representations, Warranties, Covenants and Indemnities, dated as of the Closing
Date by the Borrower in favor of the Administrative Agent and acknowledged by
T.A.S. Holdings, LLC, in form and substance reasonably satisfactory to the
Administrative Agent. “Closing Date Acquisition Documents” means the Closing
Date Acquisition Agreement and all related instruments and agreements executed
in connection therewith. “Collateral” means the collateral identified in, and at
any time covered by, the Collateral Documents. “Collateral Agent” means as
defined in the introductory paragraph hereto, together with its successors and
assigns. “Collateral Documents” means the Pledge Agreement, the Security
Agreement, the Mortgages, Closing Date Acquisition Agreement Assignment, the
Fleet Mortgages and all other instruments, documents and agreements delivered by
any Credit Party pursuant to this Agreement or any of the other Credit Documents
in order to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a Lien on any real, personal or mixed property of that Credit Party
as security for the Obligations. “Commitments” means the Revolving Commitments
and the Term Loan Commitments. “Commitment Fee” means as defined in Section
2.10(a). “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.). “Compliance Certificate” means a Compliance Certificate substantially
in the form of Exhibit 7.1(c). “Connection Income Taxes” means Other Connection
Taxes that are imposed on or measured by net income (however denominated) or
that are franchise Taxes or branch profits Taxes. “Consolidated Capital
Expenditures” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, all capital expenditures, as determined in accordance with
GAAP; provided, however, that Consolidated Capital Expenditures shall not
include (a) expenditures made with proceeds of any Involuntary Disposition to
the extent such expenditures are used to purchase property that is the same as
or similar to the property subject to such Involuntary Disposition or (b)
Permitted Acquisitions. “Consolidated Current Assets” means, as of any date of
determination, the total assets of the Borrower and its Subsidiaries on a
consolidated basis, that may properly be classified as current assets in
accordance with GAAP, excluding cash and Cash Equivalents. “Consolidated Current
Liabilities” means, as of any date of determination, the total liabilities of
the Borrower and its Subsidiaries on a consolidated basis, that may properly be
classified as current liabilities in accordance with GAAP, excluding the current
portion of long term debt. “Consolidated EBITDA” means, for any period, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income for such period plus the following to the extent
deducted in calculating such Consolidated Net Income: (a) Consolidated Interest
Charges for such period, (b) the provision for federal, state, local and foreign
income taxes payable by the Borrower and its Subsidiaries for such period, (c)
depreciation and amortization expense for such period and, (d) all 7



--------------------------------------------------------------------------------



 
[orionthirdamendment031.jpg]
non-cash expenses, charges and losses (or minus any non-cash gains) for such
period (excluding those expenses, charges and losses related to accounts
receivable) so long such expenses, charges and losses are not expected to be
paid in cash at any time in the future and (e) costs, expenses, charges and
losses (including, without limitation, due to business interruption) related to
the impact of hurricanes on business operations, facilities and inventory solely
with respect to the Fiscal Quarter ended September 30, 2017 in an amount not to
exceed $16,500,000 for such Fiscal Quarter (the “2017 Q3 Hurricane Add-Back”).
“Consolidated Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries, an amount equal to the sum, without duplication, of (a)
Consolidated EBITDA minus (b) Consolidated Capital Expenditures paid in cash,
minus (c) the cash portion of Consolidated Interest Charges minus (d)
Consolidated Taxes minus (e) Consolidated Scheduled Funded Debt Payments minus
(f) the Consolidated Working Capital Adjustment, in each case on a consolidated
basis determined in accordance with GAAP; provided, that for purposes of
calculating Consolidated Excess Cash Flow for the 2017 Fiscal Year, Consolidated
EBITDA shall exclude the 2017 Q3 Hurricane Add-Back. “Consolidated Fixed Charge
Coverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated EBITDA minus (i) Consolidated Taxes minus (ii) Consolidated
Maintenance Capital Expenditures, in each case, for the period of the four
Fiscal Quarters most recently ended to (b) Consolidated Fixed Charges for the
period of the four Fiscal Quarters most recently ended. “Consolidated Fixed
Charges” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) the cash portion of
Consolidated Interest Charges for such period plus (b) Consolidated Scheduled
Funded Debt Payments for such period plus (c) Restricted Payments made during
such period, all as determined in accordance with GAAP. “Consolidated Funded
Debt” means Funded Debt of the Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP. “Consolidated Interest Charges” means,
for any period, for the Borrower and its Subsidiaries on a consolidated basis,
an amount equal to the sum of (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
plus (b) the portion of rent expense with respect to such period under Capital
Leases that is treated as interest in accordance with GAAP plus (c) the implied
interest component of Synthetic Leases with respect to such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) (i) Consolidated Funded Debt as of such date minus (ii) unrestricted cash
in excess of $1,000,000 but not in excess of $10,000,000 in the aggregate to (b)
Consolidated EBITDA for the period of the four Fiscal Quarters most recently
ended. “Consolidated Maintenance Capital Expenditures” means, for any period,
the aggregate amount of Consolidated Capital Expenditures expended by the Credit
Parties and their Subsidiaries on a consolidated basis during such period for
the maintenance or replacement of their existing capital assets, in each case as
approved by the Administrative Agent. “Consolidated Net Income” means, for any
period, for the Borrower and its Subsidiaries on a consolidated basis, the net
income of the Borrower and its Subsidiaries (excluding extraordinary gains) for
that period, as determined in accordance with GAAP. 8



--------------------------------------------------------------------------------



 
[orionthirdamendment032.jpg]
“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Debt, as determined in accordance
with GAAP. For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
the Attributable Principal Amount in respect of Capital Leases, Securitization
Transactions and Synthetic Leases and (c) shall not include any voluntary
prepayments or mandatory prepayments required pursuant to Section 2.11.
“Consolidated Working Capital” means, as of any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the end of such period exceeds (or is less
than) Consolidated Working Capital as of the beginning of such period.
“Consolidated Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP. “Contractual Obligation” means, as applied to any
Person, any provision of any Security issued by that Person or of any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Controlled Account” has the meaning set forth in
Section 7.17. “Conversion/Continuation Date” means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice. “Conversion/Continuation Notice” means a
Conversion/Continuation Notice substantially in the form of Exhibit 2.8. “Credit
Date” means the date of a Credit Extension. “Credit Document” means any of this
Agreement, each Note, each Issuer Document, the Collateral Documents, any
Guarantor Joinder Agreement, the Fee Letter, any Auto Borrower Agreement, any
document executed and delivered by the Borrower and/or any other Credit Party
pursuant to which any Aggregate Revolving Commitments are increased pursuant to
Section 2.1(d)(ii) or an additional Term Loan is established pursuant to Section
2.1(d)(iii), any documents or certificates executed by any Credit Party in favor
of any Issuing Bank relating to Letters of Credit, and, to the extent evidencing
or securing the Obligations, all other documents, instruments or agreements
executed and delivered by any Credit Party for the benefit of any Agent, any
Issuing Bank or any Lender in connection herewith or therewith, and including
for the avoidance of doubt, any Guarantor Joinder Agreement (but specifically
excluding any Secured Swap Agreements and Secured Treasury Management
Agreements). “Credit Extension” means the making of a Loan or the issuing of a
Letter of Credit. “Credit Parties” means, collectively, the Borrower and each
Guarantor. 9



--------------------------------------------------------------------------------



 
[orionthirdamendment033.jpg]
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect. “Debt Transaction” means, with respect to the Borrower
or any of its Subsidiaries, any sale, issuance, placement, assumption or
guaranty of Funded Debt, whether or not evidenced by a promissory note or other
written evidence of Indebtedness, except for Funded Debt permitted to be
incurred pursuant to Section 8.1. “Default” means a condition or event that,
after notice or lapse of time or both, would constitute an Event of Default.
“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus two percent (2%) per
annum, (b) with respect to Adjusted LIBOR Rate Loans, the Adjusted LIBOR Rate
plus the Applicable Margin, if any, applicable to Adjusted LIBOR Rate Loans plus
two percent (2%) per annum and (c) with respect to the Letter of Credit Fee, the
Applicable Margin plus two percent (2%) per annum. “Defaulting Lender” means,
subject to Section 2.16(b), any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two (2) Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a 10



--------------------------------------------------------------------------------



 
[orionthirdamendment034.jpg]
Defaulting Lender (subject to Section 2.16(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swingline Lender
and each Lender. “Deposit Account Control Agreement” means an agreement, among a
Credit Party, a depository institution, and the Collateral Agent, which
agreement is in a form acceptable to the Collateral Agent and which provides the
Collateral Agent with “control” (as such term is used in Article 9 of the UCC)
over the Controlled Account described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time.
“Discharge” has the meaning set forth in section 1001(7) of OPA. “DOC” means a
document of compliance issued to an Operator in accordance with rule 13 of the
ISM Code; “Dollars” and the sign “$” mean the lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia. “Earn Out
Obligations” means, with respect to an Acquisition, all obligations of the
Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 11.5(b), subject to any consents
and representations, if any as may be required therein. “Environmental Claim”
means any known investigation, written notice, notice of violation, written
claim, action, suit, proceeding, written demand, abatement order or other
written order or directive (conditional or otherwise), by any Person arising (a)
pursuant to or in connection with any actual or alleged violation of any
Environmental Law; (b) in connection with any Hazardous Material or any actual
or alleged Hazardous Materials Activity; or (c) in connection with any actual or
alleged damage, injury, threat or harm to human health, safety, natural
resources or the environment. 11



--------------------------------------------------------------------------------



 
[orionthirdamendment035.jpg]
“Environmental Permits” means all permits, licenses, orders, and authorizations
which the Borrower or any of its Subsidiaries has obtained under Environmental
Laws in connection with the Borrower’s or any such Subsidiary’s current
Facilities or operations. “Environmental Laws” means any and all current or
future federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other written requirements of Governmental Authorities relating to (a)
any Hazardous Materials Activity; (b) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (c) protection of human
health and the environment from pollution, in any manner applicable to any
Credit Party or any of its Subsidiaries or their respective Facilities.
“Environmental Liability” means any OPA Liability or any liability, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, any other Credit
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which Borrower
or any Subsidiary assumed liability with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any issuance or sale by the Borrower or such Subsidiary of shares
of its Equity Interests, other than an issuance (a) to the Borrower or any of
its wholly-owned Subsidiaries, (b) in connection with a conversion of debt
securities to equity, (c) in connection with the exercise by a present or former
employee, officer or director under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, (d) which occurred prior to
the Closing Date, or (e) in connection with any Permitted Acquisition or any
capital expenditures permitted under this Agreement. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended to the date hereof and from
time to time hereafter, any successor statute, and the regulations thereunder.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member. “ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which notice 12



--------------------------------------------------------------------------------



 
[orionthirdamendment036.jpg]
to the PBGC has been waived by regulation); (b) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code), the failure to make by its due date any minimum required
contribution or any required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make by its due
date any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal from any Pension Plan with two (2)
or more contributing sponsors or the termination of any such Pension Plan, in
either case resulting in material liability pursuant to Section 4063 or 4064 of
ERISA; (e) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition reasonably likely to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the imposition of liability
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, each case reasonably likely to result in material
liability; (g) the withdrawal of any Credit Party, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if such withdrawal is reasonably likely to result in material liability, or
the receipt by any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it is in “critical” or “endangered” status within the meaning of Section
103(f)(2)(G) or ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, if such reorganization, insolvency or
termination is reasonably likely to result in material liability; (h) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan if such fines, penalties,
taxes or related charges are reasonably likely to result in material liability;
(i) the assertion of a material claim (other than routine claims for benefits
and funding obligations in the ordinary course) against any Pension Plan other
than a Multiemployer Plan or the assets thereof, or against any Person in
connection with any Pension Plan such Person sponsors or maintains reasonably
likely to result in material liability; (j) receipt from the Internal Revenue
Service of a final written determination of the failure of any Pension Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (k) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) or 4068 of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Event of Default” means each of the
conditions or events set forth in Section 9.1. “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, and any successor
statute. “Excluded Property” means, with respect to the Borrower and each other
Credit Party, including any Person that becomes a Credit Party after the Closing
Date as contemplated by Section 7.14, (a) any disbursement deposit account the
funds in which are used solely for the payment of salaries and wages, employee
benefits, workers’ compensation and similar expenses, (b) any owned or leased
real or personal property which is located outside of the United States having a
fair market value not in excess of $500,000, (c) any personal property
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is not (i) governed by the UCC, (ii) effected by appropriate evidence
of the Lien being filed in either the United States Copyright Office or the
United States Patent and Trademark Office 13



--------------------------------------------------------------------------------



 
[orionthirdamendment037.jpg]
or (iii) effected by retention of certificate of title to vehicles or trailers
and/or appropriate evidence of the Lien being filed with the applicable
jurisdiction’s department of motor vehicles or other Governmental Authority,
unless reasonably requested by the Administrative Agent or the Required Lenders,
(d) the Equity Interests of any direct Foreign Subsidiary of the Borrower or any
other Credit Party to the extent not required to be pledged to secure the
Obligations pursuant to Section 7.12(a), (e) any property which, subject to the
terms of Section 8.3, is subject to a Lien of the type described in Section
8.2(m) pursuant to documents which prohibit the Credit Party from granting any
other Liens in such property, (f) any property to the extent that the grant of a
security interest therein would violate Applicable Laws, require a consent not
obtained of any Governmental Authority, or constitute a breach of or default
under, or result in the termination of or require a consent not obtained under,
any contract, lease, license or other agreement evidencing or giving rise to
such property, or result in the invalidation thereof or provide any party
thereto with a right of termination (other than to the extent that any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the applicable UCC or any other Applicable Law or principles of equity), (g)
any certificates, licenses and other authorizations issued by any Governmental
Authority to the extent that Applicable Laws prohibit the granting of a security
interest therein, (h) all vehicles, (i) proceeds and products of any and all of
the foregoing excluded property described in clauses (a) through (h) above only
to the extent such proceeds and products would constitute property or assets of
the type described in clauses (a) through (h) above; provided, however, that the
security interest granted to the Collateral Agent under the Pledge Agreement and
the Security Agreement or any other Credit Document shall attach immediately to
any asset of any Pledgor (as defined in the Pledge Agreement) and any Obligor
(as defined in the Security Agreement) at such time as such asset ceases to meet
any of the criteria for “Excluded Property” described in any of the foregoing
clauses (a) through (h) above. “Excluded Swap Obligation” means, with respect to
any Guarantor, any Swap Obligation if, and to the extent that, all or a portion
of the Guaranty of such Guarantor of, or the grant under a Credit Document by
such Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.8 hereof and any and all guarantees of such Guarantor’s Swap
Obligations by other Credit Parties) at the time the Guaranty of such Guarantor,
or grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Agreement, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to Swap
Agreements for which such Guaranty or security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA. 14



--------------------------------------------------------------------------------



 
[orionthirdamendment038.jpg]
“Existing Credit Agreement” means that certain Credit Agreement dated as of June
25, 2012, as amended, by and among the Borrower, the lenders from time to time
party thereto and Wells Fargo Bank, National Association as administrative
agent. “Facility” means any real property including all buildings, fixtures or
other improvements located on such real property now, hereafter or heretofore
owned, leased, operated or used by the Borrower or any of its Subsidiaries or
any of their respective predecessors. “FATCA” means Sections 1471 through 1474
of the Internal Revenue Code as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code. “Federal Funds Effective Rate” means
for any day, the rate per annum (expressed, as a decimal, rounded upwards, if
necessary, to the next higher one one-hundredth of one percent (1/100 of 1%))
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (a) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Regions Bank or any other Lender selected
by the Administrative Agent on such day on such transactions as determined by
the Administrative Agent. “Fee Letter” means that certain letter agreement dated
July 12, 2015 among the Borrower, Regions Bank and Regions Capital Markets, a
division of Regions Bank. “Financial Officer Certification” means, with respect
to the financial statements for which such certification is required, the
certification of the chief financial officer of the Borrower that such financial
statements fairly present, in all material respects, the financial condition of
the Borrower and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments. “Fiscal Quarter”
means a fiscal quarter of any Fiscal Year. “Fiscal Year” means the fiscal year
of the Borrower and its Subsidiaries ending on December 31 of each calendar
year. “Fleet Mortgage” means as defined in Section 5.1(f)(i). “Flood Hazard
Property” means any Real Estate Asset subject to a mortgage or deed of trust in
favor of the Collateral Agent, for the benefit of the holders of the
Obligations, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards. “Foreign Lender”
means (a) if the Borrower is a U.S. Person, a Lender that is not a U.S. Person,
and (b) if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. “Foreign Subsidiary” means any Subsidiary that is
not a Domestic Subsidiary. “Fronting Exposure” means, at any time there is a
Defaulting Lender, (a) with respect to any Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of 15



--------------------------------------------------------------------------------



 
[orionthirdamendment039.jpg]
Credit Obligations with respect to Letters of Credit issued by such Issuing Bank
other than Letter of Credit Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans made by such Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders. “Fund” means any Person (other than a natural
person) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities. “Funded Debt” means, as to any Person at a particular
time, without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP (except as provided in
clauses (a)(ii) below): (a) all obligations for borrowed money, whether current
or long-term (including the Obligations hereunder), all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments but
specifically excluding (i) trade payables incurred in the ordinary course of
business and (ii) earn outs or other similar deferred or contingent obligations
incurred in connection with any Acquisition until such time as such earn outs or
obligations are recognized as a liability on the balance sheet of the Borrower
and its Subsidiaries in accordance with GAAP; (b) all obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than sixty (60) days after the date on which such trade account payable was
created), including, without limitation, any Earn Out Obligations recognized as
a liability on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP; (c) all obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties); (d) the Attributable Principal Amount of Capital Leases,
Synthetic Leases and Securitization Transactions; (e) all preferred stock and
comparable equity interests providing for mandatory redemption, sinking fund or
other like payments; (f) all Guarantees in respect of Funded Debt of another
Person; and (g) Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof. For purposes hereof, the amount
of Funded Debt shall be determined (x) based on the outstanding principal amount
in the case of borrowed money indebtedness under clause (a) and purchase money
indebtedness and the deferred purchase obligations under clause (b), (y) based
on the maximum amount available to be drawn in the case of letter of credit
obligations and the other obligations under clause (c), and (z) based on the
amount of Funded Debt that is the subject of the Guarantees in the case of
Guarantees under clause (f). “Funding Notice” means a notice substantially in
the form of Exhibit 2.1. 16



--------------------------------------------------------------------------------



 
[orionthirdamendment040.jpg]
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof. “Governmental Acts” means any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority. “Governmental Authority” means
the government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank and any group or body
charged with setting financial accounting or regulatory capital rules or
standards). “Governmental Authorization” means any permit, license,
authorization, plan, directive, consent order or consent decree of or from any
Governmental Authority. “Guarantee” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guaranteed Obligations” means as defined in Section 4.1.
“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.14 delivered by a Subsidiary of the Borrower pursuant
to Section 7.14. “Guarantors” means (a) each Person identified as a “Guarantor”
on the signature pages hereto, (b) each other Person that joins as a Guarantor
pursuant to Section 7.14, (c) with respect to (i) Secured Swap Obligations, (ii)
Secured Treasury Management Obligations, and (iii) Swap Obligations of a
Specified Credit Party (determined before giving effect to Sections 4.1 and 4.8)
under the Guaranty hereunder, the Borrower, and (d) their successors and
permitted assigns. “Guaranty” means the Guarantee made by the Guarantors in
favor of the Administrative Agent, the Lenders and the other holders of the
Obligations pursuant to Section 4. 17



--------------------------------------------------------------------------------



 
[orionthirdamendment041.jpg]
“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls. “Hazardous Materials
Activity” means any past, current, proposed or threatened activity, event or
occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, presence, existence, location, Release, threatened
Release, discharge, placement, generation, transportation, processing,
construction, treatment, abatement, removal, remediation, disposal, disposition
or handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing. “Highest Lawful Rate” means the
maximum lawful interest rate, if any, that at any time or from time to time may
be contracted for, charged, or received under Applicable Laws relating to any
Lender which are currently in effect or, to the extent allowed under such
Applicable Laws, which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than Applicable Laws now allow. “Indebtedness”
means, as to any Person at a particular time, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP: (a) all Funded Debt; (b) net obligations under any Swap Agreement;
(c) all Guarantees in respect of Indebtedness of another Person; and (d) all
Indebtedness of the types referred to in clauses (a) through (c) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary. For purposes hereof, the
amount of Indebtedness shall be determined based on Swap Termination Value in
the case of net obligations under any Swap Agreement under clause (c).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes. “Indemnitee” means as defined in Section 11.2(b).
“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate, the rate per annum
(rounded upward to the next whole multiple of one sixteenth of one percent (1/16
of 1%)) equal to (a) the LIBOR or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or 18



--------------------------------------------------------------------------------



 
[orionthirdamendment042.jpg]
other service which displays an average settlement rate for deposits with a term
equivalent to one (1) month in Dollars, determined as of approximately 11:00
a.m. (London, England time) two (2) Business Days prior to such Index Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to
quotation rate (or the arithmetic mean of rates) offered to first class banks in
the London interbank market for deposits in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Regions Bank or any
other Lender selected by the Administrative Agent, for which the Index Rate is
then being determined with maturities comparable to one (1) month as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
such Index Rate Determination Date. Notwithstanding anything contained herein to
the contrary, the Index Rate shall not be less than zero. “Index Rate
Determination Date” means the Closing Date and the first Business Day of each
calendar month thereafter; provided, however, that, solely for purposes of the
definition of Base Rate, Index Rate Determination Date means the date of
determination of the Base Rate. “Intellectual Property” means all trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises
related to intellectual property, licenses related to intellectual property and
other intellectual property rights. “Interest Payment Date” means with respect
to (a) any Base Rate Loan and any Swingline Loan, the last Business Day of each
calendar quarter, commencing on the first such date to occur after the Closing
Date and the final maturity date of such Loan; and (b) any Adjusted LIBOR Rate
Loan, the last day of each Interest Period applicable to such Loan; provided, in
the case of each Interest Period of longer than three (3) months “Interest
Payment Date” shall also include each date that is three (3) months, or an
integral multiple thereof, after the commencement of such Interest Period.
“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months or, subject to
availability to all applicable Lenders, twelve (12) months, as selected by the
Borrower in the applicable Funding Notice or Conversion/Continuation Notice, (a)
initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (b) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (i) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (ii) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (iii) of this definition, end on the
last Business Day of a calendar month; (iii) no Interest Period with respect to
any Term Loan shall extend beyond any principal amortization payment date,
except to the extent that the portion of such Loan comprised of Adjusted LIBOR
Rate Loans that is expiring prior to the applicable principal amortization
payment date plus the portion comprised of Adjusted LIBOR Rate Loans equals or
exceeds the principal amortization payment then due; (iv) no Interest Period
with respect to any portion of the Revolving Loans shall extend beyond the
Revolving Commitment Termination Date and (v) no Interest Period with respect to
any Term Loan shall extend beyond any principal amortization payment date,
except to the extent that the portion of such Term Loan comprised of Adjusted
LIBOR Rate Loans that is expiring prior to the applicable principal amortization
payment date plus the portion comprised of Base Rate Loans equals or exceeds the
principal amortization payment then due. “Interest Rate Determination Date”
means, with respect to any Interest Period, the date that is two (2) Business
Days prior to the first day of such Interest Period. 19



--------------------------------------------------------------------------------



 
[orionthirdamendment043.jpg]
“Internal Revenue Code” means the Internal Revenue Code of 1986. “Investment”
means, as to any Person, any direct or indirect acquisition or investment by
such Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) an Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. “Involuntary
Disposition” means the receipt by the Borrower or any of its Subsidiaries of any
cash insurance proceeds or condemnation awards payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
its Property. “IRS” means the United States Internal Revenue Service. “ISM Code”
shall mean the International Safety Management Code for the Safe Operating of
Ships and for Pollution Prevention constituted pursuant to Resolution A.741(18)
of the International Maritime Organization and incorporated into the Safety of
Life at Sea Convention and includes any amendments or extensions thereto and any
regulation issued pursuant thereto. “ISP” means, with respect to any Letter of
Credit, the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit). “ISPS Code”
shall mean the International Ship and Port Facility Code adopted by the
International Maritime Organization at a conference in December 2002 and
amending Chapter XI of the Safety of Life at Sea Convention and includes any
amendments or extensions thereto and any regulation issued pursuant thereto.
“ISSC” shall mean the International Ship Security Certificate issued pursuant to
the ISPS Code. “Issuance Notice” means an Issuance Notice substantially in the
form of Exhibit 2.3. “Issuer Documents” means with respect to any Letter of
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by any Issuing Bank and the Borrower (or any Subsidiary)
or in favor of such Issuing Bank and relating to such Letter of Credit. “Issuing
Banks” means Regions Bank or such other Lender that has consented to acting as
an Issuing Bank and has been designated by the Borrower as such and approved by
the Administrative Agent, each in its capacity as issuer of Letters of Credit
hereunder, together with its permitted successors and assigns in such capacity
and “Issuing Bank” means any one of the foregoing. “Leasehold Property” means
any leasehold interest of the Borrower or any other Credit Party as lessee under
any lease of real property, or any property right pursuant to a lease, easement,
servitude or similar agreement, however termed, in each case now held or
hereafter acquired. “Lender” means each financial institution with a Term Loan
Commitment or a Revolving Commitment, together with its successors and permitted
assigns. The initial Lenders are identified on the signature pages hereto and
are set forth on Appendix A. 20



--------------------------------------------------------------------------------



 
[orionthirdamendment044.jpg]
“Letter of Credit” means any letter of credit issued hereunder. “Letter of
Credit Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable Issuing Bank. “Letter of Credit Fees” means as defined in Section
2.10(b)(i). “Letter of Credit Borrowing” means any Credit Extension resulting
from a drawing under any Letter of Credit that has not been reimbursed or
refinanced as a Borrowing of Revolving Loans. “Letter of Credit Obligations”
means, at any time, the sum of (a) the maximum amount available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referenced therein, plus (b) the aggregate amount of
all drawings under Letters of Credit that have not been reimbursed by the
Borrower, including Letter of Credit Borrowings. For all purposes of this
Agreement, (i) amounts available to be drawn under Letters of Credit will be
calculated as provided in Section 1.3(i), and (ii) if a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn. “Letter of
Credit Sublimit” means, as of any date of determination, the lesser of (a)
TWENTY MILLION DOLLARS ($20,000,000) and (b) the aggregate unused amount of the
Revolving Commitments then in effect. “LIBOR” means the London Interbank Offered
Rate. “LIBOR Index Rate” means, for any Index Rate Determination Date, the rate
per annum obtained by dividing (a) the Index Rate by (b) an amount equal to (i)
one, minus (ii) the Applicable Reserve Requirement. “LIBOR Index Rate Loan”
means Loans bearing interest based on the LIBOR Index Rate. “LIBOR Loan” means a
Loan bearing interest at a rate determined by reference to the Adjusted LIBOR
Rate or LIBOR Index Rate (including a Base Rate Loan referencing the LIBOR Index
Rate), as applicable. “Lien” means (a) any lien, mortgage, pledge, assignment,
security interest, charge or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, and any lease or license in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities. “Loan” means any
Revolving Loan, Swingline Loan or Term Loan, and the Base Rate Loans and
Adjusted LIBOR Rate Loans comprising such Loans. “Margin Stock” means as defined
in Regulation U of the Board of Governors of the Federal Reserve System as in
effect from time to time. “Master Agreement” means as defined in the definition
of “Swap Agreement”. “Material Adverse Effect” means any effect, event,
condition, action, omission, change or state of facts that, individually or in
the aggregate, has resulted in, or could reasonably be expected to result in, a
material adverse effect with respect to (a) the business operations, properties,
assets, or financial 21



--------------------------------------------------------------------------------



 
[orionthirdamendment045.jpg]
condition of the Borrower and its Subsidiaries taken as a whole; (b) the ability
of the Credit Parties, taken as a whole, to fully and timely perform the
Obligations; (c) the legality, validity, binding effect, or enforceability
against a Credit Party of any Credit Document to which it is a party; (d) the
value of the whole or any material part of the Collateral or the priority of
Liens in the whole or any material part of the Collateral in favor of the
Collateral Agent for the holders of the Obligations; or (e) the rights, remedies
and benefits available to, or conferred upon, any Agent and any Lender or any
holder of Obligations under any Credit Document. “Material Contract” means any
Contractual Obligation to which the Borrower or any of its Subsidiaries, or any
of their respective assets, are bound (other than those evidenced by the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect. “Moody’s” means
Moody’s Investor Services, Inc., together with its successors. “Mortgages” means
the mortgages, deeds of trust or deeds to secure debt that purport to grant to
the Collateral Agent, for the benefit of the holders of the Obligations, a
security interest in the real property interest (including with respect to any
improvements and fixtures) of the Borrower or any other Credit Party in real
property. “Multiemployer Plan” means any “multiemployer plan” as defined in
Section 3(37) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed to by, any Credit Party or any of its ERISA
Affiliates or with respect to which any Credit Party or any of its ERISA
Affiliates previously sponsored, maintained or contributed to or was required to
contributed to, and still has liability. “Net Cash Proceeds” means the aggregate
proceeds paid in cash or Cash Equivalents received by the Borrower or any of its
Subsidiaries in connection with any Asset Sale, Debt Transaction, Equity
Transaction or Securitization Transaction, net of (a) direct costs incurred or
estimated costs for which reserves are maintained, in connection therewith
(including legal, accounting and investment banking fees and expenses, sales
commissions and underwriting discounts); (b) estimated taxes paid or payable
(including sales, use or other transactional taxes and any net marginal increase
in income taxes) as a result thereof; and (c) the amount required to retire any
Indebtedness secured by a Permitted Lien on the related property. For purposes
hereof, “Net Cash Proceeds” includes any cash or Cash Equivalents received upon
the disposition of any non-cash consideration received by the Borrower or any of
its Subsidiaries in any Asset Sale, Debt Transaction, Equity Transaction or
Securitization Transaction. “Non-Consenting Lender” means as defined in Section
2.17. “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time. “Note” means a Revolving Loan Note, a Swingline
Note or a Term Loan Note. “Notice” means a Funding Notice, an Issuance Notice or
a Conversion/Continuation Notice. “Obligations” means all obligations,
indebtedness and other liabilities of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), any Issuing Bank, the
Lenders (including former Lenders in their capacity as such) or any of them, the
Qualifying Swap Banks and the Qualifying Treasury Management Banks, under any
Credit Document, Secured Swap Agreement or Secured Treasury Management
Agreement, together with all renewals, extensions, modifications or refinancings
of any of the foregoing, whether for principal, interest (including interest
which, but for the 22



--------------------------------------------------------------------------------



 
[orionthirdamendment046.jpg]
filing of a petition in bankruptcy with respect to such Credit Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Credit
Party for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Swap
Agreements, fees, expenses, indemnification or otherwise; provided, however,
that the “Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party. “OFAC” means the U.S. Department
of the Treasury’s Office of Foreign Assets Control. “OPA” means the Oil
Pollution Act of 1990, 33 U.S.C. ‘2701 et, seq., as amended from time to time.
“OPA Liability” means any liability for any Discharge or any substantial threat
of a Discharge, as those terms are defined under OPA, and any liability for
removal, removal costs and damages, as those terms are defined under OPA, by any
Person or any environmental regulatory body having jurisdiction over the
Borrower or any other Credit Party. “Organizational Documents” means (a) with
respect to any corporation, its certificate or articles of incorporation or
organization, as amended, and its by-laws, as amended, (b) with respect to any
limited partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, and (d) with respect to any limited
liability company, its articles of organization, certificate of formation or
comparable documents, as amended, and its operating agreement, as amended. In
the event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17). “Outstanding Amount” means (a) with
respect to Revolving Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Revolving Loans and Swingline Loans, as the case
may be, occurring on such date; (b) with respect to any Letter of Credit
Obligations on any date, the aggregate outstanding amount of such Letter of
Credit Obligations on such date after giving effect to any Credit Extension of a
Letter of Credit occurring on such date and any other changes in the amount of
the Letter of Credit Obligations as of such date, including as a result of any
reimbursements by the Borrower of any drawing under any Letter of Credit; and
(c) with respect to any Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
such Term Loan on such date. “Participant” means as defined in Section 11.5(d).
23



--------------------------------------------------------------------------------



 
[orionthirdamendment047.jpg]
“Participant Register” means as defined in Section 11.5(d). “Patriot Act” means
as defined in Section 6.15(f). “PBGC” means the Pension Benefit Guaranty
Corporation or any successor thereto. “Pension Plan” means any “employee pension
benefit plan” as defined in Section 3(2) of ERISA other than a Multiemployer
Plan, which is subject to Section 412 of the Internal Revenue Code or Section
302 of ERISA and which is sponsored, maintained or contributed to by, or
required to be contributed to by, any Credit Party or any of its ERISA
Affiliates or with respect to which any Credit Party or any of its ERISA
Affiliates previously sponsored, maintained or contributed to, or was required
to contribute to, and still has liability. “Permitted Acquisition” means any
Acquisition that satisfies the following conditions: (a) the Property acquired
(or the Property of the Person acquired) in such Acquisition is a business or is
used or useful in a business permitted under Section 8.14; (b) in the case of an
Acquisition of the Equity Interests, (i) the board of directors (or other
comparable governing body) of such other Person shall have approved the
Acquisition and (ii) such Person shall be organized and existing under the laws
of any state of the United States or the District of Columbia; (c) the aggregate
consideration (including, without limitation, equity consideration, earn out
obligations, deferred compensation, non-competition arrangements and the amount
of Indebtedness and other liabilities incurred or assumed by the Credit Parties
and their Subsidiaries) paid by the Credit Parties and their Subsidiaries (A) in
connection with all such Acquisitions during any fiscal year shall not exceed
$10,000,00040,000,000 and (B) for all Acquisitions made during the term of this
Agreement shall not exceed $30,000,00075,000,000; (d) immediately after giving
effect to such Acquisition, the available and unencumbered (other than Liens in
favor of the Collateral Agent under the Credit Documents and Liens (including
the right of set-off) in favor of a bank or other depository institution arising
as a matter of law encumbering deposits) cash and Cash Equivalents of the
Borrower plus the aggregate amount that could be drawn by the Borrower under the
Aggregate Revolving Commitments shall not be less than $25,000,000 in the
aggregate; and (e) immediately before and immediately after giving effect to
such Acquisition on a Pro Forma Basis, the Consolidated Leverage Ratio shall not
exceed 2.50 to 1.00; and(ie) no Default or Event of Default shall exist and be
continuing immediately before or immediately after giving effect thereto, (ii)
the representations and warranties made each of the Credit Parties in each
Credit Document shall be true and correct in all material respects as if made on
the date of such Acquisition (after giving effect thereto) except to the extent
such representations and warranties expressly relate to an earlier date, (iii)
after giving effect thereto on a Pro Forma Basis, (1) the Borrower shall be in
compliance with the financial covenants set forth in clauses (a) and (b) of
Section 8.8 and (2) the Consolidated Leverage Ratio shall be at least 0.25 to
1.00 less than the then -applicable Consolidated Leverage Ratio covenant level
set forth in Section 8.8(a) and (iv) at least five (5) Business Days prior to
the consummation of such Acquisition, an Authorized Officer of the Borrower
shall provide a compliance certificate, in form and detail reasonably
satisfactory to the Administrative Agent, affirming compliance with each of the
items set forth in clauses (a) through (f) hereof. 24



--------------------------------------------------------------------------------



 
[orionthirdamendment048.jpg]
“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.
“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than that of the Indebtedness being extended,
renewed or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced, (d)
remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations, (e) does not exceed in a
principal amount the Indebtedness being renewed, extended or refinanced plus
reasonable fees and expenses incurred in connection therewith, and (f) is not
incurred, created or assumed, if any Default or Event of Default has occurred
and continues to exist or would result therefrom. “Permitted Third Party Bank”
shall mean any bank or other financial institution with whom any Credit Party
maintains a Controlled Account and with whom a Deposit Account Control Agreement
or Securities Account Control Agreement, as applicable, has been executed.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Platform” means as defined in Section 11.1(d). “Pledge
Agreement” means the pledge agreement dated as of the Closing Date given by the
Credit Parties, as pledgors, to the Collateral Agent for the benefit of the
holders of the Obligations (as defined therein), and any other pledge agreements
that may be given by any Person pursuant to the terms hereof, in each case as
the same may be amended and modified from time to time. “Prime Rate” means the
per annum rate which the Administrative Agent publicly announces from time to
time to be its prime lending rate, as in effect from time to time. The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. “Principal
Office” means, for the Administrative Agent, the Swingline Lender and each
Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B, or
such other office as it may from time to time designate in writing to the
Borrower and each Lender. “Pro Forma Basis” means, for purposes of calculating
the financial covenants set forth in Section 8.8 other than the Consolidated
Fixed Charge Coverage Ratio (including for purposes of determining the
Applicable Margin), that any Asset Sale, Involuntary Disposition, Acquisition or
Restricted Payment shall be deemed to have occurred as of the first day of the
most recent four Fiscal Quarter period preceding the date of such transaction
for which the Borrower was required to deliver financial statements pursuant to
Section 7.1(a) or (b). In connection with the foregoing, (a)(i) with respect to
any Asset Sale or Involuntary Disposition, income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) with respect to any Acquisition,
income statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.1 and (B) such items
are supported by financial statements or other information satisfactory to the
Administrative Agent and (b) any Indebtedness incurred or assumed by the
Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction (i) shall be deemed to have been incurred as of
the first day of the applicable period and (ii) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable 25



--------------------------------------------------------------------------------



 
[orionthirdamendment049.jpg]
period for purposes of this definition determined by utilizing the rate which is
or would be in effect with respect to such Indebtedness as at the relevant date
of determination. “Property” means an interest of any kind in any property or
asset, whether real, personal or mixed, and whether tangible or intangible.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Swap Bank” means (a) any of Regions Bank and its Affiliates, and (b)
any Person that (i) at the time it enters into a Swap Agreement, is a Lender or
an Affiliate of a Lender, or (ii) in the case of a Swap Agreement in effect on
or prior to the Closing Date, is, as of the Closing Date or within thirty (30)
days thereafter, a Lender or an Affiliate of a Lender, and, in each such case,
shall have provided a Secured Party Designation Notice to the Administrative
Agent within thirty (30) days of entering into the Swap Agreement or otherwise
becoming eligible in respect thereof. For purposes hereof, the term “Lender”
shall be deemed to include the Administrative Agent. “Qualifying Treasury
Management Bank” means (a) any of Regions Bank and its Affiliates, and (b) any
Person that (A) at the time it enters into a Treasury Management Agreement, is a
Lender or an Affiliate of a Lender, or (B) in the case of a Treasury Management
Agreement in effect on or prior to the Closing Date, is, as of the Closing Date
or within thirty (30) days thereafter, a Lender or an Affiliate of a Lender,
and, in each such case, shall have provided a Secured Party Designation Notice
to the Administrative Agent within thirty (30) days of entering into the
Treasury Management Agreement or otherwise becoming eligible in respect thereof.
For purposes hereof, the term “Lender” shall be deemed to include the
Administrative Agent. “Real Estate Asset” means, at any time of determination,
any interest (fee, leasehold or otherwise) then owned by the Borrower or any of
its Subsidiaries in any real property. “Recipient” means (a) the Administrative
Agent, (b) any Lender and (c) any Issuing Bank, as applicable. “Refunded
Swingline Loans” means as defined in Section 2.2(b)(iii). “Register” means as
defined in Section 11.5(c). “Reimbursement Date” means as defined in Section
2.3(d). “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Release” means any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Material into the indoor or
outdoor environment (including the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Material),
including the movement of any Hazardous Material through the air, soil, surface
water or groundwater. 26



--------------------------------------------------------------------------------



 
[orionthirdamendment050.jpg]
“Removal Effective Date” means as defined in Section 10.6(b). “Required Lenders”
means, as of any date of determination, Lenders having Total Credit Exposure
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders; provided that the that the Total Credit Exposure of any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders. “Resignation Effective Date” means as defined in Section 10.6(a).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing. “Revolving
Commitment” means the commitment of a Lender to make or otherwise fund any
Revolving Loan and to acquire participations in Letters of Credit and Swingline
Loans hereunder and “Revolving Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Revolving Commitment, if
any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any increase, adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Closing Date is FIFTY MILLION DOLLARS ($50,000,000). “Revolving Commitment
Percentage” means, for each Lender, a fraction (expressed as a percentage
carried to the ninth decimal place), the numerator of which is such Lender’s
Revolving Commitment and the denominator of which is the Aggregate Revolving
Commitments. The initial Revolving Commitment Percentages are set forth on
Appendix A. “Revolving Commitment Period” means the period from and including
the Closing Date to the earlier of (a) (i) in the case of Revolving Loans and
Swingline Loans, the Revolving Commitment Termination Date or (ii) in the case
of the Letters of Credit, the expiration date thereof, or (b) in each case, the
date on which the Revolving Commitments shall have been terminated as provided
herein. “Revolving Commitment Termination Date” means the earliest to occur of
(a) August 5, 2020; (b) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.11(b); and (c) the date of the termination
of the Revolving Commitments pursuant to Section 9.2. “Revolving Credit
Exposure” means, as to any Lender at any time, the aggregate principal amount at
such time of its outstanding Revolving Loans and such Lender’s participation in
Letter of Credit Obligations and Swingline Loans at such time. “Revolving Loan”
means a Loan made by a Lender to the Borrower pursuant to Section 2.1(a).
“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.
“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans. “Sale and Leaseback Transaction” means,
with respect to the Borrower or any Subsidiary, any arrangement, directly or
indirectly, with any Person (other than a Credit Party) whereby the Borrower or
27



--------------------------------------------------------------------------------



 
[orionthirdamendment051.jpg]
such Subsidiary shall sell or transfer any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred. “Sanctioned Entity” means (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, or (d) a
person or entity resident in or determined to be resident in a country, that is
subject to a country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC. “SEC” means the United States Securities and
Exchange Commission. “Security Agreement” means the security agreement dated as
of the Closing Date given by the Credit Parties, as grantors, to the Collateral
Agent for the benefit of the holders of the Obligations (as defined therein),
and any other security agreements that may be given by any Person pursuant to
the terms hereof, in each case as the same may be amended and modified from time
to time. “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
The McGraw Hill Corporation, together with its successors. “Secured Party
Designation Notice” means a notice in the form of Exhibit 1.1 (or other writing
in form and substance satisfactory to the Administrative Agent) from a
Qualifying Swap Bank or a Qualifying Treasury Management Bank to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate. “Secured
Swap Agreement” means, with respect to any Person, any agreement entered into to
protect such Person against fluctuations in interest rates, or currency or raw
materials values, including, without limitation, any interest rate swap, cap or
collar agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate hedging agreements. “Secured Swap Obligations” means all
obligations owing to a Qualifying Swap Bank in connection with any Secured Swap
Agreement including any and all cancellations, buy backs, reversals,
terminations or assignments of any Secured Swap Agreement, any and all renewals,
extensions and modifications of any Secured Swap Agreement and any and all
substitutions for any Secured Swap Agreement, including all fees, costs,
expenses and indemnities, whether primary, secondary, direct, fixed or otherwise
(including any monetary obligations incurred during the pendency of any
bankruptcy or insolvency proceedings, regardless of whether allowed or allowable
in such bankruptcy or insolvency proceedings), in each case, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising. “Secured Treasury
Management Agreement” means any Treasury Management Agreement between any of the
Borrower and its Subsidiaries, on the one hand, and a Qualifying Treasury
Management Bank, on the other hand. For the avoidance of doubt, a holder of
Obligations in respect of a Secured Treasury Management Agreement shall be
subject to the provisions of Section 9.3 and 10.10. “Secured Treasury Management
Obligations” means all obligations owing to a Qualifying Treasury Management
Bank under a Secured Treasury Management Agreement, including all fees, costs,
28



--------------------------------------------------------------------------------



 
[orionthirdamendment052.jpg]
expenses and indemnities, whether primary, secondary, direct, fixed or otherwise
(including any monetary obligations incurred during the pendency of any
bankruptcy or insolvency proceedings, regardless of whether allowed or allowable
in such bankruptcy or insolvency proceedings), in each case, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising. “Securities” means any
stock, shares, partnership interests, limited liability company interests,
voting trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement (e.g., stock appreciation rights),
options, warrants, bonds, debentures, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing. “Securities Account Control Agreement” means an agreement, among a
Credit Party, a securities intermediary, and the Collateral Agent, which
agreement is in a form acceptable to the Collateral Agent and which provides the
Collateral Agent with “control” (as such term is used in Articles 8 and 9 of the
UCC) over the securities account(s) described therein, as the same may be as
amended, modified, extended, restated, replaced, or supplemented from time to
time. “Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any of
its Subsidiaries pursuant to which the Borrower or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.
“Shipping Act” means the Shipping Act of 1916, as amended and consolidated at 46
U.S.C. §55101. “SMC” means the safety management certificate issued in respect
of a Vessel in accordance with Rule 13 of the ISM Code. “Solvent” or “Solvency”
means, with respect to any Person as of a particular date, that on such date (a)
such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business, (b) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course, (c) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the property of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability. “Specified Credit Party” means, any Credit Party
that is, at the time on which the Guaranty (or grant of security interest, as
applicable) becomes effective with respect to a Swap Obligation, a corporation,
partnership, proprietorship, organization, trust or other entity that would not
be an “eligible contract participant” under the Commodity Exchange Act at such
time but for the effect of Section 4.8. 29



--------------------------------------------------------------------------------



 
[orionthirdamendment053.jpg]
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the
Borrower. “Swap Agreement” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement. “Swap Obligation” means with respect to
any Guarantor any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act. “Swap Provider” means any Person that is a party to
a Swap Agreement with any of the Borrower or its Subsidiaries. “Swap Termination
Value” means, in respect of any one or more Swap Agreements, after taking into
account the effect of any legally enforceable netting agreement relating to such
Swap Agreements, (a) for any date on or after the date such Swap Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s) and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Agreements (which may include a Lender or any Affiliate of a Lender). “Swingline
Lender” means Regions Bank in its capacity as Swingline Lender hereunder,
together with its permitted successors and assigns in such capacity. “Swingline
Loan” means a Loan made by the Swingline Lender to the Borrower pursuant to
Section 2.2. “Swingline Note” means a promissory note in the form of Exhibit
2.5-2, as it may be amended, supplemented or otherwise modified from time to
time. 30



--------------------------------------------------------------------------------



 
[orionthirdamendment054.jpg]
“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans (or with respect to any Swingline Loan advanced pursuant to an
Auto Borrow Agreement, such other rate as separately agreed in writing between
the Borrower and the Swingline Lender). “Swingline Sublimit” means, at any time
of determination, the lesser of (a) FIVE MILLION DOLLARS ($5,000,000) and (b)
the aggregate unused amount of Revolving Commitments then in effect. “Synthetic
Lease” means a lease transaction under which the parties intend that (a) the
lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property. “Target” means T.A.S.
Holdings, LLC, a Delaware limited liability company. “Taxes” means all present
or future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto. “Term Loan” means the Term Loan A and any additional term
loan established under Section 2.1(d)(iii). “Term Loan A” means as defined in
Section 2.1(b). “Term Loan A Commitment” means, for each Lender, the commitment
of such Lender to make a portion of the Term Loan A hereunder. The Term Loan A
Commitment of each Lender as of the Closing Date is set forth on Appendix A. The
aggregate principal amount of the Term Loan A Commitments of all of the Lenders
as in effect on the Closing Date is ONE HUNDRED THIRTY FIVE MILLION DOLLARS
($135,000,000). “Term Loan A Commitment Percentage” means, for each Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), (a) the
numerator of which is the outstanding principal amount of such Lender’s portion
of the Term Loan A, and (b) the denominator of which is the aggregate
outstanding principal amount of the Term Loan A. The initial Term Loan A
Commitment Percentage of each Lender as of the Closing Date is set forth on
Appendix A. “Term Loan A Maturity Date” means August 5, 2020. “Term Loan A Note”
means a promissory note in the form of Exhibit 2.5-3, as it may be amended,
supplemented or otherwise modified from time to time. “Term Loan Commitments”
means (a) for each Lender, such Lender’s Term Loan A Commitment and (b) for each
Lender providing an additional Term Loan pursuant to Section 2.1(d)(iii), the
commitment of such Lender to make such additional term loan as set forth in the
document(s) executed by the Borrower establishing such additional Term Loan.
“Term Loan Commitment Percentage” means, for each Lender providing a portion of
a Term Loan, a fraction (expressed as a percentage carried to the ninth decimal
place), (a) the numerator of which is the outstanding principal amount of such
Lender’s portion of such Term Loan, and (b) the denominator of which is the
aggregate outstanding principal amount of such Term Loan. “Term Loan Notes”
means the Term Loan A Note and any other promissory notes given to evidence Term
Loans hereunder. 31



--------------------------------------------------------------------------------



 
[orionthirdamendment055.jpg]
“Third Amendment Effective Date” means November 7, 2017. “Title Policy” means as
defined in Section 7.11(b)(iii). “Total Credit Exposure” means, as to any Lender
at any time, the Outstanding Amount of the Term Loans of such Lender at such
time and the unused Revolving Commitments and Revolving Credit Exposure of such
Lender at such time. “Total Revolving Outstandings” means the aggregate
Outstanding Amount of all Revolving Loans, all Swingline Loans and all Letter of
Credit Obligations. “Treasury Management Agreement” means any agreement
governing the provision of treasury or cash management services, including
deposit accounts, funds transfer, automated clearinghouse, commercial credit
cards, purchasing cards, cardless e-payable services, debit cards, stored value
cards, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services. “Treasury Management Bank” means any Person that is a party to a
Treasury Management Agreement with any of the Borrower or its Subsidiaries.
“Type of Loan” means a Base Rate Loan or a LIBOR Loan. “UCC” means the Uniform
Commercial Code (or any similar or equivalent legislation) as in effect in the
State of New York (or any other applicable jurisdiction, as the context may
require). “United States” or “U.S.” means the United States of America. “U.S.
Person” means any Person that is a “United States person” as defined in Section
7701(a)(30) of the Internal Revenue Code. “U.S. Tax Compliance Certificate”
means as defined in Section 3.3(f). “Vessels” means, collectively, each of the
vessels set forth on Schedule 6.10(d) which shall be or become subject to the
Collateral Agent’s Lien pursuant hereto and, individually, “Vessel” means any of
them. “Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. Section 1.2 Accounting Terms. (a) Except as otherwise
expressly provided herein, all accounting terms not otherwise defined herein
shall have the meanings assigned to them in conformity with GAAP. Financial
statements and other information required to be delivered by the Borrower to the
Lenders pursuant to clauses (a), (b), (c) and (d) of Section 7.1 shall be
prepared in accordance with GAAP as in effect at the time of such preparation.
If at any time any change in GAAP or in the consistent application thereof would
affect the computation of any financial covenant or requirement set forth in any
Credit Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such 32



--------------------------------------------------------------------------------



 
[orionthirdamendment056.jpg]
change, then the Lenders and Borrower shall negotiate in good faith to amend
such financial covenant, requirement or applicable defined terms to preserve the
original intent thereof in light of such change to GAAP, provided that, until so
amended such computations shall continue to be made on a basis consistent with
the most recent financial statements delivered pursuant to clauses (a), (b), (c)
and (d) of Section 7.1 as to which no such objection has been made. (b)
Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.8 (other
than the Consolidated Fixed Charge Coverage Ratio), including for purposes of
determining the Applicable Margin, shall be made on a Pro Forma Basis. (d) FASB
ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. Section 1.3 Rules of Interpretation. (a) The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto”, “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision hereof
or thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Appendices and Schedules shall be construed to refer to Sections of, and
Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any references to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. (b) The terms lease and license shall
include sub-lease and sub-license. (c) All terms not specifically defined herein
or by GAAP, which terms are defined in the UCC, shall have the meanings assigned
to them in the UCC of the relevant jurisdiction, with the term “instrument”
being that defined under Article 9 of the UCC of such jurisdiction. (d) Unless
otherwise expressly indicated, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”. 33



--------------------------------------------------------------------------------



 
[orionthirdamendment057.jpg]
(e) To the extent that any of the representations and warranties contained in
Section 6 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.2(c) and the qualifier “in any material respect”
contained in Section 9.1(d) shall not apply. (f) Whenever the phrase “to the
knowledge of” or words of similar import relating to the knowledge of a Person
are used herein or in any other Credit Document, such phrase shall mean and
refer to the actual knowledge of the Authorized Officers of such Person. (g)
This Agreement and the other Credit Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Administrative
Agent and the Credit Parties, and are the product of discussions and
negotiations among all parties. Accordingly, this Agreement and the other Credit
Documents are not intended to be construed against the Administrative Agent or
any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents. (h) Unless otherwise
indicated, all references to a specific time shall be construed to Eastern
Standard Time or Eastern Daylight Savings Time, as the case may be. Unless
otherwise expressly provided herein, all references to dollar amounts and “$”
shall mean Dollars. (i) Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time (after giving effect to any permanent
reduction in the stated amount of such Letter of Credit pursuant to the terms of
such Letter of Credit); provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time. Section 2 LOANS AND
LETTERS OF CREDIT Section 2.1 Revolving Loans and Term Loan A. (a) Revolving
Loans. During the Revolving Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make revolving loans (each
such loan, a “Revolving Loan”) to the Borrower in an aggregate amount up to but
not exceeding such Lender’s Revolving Commitment; provided, that after giving
effect to the making of any Revolving Loan, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed without premium or penalty (subject to Section 3.1(c)) during the
Revolving Commitment Period. The Revolving Loans may consist of Base Rate Loans,
Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date. (b) Term Loan A. Subject to the
terms and conditions set forth herein, the Lenders will make advances of their
respective Term Loan A Commitment Percentages of a term loan (the “Term Loan A”)
in an amount not to exceed the Term Loan A Commitment, which Term Loan A will be
disbursed to the Borrower in Dollars in a single advance on the Closing Date.
The Term 34



--------------------------------------------------------------------------------



 
[orionthirdamendment058.jpg]
Loan A may consist of Base Rate Loans, Adjusted LIBOR Rate Loans, or a
combination thereof, as the Borrower may request. Amounts repaid on the Term
Loan A may not be reborrowed. (c) Mechanics for Revolving Loans and Term Loans.
(i) All Term Loans and, except pursuant to Section 2.2(b)(iii), all Revolving
Loans shall be made in an aggregate minimum amount of $1,000,000 and integral
multiples of $250,000 in excess of that amount. (ii) Whenever the Borrower
desires that the Lenders make a Term Loan or a Revolving Loan, the Borrower
shall deliver to the Administrative Agent a fully executed Funding Notice no
later than (x) 1:00 p.m. at least three (3) Business Days in advance of the
proposed Credit Date in the case of an Adjusted LIBOR Rate Loan and (y) 1:00
p.m. at least one (1) Business Day in advance of the proposed Credit Date in the
case of a Loan that is a Base Rate Loan. Except as otherwise provided herein,
any Funding Notice for any Loans that are Adjusted LIBOR Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to make a borrowing in accordance therewith. (iii)
Notice of receipt of each Funding Notice in respect of each Revolving Loan or
Term Loan, together with the amount of each Lender’s Revolving Commitment
Percentage or Term Loan Commitment Percentage thereof, respectively, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as the
Administrative Agent’s receipt of such notice from the Borrower. (iv) Each
Lender shall make its Revolving Commitment Percentage of the requested Revolving
Loan or its Term Loan Commitment Percentage of the requested Term Loan available
to the Administrative Agent not later than 11:00 a.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the applicable conditions precedent specified herein, the Administrative
Agent shall make the proceeds of such Credit Extension available to the Borrower
on the applicable Credit Date by causing an amount of same day funds in Dollars
equal to the proceeds of all Loans received by the Administrative Agent in
connection with the Credit Extension from the Lenders to be credited to the
account of the Borrower at the Administrative Agent’s Principal Office or such
other account as may be designated in writing to the Administrative Agent by the
Borrower. (d) Increase in Revolving Commitments and Establishment of Additional
Term Loans. The Borrower may, at any time and from time to time, upon prior
written notice by the Borrower to the Administrative Agent, increase the
Revolving Commitments (but not the Letter of Credit Sublimit or the Swingline
Sublimit) and/or establish one or more additional Term Loans subject to the
following: (i) the sum of the (A) aggregate principal amount of any increases in
the Revolving Commitments pursuant to this Section 2.1(d) plus (B) the aggregate
principal amount of any additional Term Loans pursuant to this Section 2.1(d)
shall not to exceed FORTY MILLION DOLLARS ($40,000,000); 35



--------------------------------------------------------------------------------



 
[orionthirdamendment059.jpg]
(ii) The Borrower may, at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent increase the Aggregate
Revolving Commitments (but not the Letter of Credit Sublimit or the Swingline
Sublimit) with additional Revolving Commitments from any existing Lender with a
Revolving Commitment or new Revolving Commitments from any other Person selected
by the Borrower and reasonably acceptable to the Administrative Agent and the
Issuing Bank; provided that: (A) any such increase shall be in a minimum
principal amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof; (B) no Default or Event of Default shall exist before and immediately
after giving effect to such increase; (C) the Borrower shall be in compliance,
on a Pro Forma Basis after giving effect to the incurrence of any such increase
in the Revolving Commitments, with the financial covenants set forth in clauses
(a) and (b) of Section 8.8, recomputed as of the last day of the most recently
ended Fiscal Quarter of the Borrower for which financial statements have been
delivered pursuant to Section 7.1; (D) no existing Lender shall be under any
obligation to increase its Revolving Commitment and any such decision whether to
increase its Revolving Commitment shall be in such Lender’s sole and absolute
discretion; (E) (1) any new Lender providing a Revolving Commitment in
connection with any increase in Aggregate Revolving Commitments shall join this
Agreement by executing such joinder documents reasonably required by the
Administrative Agent and/or (2) any existing Lender electing to increase its
Revolving Commitment shall have executed a commitment agreement reasonably
satisfactory to the Administrative Agent; (F) any such increase in the Revolving
Commitments shall be subject to receipt by the Administrative Agent of a
certificate of the Borrower dated as of the date of such increase signed by an
Authorized Officer of the Borrower (x) certifying and attaching the resolutions
adopted by the Borrower and each Guarantor approving or consenting to such
increase, and (y) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Section 6 and the
other Credit Documents are true and correct in all material respects on and as
of the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.1(d), the representations and warranties
contained in Section 6.7 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 7.1, and (2) no Default or
Event of Default exists; and (G) to the extent that the joinder or commitment
agreements described in clause (E) above provide for an applicable margin of,
and/or commitment fee for, additional Revolving Commitments greater than the
Applicable Margin and/or Commitment Fee with respect to the existing Revolving
Commitments at such time, the Applicable Margin and/or the 36



--------------------------------------------------------------------------------



 
[orionthirdamendment060.jpg]
Commitment Fee (as applicable) for the existing Revolving Commitments shall be
increased automatically (without the consent of Required Lenders) such that the
Applicable Margin and/or the Commitment Fee (as applicable) for such existing
Revolving Commitments is not less than the applicable margin and/or the
commitment fee (as applicable) for such additional Revolving Commitments. The
Borrower shall prepay any Revolving Loans owing under this Agreement on the date
of any such increase in the Revolving Commitments to the extent necessary to
keep the outstanding Revolving Loans ratable with any revised Revolving
Commitments arising from any nonratable increase in the Revolving Commitments
under this Section. (iii) The Borrower may, at any time and from time to time,
upon prior written notice to the Administrative Agent, request the establishment
of one or more additional term loans from existing Lenders or other Persons
selected by the Borrower (other than the Borrower or any Affiliate or Subsidiary
of the Borrower) and reasonably acceptable to the Administrative Agent;
provided, that: (A) any such increase shall be in a minimum aggregate principal
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof; (B)
no Default or Event of Default shall exist before and immediately after giving
effect to such additional Term Loan; (C) the Borrower shall be in compliance, on
a Pro Forma Basis after giving effect to the incurrence of any additional Term
Loan (and after giving effect on a Pro Forma Basis to any Permitted Acquisition
consummated simultaneously therewith), with the financial covenants set forth in
clauses (a) and (b) of Section 8.8, recomputed as of the last day of the most
recently ended Fiscal Quarter of the Borrower for which financial statements
have been delivered pursuant to Section 7.1; (D) no existing Lender shall be
under any obligation to provide a portion of any additional Term Loan and any
such decision whether to provide a portion of any additional Term Loan shall be
in such Lender’s sole and absolute discretion; (E) (1) any new Lender shall join
this Agreement by executing such joinder documents reasonably required by the
Administrative Agent and/or (2) any existing Lender electing to provide a Term
Loan Commitment with respect to such additional Term Loan shall have executed a
commitment or joinder agreement reasonably satisfactory to the Administrative
Agent; (F) the establishment of any additional Term Loan shall be subject to
receipt by the Administrative Agent of a certificate of the Borrower dated as of
the date of the establishment of such additional Term Loan signed by an
Authorized Officer of the Borrower (x) certifying and attaching the resolutions
adopted by the Borrower and each Guarantor approving or consenting to such
increase, and (y) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Section 6 and the
other Credit Documents are true and correct in all material respects on and as
of the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all 37



--------------------------------------------------------------------------------



 
[orionthirdamendment061.jpg]
material respects as of such earlier date, and except that for purposes of this
Section 2.1(d), the representations and warranties contained in Section 6.7
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) of Section 7.1, and (2) no Default or Event of Default
exists. (G) the Applicable Margin and any other components of yield on any
additional Term Loan shall be determined by the Borrower and the Lenders
thereunder; provided that in the event that the all-in yield for any additional
Term Loan is higher than the all-in yield for the initial Term Loans or any
existing additional Term Loan (the “Existing Facilities”) by more than 50 basis
points, then the Applicable Margin for the applicable Existing Facility shall be
increased to the extent necessary so that such all-in yield is equal to the
all-in yield for such additional Term Loan minus 50 basis points; provided,
further, that in determining the interest rate margins applicable to the
additional Term Loans and the applicable Existing Facility, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID, with OID being equated to interest based on assumed four-year
life to maturity) payable by the Borrower to the Lenders under the applicable
Existing Facility or any additional Term Loan in the initial primary syndication
thereof shall be included and the effect of any and all interest rate floors
shall be included and (y) customary arrangement or commitment fees payable to
the Lead Arranger (or its affiliates) in connection with the applicable Existing
Facility or to one or more arrangers (or its affiliates) of any additional Term
Loan, shall be excluded, (H) the maturity date for any additional Term Loan
shall be as set forth in the commitment or joinder agreement executed by the
Borrower in connection therewith, provided that such date shall not be earlier
than the Term Loan A Maturity Date or the maturity date of any other then
existing Term Loan; and (I) the scheduled principal amortization payments under
any additional Term Loan shall be as set forth in the commitment or joinder
agreement executed by the Borrower in connection therewith; provided that the
weighted average life of any such additional Term Loan shall not be less than
the weighted life to maturity of either of (I) the Revolving Loans or (II) the
Term Loan A and any other then existing Term Loan. Section 2.2 Swingline Loans.
(a) Swingline Loans Commitments. During the Revolving Commitment Period, subject
to the terms and conditions hereof, the Swingline Lender may, in its sole
discretion, make Swingline Loans to the Borrower in the aggregate amount up to
but not exceeding the Swingline Sublimit; provided, that after giving effect to
the making of any Swingline Loan, in no event shall (i) the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (ii) the Revolving
Credit Exposure of any Lender exceed such Lender’s Revolving Commitment. Amounts
borrowed pursuant to this Section 2.2 may be repaid and reborrowed during the
Revolving Commitment Period. The Swingline Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swingline Loans and
all other amounts owed hereunder with respect to the Swingline Loans and the
Revolving Commitments shall be paid in full no later than such date. (b)
Borrowing Mechanics for Swingline Loans. 38



--------------------------------------------------------------------------------



 
[orionthirdamendment062.jpg]
(i) Subject to clause (vi) below, whenever the Borrower desires that the
Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date. Swingline Loan borrowings hereunder shall be made in minimum
amounts of $250,000 (or the remaining available amount of the Swingline Sublimit
if less) and in integral amounts of $50,000 in excess thereof. (ii) The
Swingline Lender shall make the amount of its Swingline Loan available to the
Administrative Agent not later than 3:00 p.m. on the applicable Credit Date by
wire transfer of same day funds in Dollars, at the Administrative Agent’s
Principal Office. Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, the Administrative Agent shall make the
proceeds of such Swingline Loans available to the Borrower on the applicable
Credit Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Swingline Loans received by the Administrative Agent from
the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower. (iii) With
respect to any Swingline Loans which have not been voluntarily prepaid by the
Borrower pursuant to Section 2.11, the Swingline Lender may at any time in its
sole and absolute discretion, deliver to the Administrative Agent (with a copy
to the Borrower), no later than 11:00 a.m. on the day of the proposed Credit
Date, a notice (which shall be deemed to be a Funding Notice given by a
Borrower) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are Base Rate Loans to the Borrower on such Credit Date in
an amount equal to the amount of such Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date such notice is given which the Swingline Lender
requests Lenders to prepay. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than the Swingline Lender shall be immediately delivered by the
Administrative Agent to the Swingline Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swingline Loans and (2)
on the day such Revolving Loans are made, the Swingline Lender’s Revolving
Commitment Percentage of the Refunded Swingline Loans shall be deemed to be paid
with the proceeds of a Revolving Loan made by the Swingline Lender to the
Borrower, and such portion of the Swingline Loans deemed to be so paid shall no
longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender’s outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender.
The Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge the Borrower’s accounts with the Administrative Agent and the
Swingline Lender (up to the amount available in each such account) in order to
immediately pay the Swingline Lender the amount of the Refunded Swingline Loans
to the extent the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swingline Lender, are
insufficient to repay in full the Refunded Swingline Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swingline Lender should be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.14. 39



--------------------------------------------------------------------------------



 
[orionthirdamendment063.jpg]
(iv) If for any reason Revolving Loans are not made pursuant to Section
2.2(b)(iii) in an amount sufficient to repay any amounts owed to the Swingline
Lender in respect of any outstanding Swingline Loans on or before the third
Business Day after demand for payment thereof by the Swingline Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swingline Loans, and in an
amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon. On the Business Day that notice
is provided by the Swingline Lender (or by 11:00 a.m. on the following Business
Day if such notice is provided after 2:00 p.m.), each Lender holding a Revolving
Commitment shall deliver to the Swingline Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Principal Office of the Swingline Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable. (v) Notwithstanding
anything contained herein to the contrary, (1) each Lender’s obligation to make
Revolving Loans for the purpose of repaying any Refunded Swingline Loans
pursuant to clause (iii) above and each Lender’s obligation to purchase a
participation in any unpaid Swingline Loans pursuant to the immediately
preceding paragraph shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders or (C) at a time when a Defaulting Lender exists,
unless the Swingline Lender has entered into arrangements satisfactory to it and
the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s participation in such Swingline Loan, including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
outstanding Swingline Loans in a manner reasonably satisfactory to the Swingline
Lender and the Administrative Agent. (vi) In order to facilitate the borrowing
of Swingline Loans, the Borrower and the Swingline Lender may mutually agree to,
and are hereby authorized to, enter into an 40



--------------------------------------------------------------------------------



 
[orionthirdamendment064.jpg]
auto borrow agreement in form and substance satisfactory to the Swingline Lender
and the Administrative Agent (the “Auto Borrow Agreement”) providing for the
automatic advance by the Swingline Lender of Swingline Loans under the
conditions set forth in the Auto Borrow Agreement, subject to the conditions set
forth herein. At any time an Auto Borrow Agreement is in effect, advances under
the Auto Borrow Agreement shall be deemed Swingline Loans for all purposes
hereof, except that Borrowings of Swingline Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement. For
purposes of determining the Total Revolving Outstandings at any time during
which an Auto Borrow Agreement is in effect, the Outstanding Amount of all
Swingline Loans shall be deemed to be the sum of the Outstanding Amount of
Swingline Loans at such time plus the maximum amount available to be borrowed
under such Auto Borrow Agreement at such time. Section 2.3 Issuances of Letters
of Credit and Purchase of Participations Therein. (a) Letters of Credit. During
the Revolving Commitment Period, subject to the terms and conditions hereof,
each Issuing Bank agrees to issue Letters of Credit for the account of the
Borrower or any of its Subsidiaries in the aggregate amount up to but not
exceeding the Letter of Credit Sublimit; provided, (i) each Letter of Credit
shall be denominated in Dollars; (ii) the stated amount of each Letter of Credit
shall not be less than $50,000 or such lesser amount as is acceptable to the
applicable Issuing Bank; (iii) after giving effect to such issuance, in no event
shall (x) the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments, (y) the Revolving Credit Exposure of any Lender exceed such
Lender’s Revolving Commitment and (z) the Outstanding Amount of Letter of Credit
Obligations exceed the Letter of Credit Sublimit; and (iv) in no event shall any
standby Letter of Credit have an expiration date later than the earlier of (1)
seven (7) days prior to the Revolving Commitment Termination Date, and (2) the
date which is one (1) year from the date of issuance of such standby Letter of
Credit. Subject to the foregoing (other than clause (iv)) any Issuing Bank may
agree that a standby Letter of Credit will automatically be extended for one or
more successive periods not to exceed one (1) year each, unless such Issuing
Bank elects not to extend for any such additional period; provided, no Issuing
Bank shall extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time such Issuing
Bank must elect to allow such extension; provided, further, in the event that
any Lender is at such time a Defaulting Lender, unless the applicable Issuing
Bank has entered into arrangements satisfactory to such Issuing Bank (in its
sole discretion) with the Borrower or such Defaulting Lender to eliminate such
Issuing Bank’s Fronting Exposure with respect to such Lender (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender), including by Cash Collateralizing such Defaulting Lender’s Revolving
Commitment Percentage of the Outstanding Amount of the Letter of Credit
Obligations in a manner reasonably satisfactory to Agents, such Issuing Bank
shall not be obligated to issue or extend any Letter of Credit hereunder. The
Issuing Bank may send a Letter of Credit or conduct any communication to or from
the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary. (b) Notice of
Issuance. Whenever the Borrower desires the issuance of a Letter of Credit, the
Borrower shall deliver to the Administrative Agent an Issuance Notice no later
than 1:00 p.m. at least three (3) Business Days or such shorter period as may be
agreed to by any Issuing Bank in any particular instance, in advance of the
proposed date of issuance. Upon satisfaction or waiver of the conditions set
forth in Section 5.2, an Issuing Bank shall issue the requested Letter of Credit
only in accordance such Issuing Bank’s standard operating procedures 41



--------------------------------------------------------------------------------



 
[orionthirdamendment065.jpg]
(including, without limitation, the delivery by the Borrower of such executed
documents and information pertaining to such requested Letter of Credit,
including any Issuer Documents, as the applicable Issuing Bank or the
Administrative Agent may require). Upon the issuance of any Letter of Credit or
amendment or modification to a Letter of Credit, the applicable Issuing Bank
shall promptly notify the Administrative Agent and each Lender of such issuance,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment or modification to a Letter of Credit and the amount of such Lender’s
respective participation in such Letter of Credit pursuant to Section 2.3(e).
(c) Responsibility of Issuing Banks With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the applicable Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
the Borrower and any Issuing Bank, the Borrower assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing
Bank, by the respective beneficiaries of such Letters of Credit. In furtherance
and not in limitation of the foregoing, no Issuing Bank shall be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any Issuing Bank’s rights or
powers hereunder. Without limiting the foregoing and in furtherance thereof, any
action taken or omitted by any Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of such Issuing Bank to any Credit Party. Notwithstanding anything to the
contrary contained in this Section 2.3(c), the Borrower shall retain any and all
rights it may have against any Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of such Issuing Bank, as
determined by a court of competent jurisdiction in a final, non-appealable
order. (d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters
of Credit. In the event an Issuing Bank has determined to honor a drawing under
a Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse such Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the applicable Issuing Bank prior to 11:00 a.m. on the
date such drawing is honored that the Borrower intends to reimburse such Issuing
Bank for the amount of such honored 42



--------------------------------------------------------------------------------



 
[orionthirdamendment066.jpg]
drawing with funds other than the proceeds of Revolving Loans, the Borrower
shall be deemed to have given a timely Funding Notice to the Administrative
Agent requesting the Lenders to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing, and (ii) subject to satisfaction or waiver of the conditions
specified in Section 5.2, the Lenders shall, on the Reimbursement Date, make
Revolving Loans that are Base Rate Loans in the amount of such honored drawing,
the proceeds of which shall be applied directly by the Administrative Agent to
reimburse the applicable Issuing Bank for the amount of such honored drawing;
and provided further, if for any reason proceeds of Revolving Loans are not
received by the applicable Issuing Bank on the Reimbursement Date in an amount
equal to the amount of such honored drawing, the Borrower shall reimburse such
Issuing Bank, on demand, in an amount in same day funds equal to the excess of
the amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received. Nothing in this Section 2.3(d) shall be
deemed to relieve any Lender from its obligation to make Revolving Loans on the
terms and conditions set forth herein, and the Borrower shall retain any and all
rights it may have against any Lender resulting from the failure of such Lender
to make such Revolving Loans under this Section 2.3(d). (e) Lenders’ Purchase of
Participations in Letters of Credit. Immediately upon the issuance of each
Letter of Credit, each Lender having a Revolving Commitment shall be deemed to
have purchased, and hereby agrees to irrevocably purchase, from the applicable
Issuing Bank a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Lender’s Revolving Commitment Percentage
(with respect to the Revolving Commitments) of the maximum amount which is or at
any time may become available to be drawn thereunder. In the event that the
Borrower shall fail for any reason to reimburse an Issuing Bank as provided in
Section 2.3(d), the applicable Issuing Bank shall promptly notify each Lender of
the unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Revolving Commitment Percentage.
Each Lender shall make available to the applicable Issuing Bank an amount equal
to its respective participation, in Dollars and in same day funds, at the office
of such Issuing Bank specified in such notice, not later than 12:00 p.m. on the
first Business Day (under the laws of the jurisdiction in which such office of
such Issuing Bank is located) after the date notified by such Issuing Bank. In
the event that any Lender fails to make available to the applicable Issuing Bank
on such Business Day the amount of such Lender’s participation in such Letter of
Credit as provided in this Section 2.3(e), such Issuing Bank shall be entitled
to recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the applicable
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Nothing in this Section 2.3(e) shall be deemed to prejudice the right of
any Lender to recover from any Issuing Bank any amounts made available by such
Lender to such Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order. In the event an Issuing
Bank shall have been reimbursed by other Lenders pursuant to this Section 2.3(e)
for all or any portion of any drawing honored by such Issuing Bank under a
Letter of Credit, such Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under this Section 2.3(e) with respect to such
honored drawing such Lender’s Revolving Commitment Percentage of all payments
subsequently received by such Issuing Bank from the Borrower in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Appendix B or at such other address as such Lender may request. 43



--------------------------------------------------------------------------------



 
[orionthirdamendment067.jpg]
(f) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable Issuing Bank for drawings honored under the Letters of Credit issued
by it and to repay any Revolving Loans made by the Lenders pursuant to Section
2.3(d) and the obligations of the Lenders under Section 2.3(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense (other than that such
drawing has been repaid) or other right which the Borrower or any Lender may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), any Issuing Bank, a
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by any Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, or financial condition of the Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by the applicable Issuing Bank under the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of such
Issuing Bank under the circumstances in question, as determined by a court of
competent jurisdiction in a final, non-appealable order. (g) Indemnification.
Without duplication of any obligation of the Credit Parties under Section 11.2,
in addition to amounts payable as provided herein, each of the Credit Parties
hereby agrees, on a joint and several basis, to protect, indemnify, pay and save
harmless each Issuing Bank from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
out-of-pocket fees, expenses and disbursements of counsel) which each Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by such Issuing Bank, other than as a result of
(1) the gross negligence or willful misconduct of such Issuing Bank, as
determined by a court of competent jurisdiction in a final, non-appealable
order, or (2) the wrongful dishonor by such Issuing Bank of a proper demand for
payment made under any Letter of Credit issued by it, or (ii) the failure of
such Issuing Bank to honor a drawing under any such Letter of Credit as a result
of any Governmental Act. (h) Applicability of ISP and UCP. Unless otherwise
expressly agreed by the applicable Issuing Bank and the Borrower when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each Letter of
Credit and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit. (i)
Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of the Subsidiaries inures to 44



--------------------------------------------------------------------------------



 
[orionthirdamendment068.jpg]
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries. (j) Conflict with
Issuer Documents. In the event of any conflict between the terms hereof and the
terms of any Issuer Document, the terms hereof shall control. Section 2.4 Pro
Rata Shares; Availability of Funds. (a) Pro Rata Shares. All Loans shall be
made, and all participations purchased, by the Lenders simultaneously and
proportionately to their respective pro rata shares of the Loans, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Revolving Commitment or
any Term Loan Commitment, or the portion of the aggregate outstanding principal
amount of the Revolving Loans or the Term Loans, of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby. (b) Availability of Funds. (i) Funding by Lenders; Presumption
by Administrative Agent. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.1(c) or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.1(c) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans, plus, in either case, any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection therewith. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. (ii) Payments by the
Borrower; Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the 45



--------------------------------------------------------------------------------



 
[orionthirdamendment069.jpg]
Lenders or any Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or each applicable Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or each applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. Notices given by the
Administrative Agent under this subsection (b) shall be conclusive absent
manifest error. Section 2.5 Evidence of Debt; Register; Lenders’ Books and
Records; Notes. (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Borrower and each other Credit Party to such Lender, including the amounts of
the Loans made by it and each repayment and prepayment in respect thereof. Any
such recordation shall be conclusive and binding on the Borrower, absent
manifest error; provided, that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Commitment or the
Borrower’s obligations in respect of any applicable Loans; and provided,
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern in the absence of
demonstrable error therein. (b) Notes. The Borrower shall execute and deliver to
each (i) Lender on the Closing Date, (ii) Person who is a permitted assignee of
such Lender pursuant to Section 11.5 and (iii) Person who becomes a Lender in
accordance with Section 2.1(d), in each case to the extent requested by such
Person, a Note or Notes to evidence such Person’s portion of the Revolving
Loans, Swingline Loans or Term Loans, as applicable. Section 2.6 Scheduled
Principal Payments. (a) Revolving Loans. The principal amount of Revolving Loans
is due and payable in full on the Revolving Commitment Termination Date. (b)
Swingline Loans. The principal amount of the Swingline Loans is due and payable
in full on the earlier to occur of (i) the date of demand by the Swingline
Lender and (ii) the Revolving Commitment Termination Date. (c) Term Loan A. The
principal amount of the Term Loan A shall be repaid in installments on the date
and in the amounts set forth in the table below (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.11),
unless accelerated sooner pursuant to Section 9: Payment Dates Principal
Amortization Payment September 30, 2015 $1,687,500 December 31, 2015 $1,687,500
46



--------------------------------------------------------------------------------



 
[orionthirdamendment070.jpg]
March 31, 2016 $1,687,500 June 30, 2016 $1,687,500 September 30, 2016 $2,531,250
December 31, 2016 $2,531,250 March 31, 2017 $2,531,250 June 30, 2017 $2,531,250
September 30, 2017 $3,375,000 December 31, 2017 $3,375,000 March 31, 2018
$3,375,000 June 30, 2018 $3,375,000 September 30, 2018 $3,375,000 December 31,
2018 $3,375,000 March 31, 2019 $3,375,000 June 30, 2019 $3,375,000 September 30,
2019 $4,218,750 December 31, 2019 $4,218,750 March 31, 2020 $4,218,750 June 30,
2020 $4,218,750 Term Loan A Maturity Date Outstanding Principal Balance of Term
Loan (d) Additional Term Loans. The principal amount of any Term Loan
established after the Closing Date pursuant to Section 2.1(d)(iii) shall be
repaid in installments on the date and in the amounts set forth in the documents
executed and delivered by the Borrower pursuant to which such additional Term
Loan is established. Section 2.7 Interest on Loans. (a) Except as otherwise set
forth herein, each Loan shall bear interest on the unpaid principal amount
thereof from the date made through repayment (whether by acceleration or
otherwise) thereof as follows: (i) in the case of Revolving Loans or the Term
Loan A: (A) if a Base Rate Loan (including a Base Rate Loan referencing the
LIBOR Index Rate), the Base Rate plus the Applicable Margin; or (B) if an
Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the Applicable Margin;
and (ii) in the case of Swingline Loans, at the Swingline Rate (or with respect
to any Swingline Loan advanced pursuant to an Auto Borrow Agreement, such other
rate as separately agreed in writing between the Borrower and the Swingline
Lender); (iii) in the case of any Term Loan established pursuant to Section
2.1(d)(iii), at the percentages per annum specified in the lender joinder
agreement(s) and/or the commitment agreement(s) whereby such Term Loan is
established. (b) The basis for determining the rate of interest with respect to
any Loan (except a Swingline Loan, which may only be made and maintained at the
Swingline Rate (unless and until converted into a Revolving Loan pursuant to the
terms and conditions hereof), and the Interest Period with respect to any
Adjusted LIBOR Rate Loan, shall be selected by the Borrower and 47



--------------------------------------------------------------------------------



 
[orionthirdamendment071.jpg]
notified to the Administrative Agent and the Lenders pursuant to the applicable
Funding Notice or Conversion/Continuation Notice, as the case may be. If on any
day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day (i) if such Loan is an
Adjusted LIBOR Rate Loan, such Loan shall become a Base Rate Loan and (ii) if
such Loan is a Base Rate Loan, such Loan shall remain a Base Rate Loan. (c) In
connection with Adjusted LIBOR Rate Loans, there shall be no more than eight (8)
Interest Periods outstanding at any time. In the event the Borrower fails to
specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (i) if
outstanding as an Adjusted LIBOR Rate Loan, will be automatically converted into
a Base Rate Loan on the last day of the then-current Interest Period for such
Loan, and (ii) if outstanding as a Base Rate Loan will remain as, or (if not
then outstanding) will be made as, a Base Rate Loan. In the event the Borrower
fails to specify an Interest Period for any Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one (1) month. As soon as
practicable after 10:00 a.m. on each Interest Rate Determination Date and each
Index Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to each of the LIBOR Loans
for which an interest rate is then being determined (and for the applicable
Interest Period in the case of Adjusted LIBOR Rate Loans) and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender. (d) Interest payable pursuant to this Section 2.7
shall be computed on the basis of (i) for interest at the Base Rate (including
Base Rate Loans determined by reference to the LIBOR Index Rate), year of three
hundred sixty-five (365) or three hundred sixty-six (366) days, as the case may
be, and (ii) for all other computations of fees and interest, a year of three
hundred sixty (360) days, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from an Adjusted
LIBOR Rate Loan, the date of conversion of such Adjusted LIBOR Rate Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of payment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted to an Adjusted LIBOR
Rate Loan, the date of conversion of such Base Rate Loan to such Adjusted LIBOR
Rate Loan, as the case may be, shall be excluded; provided, if a Loan is repaid
on the same day on which it is made, one (1) day’s interest shall be paid on
that Loan. (e) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code or other Debtor Relief Law, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This subsection (e) shall not 48



--------------------------------------------------------------------------------



 
[orionthirdamendment072.jpg]
limit the rights of the Administrative Agent or any Lender, as the case may be,
under any other provision of this Agreement. The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations. (f) Except as otherwise set forth herein,
interest on each Loan shall accrue on a daily basis and shall be payable in
arrears on and to (i) each Interest Payment Date applicable to that Loan; (ii)
upon any prepayment of that Loan (other than a voluntary prepayment of a
Revolving Loan or Term Loan which interest shall be payable in accordance with
clause (i) above), to the extent accrued on the amount being prepaid; and (iii)
at maturity, including final maturity. (g) The Borrower agrees to pay to the
applicable Issuing Bank, with respect to drawings honored under any Letter of
Credit issued by such Issuing Bank, interest on the amount paid by the Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to but excluding the date such amount is reimbursed by or on behalf of
the Borrower at a rate equal to (i) for the period from the date such drawing is
honored to but excluding the applicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans, and (ii) thereafter, a rate which is the lesser of (y) two percent (2%)
per annum in excess of the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (z) the Highest Lawful
Rate. (h) Interest payable pursuant to Section 2.7(g) shall be computed on the
basis of a year of three hundred sixty (360) days, for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. Promptly upon receipt by the Issuing
Bank of any payment of interest pursuant to Section 2.7(g), the Issuing Bank
shall distribute to each Lender, out of the interest received by the Issuing
Bank in respect of the period from the date such drawing is honored to but
excluding the date on which the Issuing Bank is reimbursed for the amount of
such drawing (including any such reimbursement out of the proceeds of any
Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit. In the event the Issuing Bank shall have been
reimbursed by the Lenders for all or any portion of such honored drawing, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.3(e) with respect to such honored drawing such Lender’s
Revolving Commitment Percentage of any interest received by the Issuing Bank in
respect of that portion of such honored drawing so reimbursed by the Lenders for
the period from the date on which the Issuing Bank was so reimbursed by the
Lenders to but excluding the date on which such portion of such honored drawing
is reimbursed by the Borrower. Section 2.8 Conversion/Continuation. (a) So long
as no Default or Event of Default shall have occurred and then be continuing or
would result therefrom, the Borrower shall have the option: (i) to convert at
any time all or any part of any Loan equal to $100,000 and integral multiples of
$50,000 in excess of that amount from one Type of Loan to another Type of Loan;
provided, an Adjusted LIBOR Rate Loan may only be converted on the expiration of
the Interest Period applicable to such Adjusted LIBOR Rate Loan unless the
Borrower shall pay all amounts due under Section 3.1(c) in connection with any
such conversion; or 49



--------------------------------------------------------------------------------



 
[orionthirdamendment073.jpg]
(ii) upon the expiration of any Interest Period applicable to any Adjusted LIBOR
Rate Loan, to continue all or any portion of such Loan as an Adjusted LIBOR Rate
Loan. (b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least three (3) Business Days in
advance of the proposed Conversion/Continuation Date. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Adjusted LIBOR Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith. Section 2.9 Default Rate of Interest. (a)
If any amount of principal of any Loan is not paid when due, whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws. (b) If any
amount (other than principal of any Loan) payable by the Borrower under any
Credit Document is not paid when due (after the expiration of any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
at the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws. (c) During the
continuance of an Event of Default under Section 9.1(f) or Section 9.1(g), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
(d) During the continuance of an Event of Default other than an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall, at the request of
the Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
(e) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand. (f) In the case of any
Adjusted LIBOR Rate Loan, upon the expiration of the Interest Period in effect
at the time the Default Rate of interest is effective, each such Adjusted LIBOR
Rate Loan shall thereupon become a Base Rate Loan and shall thereafter bear
interest at the Default Rate then in effect for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this Section 2.9
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Administrative Agent or any Lender. Section 2.10 Fees. (a)
Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Commitment Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Margin of the
actual daily amount by which 50



--------------------------------------------------------------------------------



 
[orionthirdamendment074.jpg]
the Aggregate Revolving Commitments exceeds the Total Revolving Outstandings,
subject to adjustments as provided in Section 2.16. The Commitment Fee shall
accrue at all times during the Revolving Commitment Period, including at any
time during which one or more of the conditions in Section 5 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Revolving Commitment Termination Date;
provided that (1) no Commitment Fee shall accrue on any of the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (2) any Commitment Fee accrued with respect to the Revolving
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. For
purposes hereof, Swingline Loans shall not be counted toward or be considered as
usage of the Aggregate Revolving Commitments. (b) Letter of Credit Fees. (i)
Commercial and Standby Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage (A) a Letter of Credit fee for each commercial
Letter of Credit equal to one-quarter of one percent (0.25%) per annum
multiplied by the daily maximum amount available to be drawn under such Letter
of Credit, and (B) a Letter of Credit fee for each standby Letter of Credit
equal to the Applicable Margin multiplied by the daily maximum amount available
to be drawn under such Letter of Credit (collectively, the “Letter of Credit
Fees”). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3(i). The Letter of Credit Fees shall be computed on a
quarterly basis in arrears, and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the expiration
date thereof and thereafter on demand; provided that (1) no Letter of Credit
Fees shall accrue in favor of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under Sections
9.1(f) and (g), all Letter of Credit Fees shall accrue at the Default Rate, and
during the continuance of an Event of Default other than an Event of Default
under Sections 9.1(f) or (g), then upon the request of the Required Lenders, all
Letter of Credit Fees shall accrue at the Default Rate. (ii) Fronting Fee and
Documentary and Processing Charges Payable to Issuing Bank. The Borrower shall
pay directly to each Issuing Bank for its own account a fronting fee (A) with
respect to each commercial Letter of Credit or any amendment of a commercial
Letter of Credit increasing the amount of such Letter of Credit, at a rate 51



--------------------------------------------------------------------------------



 
[orionthirdamendment075.jpg]
separately agreed between the Borrower and the applicable Issuing Bank, computed
on the amount of such commercial Letter of Credit or the amount of such
increase, as applicable, and payable upon the issuance of such commercial Letter
of Credit or effectiveness of such amendment, as applicable, and (B) with
respect to each standby Letter of Credit, at the rate per annum specified in the
Fee Letter, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the last Business Day of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on its expiration date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3(i). In addition, the Borrower shall pay directly to
the Issuing Bank for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Issuing Bank relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable. (c) Other Fees. The Borrower shall pay to Regions Capital
Markets, a division of Regions Bank, and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, except to the extent set forth in the Fee Letter.
Section 2.11 Prepayments/Commitment Reductions. (a) Voluntary Prepayments. (i)
Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1): (A) with respect to Base
Rate Loans (including Base Rate Loans referencing the LIBOR Index Rate), the
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount; (B) with respect to Adjusted LIBOR Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part
(together with any amounts due pursuant to Section 3.1(c)) in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount; and (C) with respect to Swingline Loans, the Borrower may prepay any
such Loans on any Business Day in whole or in part in any amount; (ii) All such
prepayments shall be made: (A) upon written or telephonic notice on the date of
prepayment in the case of Base Rate Loans or Swingline Loans; and (B) upon not
less than three (3) Business Days’ prior written or telephonic notice in the
case of Adjusted LIBOR Rate Loans; 52



--------------------------------------------------------------------------------



 
[orionthirdamendment076.jpg]
in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).
(b) Voluntary Commitment Reductions. (i) The Borrower may, from time to time
upon not less than three (3) Business Days’ prior written or telephonic notice
confirmed in writing to the Administrative Agent (which original written or
telephonic notice the Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part (i) the Revolving
Commitments (ratably among the Lenders in accordance with their respective
commitment percentage thereof); provided, (A) any such partial reduction of the
Revolving Commitments shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount, (B) the Borrower
shall not terminate or reduce the Aggregate Revolving Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the aggregate
Total Revolving Outstandings exceed the Aggregate Revolving Commitments and (C)
if, after giving effect to any reduction of the Aggregate Revolving Commitments,
the Letter of Credit Sublimit and/or the Swingline Sublimit exceed the amount of
the Aggregate Revolving Commitments, the Letter of Credit Sublimit and/or the
Swingline Sublimit, as applicable, shall be automatically reduced by the amount
of such excess. (ii) The Borrower’s notice to the Administrative Agent shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments shall be effective on the date specified
in the Borrower’s notice and shall reduce the Revolving Commitments of each
Lender proportionately to its Revolving Commitment Percentage thereof. (c)
Mandatory Prepayments. (i) Revolving Commitments. If at any time (A) the Total
Revolving Outstandings shall exceed the Aggregate Revolving Commitments, (B) the
Outstanding Amount of Letter of Credit Obligations shall exceed the Letter of
Credit Sublimit, or (C) the Outstanding Amount of Swingline Loans shall exceed
the Swingline Sublimit, immediate prepayment will be made on or in respect of
the Revolving Obligations in an amount equal to such excess; provided, however,
that, except with respect to clause (B), Letter of Credit Obligations will not
be Cash Collateralized hereunder until the Revolving Loans and Swingline Loans
have been paid in full. (ii) Asset Sales and Involuntary Dispositions.
Prepayment will be made on the Obligations on the Business Day following receipt
of Net Cash Proceeds required to be prepaid pursuant to the provisions hereof in
an amount equal to one hundred percent (100%) of the Net Cash Proceeds received
from any Asset Sale or Involuntary Disposition by the Borrower or any of its
Subsidiaries; provided, however, that, so long as no Default or Event of Default
has occurred and is continuing, such Net Cash Proceeds shall not be required to
be so applied (A) until the aggregate amount of the Net Cash Proceeds derived
from (x) any single Asset Sale or Involuntary Disposition is equal to or 53



--------------------------------------------------------------------------------



 
[orionthirdamendment077.jpg]
greater than $250,000 or (y) all Asset Sales or Involuntary Dispositions,
inclusive of any Asset Sales or Involuntary Dispositions consummated in reliance
on the foregoing clause (x), in any single fiscal year of the Borrower is equal
to or greater than $4,000,000 and (B) to the extent the Borrower delivers to the
Administrative Agent a certificate stating that the Credit Parties intend to use
such Net Cash Proceeds to acquire capital assets useful to the business of the
Credit Parties within 180 days of the receipt of such Net Cash Proceeds, it
being expressly agreed that Net Cash Proceeds not so reinvested shall be applied
to prepay the Loans and/or Cash Collateralize the Letter of Credit Obligations
immediately thereafter. (iii) Debt Transactions. Prepayment will be made on the
Obligations in an amount equal to one hundred percent (100%) of the Net Cash
Proceeds from any Debt Transactions on the Business Day following receipt
thereof. (iv) Equity Transactions. Prepayment will be made on the Obligations in
an amount equal to fifty percent (50%) of the Net Cash Proceeds from any Equity
Transactions on the Business Day following receipt thereof. (v) Excess Cash
Flow. Solely to the extent Consolidated Leverage Ratio is greater than or equal
to 2.00 to 1.00, prepayment will be made on the Obligations, on the Business Day
following delivery of each annual Compliance Certificate delivered under Section
7.1(c), commencing with the Fiscal Year ending December 31, 2016, in an amount
equal to the difference of (x) fifty percent (50%) of Consolidated Excess Cash
Flow for the immediately preceding Fiscal Year minus (y) optional prepayments of
Term Loans minus (z) optional prepayments of Revolving Loans for which there has
been a permanent reduction of Revolving Commitments pursuant to Section 2.11(b)
in the amount of such optional prepayment of Revolving Loans. Section 2.12
Application of Prepayments. Within each Loan, prepayments will be applied first
to Base Rate Loans, then to LIBOR Loans in direct order of Interest Period
maturities. In addition: (a) Voluntary Prepayments. Voluntary prepayments will
be applied as specified by the Borrower; provided that in the case of
prepayments on the Term Loans, (i) the prepayment will be applied ratably to the
Term Loans then outstanding and (b) with respect to each Term Loan then
outstanding, the prepayments will be applied to remaining principal installments
thereunder in inverse order of maturity. (b) Mandatory Prepayments. Mandatory
prepayments will be applied as follows: (i) Mandatory prepayments in respect of
the Revolving Commitments under Section 2.11(c)(i) above shall be applied to the
respective Revolving Obligations as appropriate but without a permanent
reduction thereof. (ii) Mandatory prepayments in respect of Asset Sales and
Involuntary Dispositions under Section 2.11(c)(ii) above, Debt Transactions
under Section 2.11(c)(iii), Equity Transactions under Section 2.11(c)(iv),
Securitization Transactions under Section 2.11(c)(v), and Consolidated Excess
Cash Flow under Section 2.11(c)(vi) shall be applied as follows: first, ratably
to the Term Loans, until paid in full, and then to the Revolving Obligations
without a permanent reduction thereof. Mandatory prepayments with respect to
each of the Term Loans will be applied to remaining principal installments
thereunder in inverse order of maturity. 54



--------------------------------------------------------------------------------



 
[orionthirdamendment078.jpg]
(c) Prepayments on the Obligations will be paid by the Administrative Agent to
the Lenders ratably in accordance with their respective interests therein
(except for Defaulting Lenders where their share will be applied as provided in
Section 2.16(a)(ii) hereof). Section 2.13 General Provisions Regarding Payments.
(a) All payments by the Borrower of principal, interest, fees and other
Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrower or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Credit Document (subject to sufficient funds being available in
its accounts for that purpose). (b) In the event that the Administrative Agent
is unable to debit a deposit account of the Borrower or any of its Subsidiaries
held with the Administrative Agent or any of its Affiliates in order to cause
timely payment to be made to the Administrative Agent of all principal, interest
and fees due hereunder or any other Credit Document (including because
insufficient funds are available in its accounts for that purpose), payments
hereunder and under any other Credit Document shall be delivered to the
Administrative Agent, for the account of the Lenders, not later than 2:00 p.m.
on the date due at the Principal Office of the Administrative Agent or via wire
transfer of immediately available funds to an account designated by the
Administrative Agent (or at such other location as may be designated in writing
by the Administrative Agent from time to time); for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrower on the next
Business Day. (c) All payments in respect of the principal amount of any Loan
(other than voluntary repayments of Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal. (d) The Administrative Agent shall promptly distribute to each Lender
at such address as such Lender shall indicate in writing, such Lender’s
applicable pro rata share of all payments and prepayments of principal and
interest due to such Lender hereunder, together with all other amounts due with
respect thereto, including all fees payable with respect thereto, to the extent
received by the Administrative Agent. (e) Notwithstanding the foregoing
provisions hereof, if any Conversion/Continuation Notice is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
pro rata share of any Adjusted LIBOR Rate Loans, the Administrative Agent shall
give effect thereto in apportioning payments received thereafter. (f) Subject to
the provisos set forth in the definition of “Interest Period,” whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder or of the Commitment 55



--------------------------------------------------------------------------------



 
[orionthirdamendment079.jpg]
Fee hereunder, but such payment shall be deemed to have been made on the date
therefor for all other purposes hereunder. (g) The Administrative Agent may, but
shall not be obligated to, deem any payment by or on behalf of the Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by the Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day. The
Administrative Agent shall give prompt telephonic notice to the Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 9.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the
Default Rate (unless otherwise provided by the Required Lenders) from the date
such amount was due and payable until the date such amount is paid in full.
Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this Section shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any amounts
applied by the Swingline Lender to outstanding Swingline Loans, (C) any amounts
applied to Letter of Credit Obligations by any Issuing Bank or Swingline Loans
by the Swingline Lender, as appropriate, from Cash Collateral provided under
Section 2.15 or Section 2.16, or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Obligations, Swingline Loans or
other obligations hereunder to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply). Each of the Credit Parties consents to the foregoing and agrees,
to the extent it may effectively do so under Applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation. Section 2.15 Cash Collateral. At any
time that there shall exist a Defaulting Lender, within one (1) Business Day
following the written request of the Administrative Agent or any Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
each applicable Issuing Banks’ Fronting Exposure with respect to such Defaulting
Lender in an amount sufficient to cover the 56



--------------------------------------------------------------------------------



 
[orionthirdamendment080.jpg]
applicable Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by the Defaulting Lender). (a) Grant of Security
Interest. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks, and agrees to maintain, a perfected first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letter of Credit
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender). (b)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein. (c) Termination of Requirement. Cash
Collateral (or the appropriate portion thereof) provided to reduce any Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 9.3) but shall
be released upon the cure, termination or waiver of such Default or Event of
Default in accordance with the terms of this Agreement, and (y) the Person
providing Cash Collateral and any Issuing Bank or Swingline Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
Section 2.16 Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 11.4(a)(iii). (ii) Defaulting Lender
Waterfall. Any payment of principal, interest, fees or other amount (other than
fees which any Defaulting Lender is not entitled to receive pursuant to Section
2.16(a)(iii)) received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise, and including any amounts made available to the
Administrative Agent by 57



--------------------------------------------------------------------------------



 
[orionthirdamendment081.jpg]
that Defaulting Lender pursuant to Section 11.3), shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.15; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or the Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or Letter of Credit Borrowings were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and Letter of Credit Borrowings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Borrowings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations and Swingline Loans are held by
the Lenders pro rata in accordance with their Revolving Commitments without
giving effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to (and the underlying obligations satisfied to
the extent of such payment) and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto. (iii) Certain Fees. (A) Such Defaulting
Lender shall not be entitled to receive any Commitment Fee, any fees with
respect to Letters of Credit (except as provided in clause (b) below) or any
other fees hereunder for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only 58



--------------------------------------------------------------------------------



 
[orionthirdamendment082.jpg]
to the extent allocable to its Revolving Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15. (C) With respect to any fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
at such time to exceed such Non-Defaulting Lender’s Revolving Commitment.
Subject to Section 11.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. (v) Cash Collateral, Repayment of
Swingline Loans. If the reallocation described in clause (iv) above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lenders’ Fronting Exposure
and (y) second, Cash Collateralize each Issuing Banks’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15. (b) Defaulting Lender
Cure. If the Borrower, the Administrative Agent and the Swingline Lender and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Revolving Commitments
(without giving effect to Section 2.16(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from 59



--------------------------------------------------------------------------------



 
[orionthirdamendment083.jpg]
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto. Section 2.17
Removal or Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.2, (b) any Credit Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.3, (c) any Lender gives notice of an inability to fund LIBOR Loans
under Section 3.1(b), (d) any Lender is a Defaulting Lender, or (e) any Lender
(a “Non-Consenting Lender”) does not consent (including by way of a failure to
respond in writing to a proposed amendment, consent or waiver by the date and
time specified by the Administrative Agent) to a proposed amendment, consent,
change, waiver, discharge or termination hereunder or with respect to any Credit
Document that has been approved by the Required Lenders, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.5, all of its interests, rights (other than its
rights under Section 3.2, Section 3.3 and Section 11.2) and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.5(b)(iv); (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letter of Credit Borrowings, as
applicable, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.1(c)) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); (iii) in the case of any such assignment resulting from a claim
for compensation under Section 3.2 or payments required to be made pursuant to
Section 3.3, such assignment is reasonably expected to result in a reduction in
such compensation or payments thereafter; (iv) such assignment does not conflict
with Applicable Law; and (v) in the case of any such assignment resulting from a
Non-Consenting Lender’s failure to consent to a proposed amendment, consent,
change, waiver, discharge or termination, the successor replacement Lender shall
have consented to the proposed amendment, consent, change, waiver, discharge or
termination. Each Lender agrees that in the event it, or its interests in the
Loans and obligations hereunder, shall become subject to the replacement and
removal provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given. 60



--------------------------------------------------------------------------------



 
[orionthirdamendment084.jpg]
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Section 3 YIELD PROTECTION Section 3.1 Making or Maintaining
LIBOR Loans. (a) Inability to Determine Applicable Interest Rate. In the event
that the Administrative Agent shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate. (b) Illegality or
Impracticability of LIBOR Loans. In the event that on any date any Lender shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto but shall be made only after consultation with the
Borrower and the Administrative Agent) that the making, maintaining or
continuation of its LIBOR Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender). Thereafter (1) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without reference to the LIBOR Index Rate component of
the Base Rate, (3) the Affected Lender’s obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans without reference to the LIBOR Index
Rate component of the Base Rate on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding 61



--------------------------------------------------------------------------------



 
[orionthirdamendment085.jpg]
Notice or a Conversion/Continuation Notice, the Borrower shall have the option,
subject to the provisions of Section 3.1(a), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof. (c)
Compensation for Breakage or Non-Commencement of Interest Periods. The Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
out-of-pocket losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to lenders of funds borrowed by
it to make or carry its Adjusted LIBOR Rate Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender sustains: (i) if for any reason (other than a default by such
Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Adjusted LIBOR Rate Loans does not occur
on a date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Adjusted LIBOR Rate Loans
occurs on any day other than the last day of an Interest Period applicable to
that Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise), including as a result of an assignment in connection with the
replacement of a Lender pursuant to Section 2.17; or (iii) if any prepayment of
any of its Adjusted LIBOR Rate Loans is not made on any date specified in a
notice of prepayment given by the Borrower. (d) Booking of LIBOR Loans. Any
Lender may make, carry or transfer LIBOR Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of such Lender. (e)
Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 3.1 and under Section 3.2 shall
be made as though such Lender had actually funded each of its relevant Adjusted
LIBOR Rate Loans through the purchase of a LIBOR deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such Adjusted LIBOR Rate Loans and having a
maturity comparable to the relevant Interest Period and through the transfer of
such LIBOR deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States; provided, however, each Lender may fund
each of its Adjusted LIBOR Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 3.1 and under Section 3.2. (f) Certificates
for Reimbursement. A certificate of a Lender setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender, as specified in
paragraph (c) of this Section and the circumstances giving rise thereto shall be
delivered to the Borrower and shall be conclusive absent manifest error. In the
absence of any such manifest error, the Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof. 62



--------------------------------------------------------------------------------



 
[orionthirdamendment086.jpg]
(g) Delay in Requests. The Borrower shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than six (6) months
prior to the date that such Lender delivers to the Borrower the certificate
referenced in Section 3.1(f). Section 3.2 Increased Costs. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR Rate or the LIBOR Index Rate) or any Issuing
Bank; (ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Lender or
any Issuing Bank or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to increase the cost to such Lender,
such Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, Issuing Bank or other Recipient, the Borrower will pay
to such Lender, Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered. (b) Capital and Liquidity Requirements. If any Lender, any
Issuing Bank or the Swingline Lender (for purposes hereof, may be referred to
collectively as “the Lenders” or a “Lender”) determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the commitments of such Lender hereunder or the
Loans made by, or participations in Letters of Credit and Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered. 63



--------------------------------------------------------------------------------



 
[orionthirdamendment087.jpg]
(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and the circumstances giving
rise thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such Issuing Bank, as the case may be, delivers to the Borrower
the certificate referenced in Section 3.2(c) and notifies the Borrower of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof). Section 3.3 Taxes. (a)
Issuing Banks. For purposes of this Section 3.3, the term “Lender” shall include
any Issuing Bank and the term “Applicable Law” shall include FATCA. (b) Payments
Free of Taxes; Obligation to Withhold; Payments on Account of Taxes. Any and all
payments by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document shall be made without deduction or withholding
for any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (c) Payment of Other Taxes by
the Credit Parties. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. (d) Tax Indemnification. (i) The Credit Parties shall jointly and
severally indemnify each Recipient and shall make payment in respect thereof
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
64



--------------------------------------------------------------------------------



 
[orionthirdamendment088.jpg]
(ii) Each Lender shall severally indemnify the Administrative Agent within ten
(10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.5(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii). (e) Evidence of Payments. As
soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section, such Credit Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of a return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (f) Status of Lenders; Tax Documentation. (i) Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
65



--------------------------------------------------------------------------------



 
[orionthirdamendment089.jpg]
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty; (ii) executed originals of IRS Form W-8ECI; (iii) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or (iv) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.3-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. 66



--------------------------------------------------------------------------------



 
[orionthirdamendment090.jpg]
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (g) Treatment of Certain
Refunds. Unless required by Applicable Law, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If any indemnified
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of the indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. (i) Survival. Each
party’s obligations under this Section 3.3 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document. Section
3.4 Mitigation Obligations; Designation of a Different Lending Office. If any
Lender requests compensation under Section 3.2, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.3, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.2
or Section 3.3, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. Section 4 GUARANTY Section 4.1. The Guaranty. Each of
the Guarantors hereby jointly and severally guarantees to the Administrative
Agent, the Lenders, the Qualifying Swap Providers, the Qualifying Treasury
Management Banks and the other holders of the Obligations as hereinafter
provided, as primary obligor and not as surety, the prompt 67



--------------------------------------------------------------------------------



 
[orionthirdamendment091.jpg]
payment of the Obligations (the “Guaranteed Obligations”) in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal. Notwithstanding any
provision to the contrary contained herein, in any other of the Credit
Documents, Swap Agreements, Treasury Management Agreements or other documents
relating to the Obligations, (a) the obligations of each Guarantor under this
Agreement and the other Credit Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law and (b) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor. Section
4.2 Obligations Unconditional. The obligations of the Guarantors under Section
4.1 are joint and several, absolute and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Credit
Documents, Swap Agreements or Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by Applicable Law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.2 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Section 4 until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above: (a) at any
time or from time to time, without notice to any Guarantor, the time for any
performance of or compliance with any of the Obligations shall be extended, or
such performance or compliance shall be waived; (b) any of the acts mentioned in
any of the provisions of any of the Credit Documents, any Swap Agreement between
any Credit Party and any Swap Provider, or any Treasury Management Agreement
between any Credit Party and any Treasury Management Bank, or any other
agreement or instrument referred to in the Credit Documents, such Swap
Agreements or such Treasury Management Agreements shall be done or omitted; (c)
the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements shall be waived or any other guarantee of 68



--------------------------------------------------------------------------------



 
[orionthirdamendment092.jpg]
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; (d) any Lien granted to,
or in favor of, the Administrative Agent or any Lender or Lenders as security
for any of the Obligations shall fail to attach or be perfected; or (e) any of
the Obligations shall be determined to be void or voidable (including, without
limitation, for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor). With respect to its obligations hereunder, each
Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Person under any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Obligations. Section 4.3
Reinstatement. The obligations of the Guarantors under this Section 4 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
the fees, charges and disbursements of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law. Section 4.4
Certain Additional Waivers. Each Guarantor agrees that such Guarantor shall have
no right of recourse to security for the Obligations, except through the
exercise of rights of subrogation pursuant to Section 4.2 and through the
exercise of rights of contribution pursuant to Section 4.6. Section 4.5
Remedies. The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof. Section 4.6 Rights of Contribution. 69



--------------------------------------------------------------------------------



 
[orionthirdamendment093.jpg]
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated. Section 4.7 Guarantee of Payment; Continuing
Guarantee. The guarantee in this Section 4 is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising. Section 4.8 Keepwell. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Specified Credit Party to honor all of such Specified Credit Party’s obligations
under the Guaranty and the Collateral Documents in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 4.8 for the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 4, voidable under applicable Debtor Relief Laws,
and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section 4.8 shall remain in full force and
effect until the Guaranteed Obligations have been indefeasibly paid and
performed in full and the commitments relating thereto have expired or
terminated, or, with respect to any Guarantor, if earlier, such Guarantor is
released from its Guaranteed Obligations in accordance with Section 10.10(a).
Each Qualified ECP Guarantor intends that this Section 4.8 constitute, and this
Section 4.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Credit Party for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act. Section 5 CONDITIONS
PRECEDENT Section 5.1 Conditions Precedent to Initial Credit Extensions. The
obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction of the following conditions on or before the Closing
Date: (a) Executed Credit Documents. Receipt by the Administrative Agent of
executed counterparts of this Agreement and the other Credit Documents, in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders and duly executed by the appropriate parties thereto. (b)
Organizational Documents. Receipt by the Administrative Agent of the following:
(i) Charter Documents. Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authority. (ii)
Organizational Documents Certificate. (A) Copies of bylaws, operating agreement,
partnership agreement or like document, (B) copies of resolutions approving the
transactions contemplated in connection with the financing and authorizing
execution and delivery of the Credit Documents, and (C) incumbency certificates,
for each of the Credit Parties, in each case certified by an Authorized Officer
in form and substance reasonably satisfactory to the Administrative Agent. 70



--------------------------------------------------------------------------------



 
[orionthirdamendment094.jpg]
(iii) Good Standing Certificate. Copies of certificates of good standing,
existence or the like of a recent date for each of the Credit Parties from the
appropriate Governmental Authority of its jurisdiction of formation or
organization. (iv) Closing Certificate. A certificate from an Authorized Officer
of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, confirming, among other things,
(A) all consents, approvals, authorizations, registrations, or filings required
to be made or obtained by the Borrower and the other Credit Parties, if any, in
connection with this Agreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect, (B) no investigation or inquiry by any Governmental Authority
regarding this Agreement and the other Credit Documents and the transactions
contemplated herein and therein is ongoing, (C) the financings and the
transactions contemplated by this Agreement and the other Credit Documents shall
be in compliance with all applicable laws and regulations (including all
applicable securities and banking laws, rules and regulations), (D) since the
date of the most-recent annual audited financial statements for the Borrower,
there has been no event or circumstance which could be reasonably expected to
have a Material Adverse Effect, (E) (x) the most-recent annual audited financial
statements, (y) the internally prepared quarterly financial statements of the
Credit Parties and their Subsidiaries (other than the Target) on a combined
basis for the fiscal quarter ending on June 30, 2015 and (z) the internally
prepared quarterly financial statements of the Target and its Subsidiaries (on a
combined basis for the fiscal quarter ending on June 30, 2015, in each case,
were prepared in accordance with GAAP consistently applied, except as noted
therein and fairly present in all material respects the financial condition and
results from operations of the Borrower and its Subsidiaries, and (F) the
Borrower, individually, and the Borrower and its Subsidiaries, taken as a whole,
are Solvent after giving effect to the transactions contemplated hereby and the
incurrence of Indebtedness related thereto. (c) Opinions of Counsel. Receipt by
the Administrative Agent of customary opinions of counsel for each of the Credit
Parties, including, among other things, opinions regarding the due
authorization, execution and delivery of the Credit Documents and the
enforceability thereof. (d) Personal Property Collateral. Receipt by the
Collateral Agent of the following: (i) UCC Searches. (A) Searches of UCC filings
in the jurisdiction of incorporation or formation, as applicable, of each Credit
Party and each jurisdiction where any Collateral is located or where a filing
would need to be made in order to perfect the Collateral Agent’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens and
(B) tax lien and judgment searches; (ii) Intellectual Property Searches.
Searches of ownership of Intellectual Property in the appropriate governmental
offices and such patent/trademark/copyright filings as requested by the
Collateral Agent in order to perfect the Collateral Agent’s security interest in
the Intellectual Property; (iii) UCC Financing Statements. Such UCC financing
statements necessary or appropriate to perfect the security interests in the
personal property collateral, as determined by the Collateral Agent. 71



--------------------------------------------------------------------------------



 
[orionthirdamendment095.jpg]
(iv) Intellectual Property Filings. Such patent, trademark and copyright
notices, filings and recordations necessary or appropriate to perfect the
security interests in intellectual property and intellectual property rights, as
determined by the Collateral Agent. (v) Pledged Equity Interests. Original
certificates evidencing any certificated Equity Interests pledged as collateral,
together with undated stock transfer powers executed in blank. (vi) Evidence of
Insurance. Certificates of insurance for casualty, liability and any other
insurance required by the Credit Documents satisfactory to the Collateral Agent.
Subject to Section 7.18(f), the Collateral Agent shall be named (i) as lenders’
loss payee, as its interest may appear, with respect to any such insurance
providing coverage in respect of any Collateral and (ii) as additional insured,
as its interest may appear, with respect to any such insurance providing
liability coverage, and the Credit Parties will use their commercially
reasonable efforts to have each provider of any such insurance agree, by
endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Collateral Agent, that it will give the
Collateral Agent thirty (30) days prior written notice before any such policy or
policies shall be altered or cancelled. (vii) Consents. Duly executed consents
as are necessary, in the Collateral Agent’s sole discretion, to perfect the
Lenders’ security interest in the Collateral. (viii) [Reserved]. (ix) Allonges
and Assignments. To the extent required to be delivered pursuant to the terms of
the Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Collateral Agent’s and the
Lenders’ security interest in the Collateral. (e) [Reserved]. (f) Vessel
Collateral. (i) Fleet Mortgage. A duly executed first preferred fleet mortgage
covering all Vessels owned by the Credit Parties in form and substance
satisfactory to the Collateral Agent (as amended, restated, supplemented or
otherwise modified from time to time, a “Fleet Mortgage”). Each such Vessel
shall have been duly documented in the name of the applicable Credit Party under
the laws of the United States, such Fleet Mortgage shall have been duly recorded
by the United States Coast Guard (or, in the discretion of the Collateral Agent,
filed for recording in such office), and the Fleet Mortgage shall constitute a
preferred mortgage on the Vessels to which it relates subject only to other
preferred mortgage liens in favor of the Collateral Agent and those Fleet
Preferred Mortgages described in Section 7.19(e) for the time period set forth
in such Section. (ii) Insurance Summaries. Summaries of the insurance coverages
and copies of certificates of insurance for the Hull and Machinery, Protection
and Indemnity, Vessel Pollution and Excess Liabilities coverages of the Credit
Parties. 72



--------------------------------------------------------------------------------



 
[orionthirdamendment096.jpg]
(iii) Certificates. In each case, to the extent applicable, (A) a true and
complete copy of the Certificate of Documentation of each Vessel and (B) a
certificate of ownership and encumbrance or a certified copy of the Abstract of
Title of such Vessel issued by the United States Coast Guard showing the Credit
Party described on Schedule 6.10(d) as the owner of such Vessel to be the sole
owner of each Vessel free and clear of all Liens of record except (x) the Fleet
Mortgage covering each such Vessel in favor of the Collateral Agent and (y) the
Liens in favor of Wells Fargo Bank, National Association that are being
terminated on the Closing Date in connection with the payoff of all existing
indebtedness of the Borrower and its Subsidiaries. (iv) Certificate of
Inspection. To the extent applicable, with respect to each Vessel, a copy of the
current certificate of inspection issued by the United States Coast Guard
covering such Vessel reflecting no outstanding recommendations. (v) (A)
Certificate of Insurance from McGriff, Seibels & Williams of Texas, Inc., who
are insurance brokers acting for the Borrower, of the placement of the
insurances covering each Vessel; (B) written confirmation from such brokers,
that they have received no notice of the assignment of the insurances or any
claim covering each Vessel in favor of any party other than the Collateral
Agent, subject to verification of termination of the Liens in favor of Wells
Fargo Bank, National Association and (C) an opinion of such brokers to the
effect that such insurance complies with the applicable provisions of the Fleet
Mortgage; (g) Funding Notice; Funds Disbursement Instructions. The
Administrative Agent shall have received (a) a duly executed Funding Notice with
respect to the Credit Extension to occur on the Closing Date and (b) duly
executed disbursement instructions (with wiring instructions and account
information) for all disbursements to be made on the Closing Date. (h)
Termination of Existing Credit Agreement and other Existing Indebtedness of the
Credit Parties. Receipt by the Administrative Agent of evidence that the
Existing Credit Agreement concurrently with the Closing Date is being terminated
and all Liens securing obligations under the Existing Credit Agreement
concurrently with the Closing Date are being released. Receipt by the
Administrative Agent of evidence that all other existing Indebtedness for
borrowed money of the Credit Parties and their Subsidiaries (including the
Target and its Subsidiaries other than Indebtedness permitted to exist
hereunder) shall be repaid in full and all security interests related thereto
shall be terminated on or prior to the Closing Date. (i) Closing Date
Acquisition Documents. Receipt by the Administrative Agent of (i) copies of the
Closing Date Acquisition Agreement and all other material Closing Date
Acquisition Documents, certified by an Authorized Officer of the Borrower as
being true, complete and correct and (ii) evidence satisfactory to the
Administrative Agent in its sole discretion that (x) the Closing Date
Acquisition shall have been, or substantially simultaneously with the funding of
the initial Loans hereunder will be, consummated in accordance with the terms of
the Closing Date Acquisition Agreement, without any material amendment, material
consent or material waiver (including any waiver of a material condition
precedent to the Borrower’s or its applicable Affiliate’s obligation to close
under the Closing Date Acquisition Agreement or otherwise consummate the Closing
Date Acquisition) thereof except as consented to by the Administrative Agent and
(y) no Material Adverse Effect (as defined in the Closing Date Acquisition
Agreement) has occurred or is continuing as of the Closing Date. 73



--------------------------------------------------------------------------------



 
[orionthirdamendment097.jpg]
(j) Quality of Earnings Report. Receipt by the Administrative Agent of a quality
of earnings report of the Target in form and substance reasonably satisfactory
to the Administrative Agent. (k) Fees and Expenses. The Administrative Agent
shall have confirmation that all reasonable out-of-pocket fees and expenses
required to be paid on or before the Closing Date have been paid, including the
reasonable out-of-pocket fees and expenses of counsel for the Administrative
Agent. For purposes of determining compliance with the conditions specified in
this Section 5.1, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. The funding of the initial Loans hereunder
shall evidence the satisfaction of the foregoing conditions except to the extent
the Borrower and the other Credit Parties have agreed to fulfill conditions
following the Closing Date pursuant to Section 7.19. Section 5.2 Conditions to
Each Credit Extension. The obligation of each Lender to fund its Term Loan
Commitment Percentage or Revolving Commitment Percentage of any Credit Extension
on any Credit Date, including the Closing Date, are subject to the satisfaction,
or waiver in accordance with Section 11.4, of the following conditions
precedent: (a) the Administrative Agent shall have received a fully executed and
delivered Funding Notice, together with the documentation and certifications
required therein with respect to each Credit Extension; (b) after making the
Credit Extension requested on such Credit Date, (i) the aggregate outstanding
principal amount of the Revolving Loans shall not exceed the aggregate Revolving
Commitments then in effect and (ii) the aggregate outstanding principal amount
of the Term Loans shall not exceed the respective Term Loan Commitments then in
effect; (c) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; and (d) as of such Credit Date, no
event shall have occurred and be continuing or would result from the
consummation of the applicable Credit Extension that would constitute an Event
of Default or a Default. Any Agent or the Required Lenders shall be entitled,
but not obligated to, request and receive, prior to the making of any Credit
Extension, additional information reasonably satisfactory to the requesting
party confirming the satisfaction of any of the foregoing if, in the reasonable
good faith judgment of such Agent or Required Lenders, such request is warranted
under the circumstances. Section 6 REPRESENTATIONS AND WARRANTIES 74



--------------------------------------------------------------------------------



 
[orionthirdamendment098.jpg]
In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, the Borrower and each other Credit
Party represents and warrants to each Agent and Lender, on the Closing Date that
the following statements are true and correct: Section 6.1 Organization;
Requisite Power and Authority; Qualification. Each of the Borrower and each of
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization as identified in Schedule
6.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect. The Credit Parties have full power and
authority to own, operate and charter to others, vessels documented under the
laws of the United States of America. The Borrower and each other Credit Party
is and will remain a “United States citizen” within the meaning of Section 2 of
the Shipping Act and is eligible to own and operate vessels in the coastwise
trade. Each Vessel was or will be built in the United States, has never been
rebuilt outside the United States and has never been owned by any Person other
than a “United States citizen” within the meaning of the Shipping Act. Section
6.2 Equity Interests and Ownership. Schedule 6.2 correctly sets forth the
ownership interest of the Borrower in its Subsidiaries as of the Closing Date.
The Equity Interests of each Credit Party and its Subsidiaries have been duly
authorized and validly issued and is fully paid and non-assessable. Except as
set forth on Schedule 6.2, as of the Closing Date, there is no existing option,
warrant, call, right, commitment, buy-sell, voting trust or other shareholder
agreement or other agreement to which any Subsidiary is a party requiring, and
there is no membership interest or other Equity Interests of any Subsidiary
outstanding which upon conversion or exchange would require, the issuance by any
Subsidiary of any additional membership interests or other Equity Interests of
any Subsidiary or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of any Subsidiary. Section 6.3 Due Authorization. The
execution, delivery and performance of the Credit Documents have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto. Section 6.4 No Conflict. The execution, delivery and performance
by Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not (a) violate in any material respect any provision of any Applicable
Laws relating to any Credit Party, any of the Organizational Documents of any
Credit Party, or any order, judgment or decree of any court or other agency of
government binding on any Credit Party; (b) except as could not reasonably be
expected to have a Material Adverse Effect, conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
other Contractual Obligations of any Credit Party; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Credit Party (other than any Liens created under any of the Credit Documents in
favor of the Collateral Agent for the benefit of the holders of the Obligations)
whether now owned or hereafter acquired; or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of any Credit Party. Section 6.5 Governmental
Consents. The execution, delivery and performance by the Credit Parties of the
Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not require,
as a condition to the effectiveness thereof, any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority except for filings and recordings with respect to the Collateral to be
made, or 75



--------------------------------------------------------------------------------



 
[orionthirdamendment099.jpg]
otherwise delivered to the Collateral Agent for filing and/or recordation, as of
the Closing Date and other filings, recordings or consents which have been
obtained or made, as applicable. Section 6.6 Binding Obligation. Each Credit
Document has been duly executed and delivered by each Credit Party that is a
party thereto and is the legally valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its respective
terms, except as may be limited by Debtor Relief Laws or by equitable principles
relating to enforceability. Section 6.7 Financial Statements. (a) The audited
consolidated balance sheet of the Borrower and its Subsidiaries for the most
recent Fiscal Year ended, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, including
the notes thereto (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness. (b) The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries for
the most recent Fiscal Quarter ended, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such Fiscal
Quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness. (c) The
consolidated forecasted balance sheet and statements of income and cash flows of
the Borrower and its Subsidiaries delivered pursuant to Section 7.1(d) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance.
Section 6.8 No Material Adverse Effect; No Default. (a) No Material Adverse
Effect. Since December 31, 2014, no event, circumstance or change has occurred
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect. (b) No Default. No Default has occurred and is continuing.
Section 6.9 Tax Matters. Each Credit Party and its subsidiaries have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their respective
properties, assets, income, businesses and franchises otherwise due and payable,
except those being actively contested in good faith and by appropriate
proceedings and for which adequate reserves 76



--------------------------------------------------------------------------------



 
[orionthirdamendment100.jpg]
have been provided in accordance with GAAP. There is no proposed tax assessment
against any Credit Party or any of its Subsidiaries that would, if made, have a
Material Adverse Effect. Section 6.10 Properties. (a) Title. Each of the Credit
Parties and its Subsidiaries has (i) good, sufficient and legal title to (in the
case of fee interests in real property), (ii) valid leasehold interests in (in
the case of leasehold interests in real or personal property), and (iii) good
title to (in the case of all other personal property), all of their respective
properties and assets reflected in their financial statements and other
information referred to in Section 6.7 and in the most recent financial
statements delivered pursuant to Section 7.1, in each case except for assets
disposed of since the date of such financial statements as permitted under
Section 8.9. All such properties and assets are free and clear of Liens other
than Permitted Liens. (b) Real Estate. As of the Closing Date, Schedule 6.10(b)
contains a true, accurate and complete list of all Real Estate Assets of the
Credit Parties. (c) Intellectual Property. Each Credit Party and its
Subsidiaries owns or is validly licensed to use all Intellectual Property that
is necessary for the present conduct of its business, free and clear of Liens
(other than Permitted Liens), without conflict with the rights of any other
Person unless the failure to own or benefit from such valid license could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the knowledge of each Credit Party, no Credit Party nor any
of its Subsidiaries is infringing, misappropriating, diluting, or otherwise
violating the Intellectual Property rights of any other Person unless such
infringement, misappropriation, dilution or violation could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. (d)
Vessels. (i) The Borrower and each Credit Party is the sole owner of the whole
of the Vessel set forth opposite its name on Schedule 6.10(d). All of the
Vessels are owned by each of them, respectively, free and clear of any Lien of
any nature whatsoever, except as provided for in the Collateral Documents, and
as permitted by Section 8.2. The Fleet Mortgage, when duly executed and
delivered by the relevant Credit Parties, will be effective to create in favor
of the Collateral Agent a legal, valid and enforceable Lien on all of the Credit
Party’s right, title and interest in and to the Vessel under such Fleet Mortgage
and the proceeds thereof, and when the Fleet Mortgage is filed in the offices
specified on Schedule 6.10(d), the Fleet Mortgage shall constitute a Lien on,
and security interest in, all right, title and interest of the Credit Parties in
such Vessels that are subject of the Fleet Mortgage and the proceeds thereof, in
each case prior and superior in right to any other Person, other than Permitted
Liens. (ii) To the extent required by Applicable Law, each Vessel is : (A)
classified in the highest classification for vessels of the same age and type in
the American Bureau of Shipping (or other classification society acceptable to
the Administrative Agent) and is in class without recommendation; (B) documented
in the name of the respective Credit Party, (C) duly qualified to operate in the
coastwise trade of the United States, (D) eligible to transport cargo between
ports in the United States under the Merchant Marine Act of 1920, (E) built in
the United States and has been continuously owned and operated by a citizen of
the United States, within the meaning of Section 2 of the Shipping Act, (F)
covered by hull and protection and indemnity and mortgagee’s interest insurance
in accordance with the requirements of this Agreement and the Fleet Mortgage
covering such Vessel, and otherwise satisfactory to the Collateral Agent; (G)
endorsed and documented in accordance with applicable legal requirements,
including, in the case of new Vessels, filings for all Vessels with the United
States Coast Guard, National Vessel 77



--------------------------------------------------------------------------------



 
[orionthirdamendment101.jpg]
Documentation Center, an Application for Documentation, on form CG-1258,
satisfactory to the Collateral Agent and its counsel, seeking documentation of
the Vessel in the name of the applicable Credit Party as a vessel of the United
States eligible to engage in the coastwise trade, (H) subject to a valid
certificate of inspection issued by the United States Coast Guard, and each such
certificate of inspection is in full force and effect without recommendation and
(I) has been issued a Builder’s Certification by Builder, on form CG-1261, or if
such new Vessel has been previously documented in the name of Builder, is
subject to a Bill of Sale, on form CG-1340, satisfactory to the Collateral
Agent, sufficient (when filed with the United States Coast Guard, National
Vessel Documentation Center), to vest good title to the New Vessel in the
applicable Credit Party, free and clear of all Liens (other than Permitted
Liens). Section 6.11 Environmental Matters. No Credit Party nor any of its
Subsidiaries nor any of their respective current Facilities (solely during and
with respect to such Person’s ownership thereof) or operations, and to their
knowledge, no former Facilities (solely during and with respect to any Credit
Party’s or its Subsidiary’s ownership thereof), are subject to any outstanding
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) no Credit Party nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law; (c) there are and, to each Credit Party’s
and its Subsidiaries’ knowledge, have been, no Hazardous Materials Activities
which could reasonably be expected to form the basis of an Environmental Claim
against such Credit Party or any of its Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(d) no Credit Party nor any of its Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility (solely during and with respect to such Credit Party’s or its
Subsidiary’s ownership thereof), and neither the Borrower’s nor any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any equivalent state rule defining hazardous waste. Compliance with all
current requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 6.12 No Defaults. No Credit Party nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations (other than Contractual Obligations relating to Indebtedness),
except in each case where the consequences, direct or indirect, of such default
or defaults, if any, could not reasonably be expected to have a Material Adverse
Effect. Section 6.13 No Litigation or other Adverse Proceedings. There are no
Adverse Proceedings that (a) purport to affect or pertain to this Agreement or
any other Credit Document, or any of the transactions contemplated hereby or (b)
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is subject to or in default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority, that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Section 6.14 Information
Regarding the Borrower and its Subsidiaries. Set forth on Schedule 6.14, is the
jurisdiction of organization, the exact legal name (and for the prior five (5)
years or since the date of its formation has been) and the true and correct U.S.
taxpayer identification number (or foreign equivalent, if any) of the Borrower
and each of its Subsidiaries as of the Closing Date. 78



--------------------------------------------------------------------------------



 
[orionthirdamendment102.jpg]
Section 6.15 Governmental Regulation. (a) No Credit Party nor any of its
Subsidiaries is subject to regulation under the Investment Company Act of 1940.
No Credit Party nor any of its Subsidiaries is an “investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940. (b) No Credit Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended. To its knowledge, no Credit Party nor any
of its Subsidiaries is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. No
Credit Party nor any of its Subsidiaries (i) is a blocked person described in
Section 1 of the Anti-Terrorism Order or (ii) to the best of its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person. (c) None of the Credit Parties or their Subsidiaries or
their respective Affiliates is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time. (d) None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii)
has more than ten percent (10%) of its assets located in Sanctioned Entities, or
(iii) derives more than ten percent (10%) of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Entity. (e) Each Credit Party and its
Subsidiaries is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto. None of the Credit
Parties or their respective Subsidiaries has made a payment, offering, or
promise to pay, or authorized the payment of, money or anything of value (a) in
order to assist in obtaining or retaining business for or with, or directing
business to, any foreign official, foreign political party, party official or
candidate for foreign political office, (b) to a foreign official, foreign
political party or party official or any candidate for foreign political office,
and (c) with the intent to induce the recipient to misuse his or her official
position to direct business wrongfully to such Credit Party or any of its
Subsidiaries or to any other Person, in violation of the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (f) To the extent applicable, each
Credit Party and its Subsidiaries are in compliance with Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (as amended from time to time, the
“Patriot Act”). (g) No Credit Party or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of any Credit Extension made to such Credit Party will be used (i)
to purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is 79



--------------------------------------------------------------------------------



 
[orionthirdamendment103.jpg]
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as in effect from time to time or (ii)
to finance or refinance any (A) commercial paper issued by such Credit Party or
(B) any other Indebtedness, except for Indebtedness that such Credit Party
incurred for general corporate or working capital purposes. Section 6.16
Employee Matters. No Credit Party nor any of its Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
any Credit Party or any of its Subsidiaries, or to the best knowledge of each
Credit Party, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against any Credit Party or
any of its Subsidiaries or to the best knowledge of each Credit Party,
threatened against any of them, (b) no strike or work stoppage in existence or
to the knowledge of each Credit Party, threatened that involves any Credit Party
or any of its Subsidiaries, and (c) to the best knowledge of each Credit Party,
no union representation question existing with respect to the employees of any
Credit Party or any of its Subsidiaries and, to the best knowledge of each
Credit Party, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect. Section 6.17 Pension Plans. (a) Except as could
not reasonably be expected to have a Material Adverse Effect, each of the Credit
Parties and their Subsidiaries are in compliance with all applicable provisions
and requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to its Pension Plan, and have
performed all their obligations under each Pension Plan in all material
respects, (b) each Pension Plan which is intended to qualify under Section
401(a) of the Internal Revenue Code has received a favorable determination
letter or is the subject of a favorable opinion letter from the Internal Revenue
Service indicating that such Pension Plan is so qualified and, to the best
knowledge of the Credit Parties, nothing has occurred subsequent to the issuance
of such determination letter which would cause such Pension Plan to lose its
qualified status except where such event could not reasonably be expected to
result in a Material Adverse Effect, (c) except as could not reasonably be
expected to have a Material Adverse Effect, no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Pension Plan
(other than for routine claims and required funding obligations in the ordinary
course) or any trust established under Title IV of ERISA has been incurred by
any Credit Party, any of its Subsidiaries or any of their ERISA Affiliates, (d)
except as would not reasonably be expected to result in liability to the
Borrower or any of its Subsidiaries in excess of $2,000,000, no ERISA Event has
occurred, and (e) except to the extent required under Section 4980B of the
Internal Revenue Code and Section 601 et seq. of ERISA or similar state laws and
except as could not reasonably be expected to have a Material Adverse Effect, no
Pension Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Borrower or
any of its Subsidiaries. Section 6.18 Solvency. The Borrower, individually, and
the Borrower and its Subsidiaries taken as a whole on a consolidated basis are
and, upon the incurrence of any Credit Extension on any date on which this
representation and warranty is made, will be, Solvent. Section 6.19 Compliance
with Laws. Each Credit Party and its Subsidiaries is in compliance with (a) the
Patriot Act and OFAC rules and regulations as provided in Section 6.15 and (b)
except such non-compliance with such other Applicable Laws that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, all other Applicable Laws. Each Credit Party and its
Subsidiaries possesses all certificates, authorities or permits issued by
appropriate Governmental Authorities necessary to conduct the business now
operated by them and the failure of which to have could reasonably be expected
to have a Material Adverse Effect and have not received any 80



--------------------------------------------------------------------------------



 
[orionthirdamendment104.jpg]
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit the failure of which to have or retain could
reasonably be expected to have a Material Adverse Effect. Section 6.20
Disclosure. No representation or warranty of any Credit Party contained in any
Credit Document or in any other documents, certificates or written statements
furnished to the Lenders by or on behalf of the Borrower or any of its
Subsidiaries for use in connection with the transactions contemplated hereby
(other than projections and pro forma financial information contained in such
materials) contains any untrue statement of a material fact or omits to state a
material fact (known to any Credit Party, in the case of any document not
furnished by any of them) necessary in order to make the statements contained
herein or therein not misleading in any material manner in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Credit Parties to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such differences may be material.
There are no facts known to any Credit Party (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to the
Lenders. Section 6.21 Insurance. (a) The properties of the Credit Parties and
their Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of such Persons, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Credit Party or the applicable Subsidiary operates. The insurance
coverage of the Borrower and its Subsidiaries as in effect on the Closing Date
is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.21. (b) The Borrower and the Credit Parties shall
ensure that insurance policies pertaining to Vessels provide that (i) there
shall be no recourse against the Collateral Agent for the payment of premiums,
commissions or deductibles, (ii) if such policies provide for the payment of
club calls, assessments or advances, there shall be no recourse against the
Collateral Agent for the payment thereof and (iii) to the extent obtainable from
underwriters or brokers, the Collateral Agent will receive at least fourteen
(14) days written notice from the insurance company or broker prior to
cancellation or any material alteration in the insurance policy or reduction in
coverage which could materially affect the interest of the Collateral Agent. (c)
Should any Vessel be navigated outside her customary navigation limits, the
Borrower shall, prior to any such navigation, procure an endorsement to the
policies obtained hereunder authorizing such navigation, and procure increased
value, war risk and related coverages as may be reasonably required by the
Collateral Agent. Should the Borrower or any Subsidiary fail to obtain any
insurance referred to(d) herein, the Borrower shall give the Collateral Agent
written notice of such fact, endeavor to obtain such insurance and detain such
Vessel in port until such insurance has been obtained. Section 6.22 Pledge
Agreement and Security Agreement. The Pledge Agreement and the Security
Agreement are effective to create in favor of the Collateral Agent, for the
ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law), and the
Pledge Agreement and the Security Agreement shall create a fully 81



--------------------------------------------------------------------------------



 
[orionthirdamendment105.jpg]
perfected Lien on, and security interest in, all right, title and interest of
the obligors thereunder in such Collateral, in each case prior and superior in
right to any other Lien (i) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) and is evidenced by a
certificate, when such Collateral is delivered to the Collateral Agent with duly
executed stock powers with respect thereto, (ii) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) but is not
evidenced by a certificate, when UCC financing statements in appropriate form
are filed in the appropriate filing offices in the jurisdiction of organization
of the pledgor or when “control” (as such term is defined in the UCC) is
established by the Collateral Agent over such interests in accordance with the
provision of Section 8-106 of the UCC, or any successor provision, and (iii)
with respect to any such Collateral that is not a “security” (as such term is
defined in the UCC), when UCC financing statements in appropriate form are filed
in the appropriate filing offices in the jurisdiction of organization of the
pledgor (to the extent such security interest can be perfected by filing under
the UCC). Section 6.23 Mortgages. Each of the Mortgages is effective to create
in favor of the Collateral Agent, for the ratable benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the Real Estate
Assets (other than fee-owned real property of the Credit Parties as of the
Closing Date that is located in State of Florida) identified therein in
conformity with Applicable Laws, except to the extent the enforceability thereof
may be limited by applicable Debtor Relief Laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is sought in equity or at law) and, when the Mortgages and UCC financing
statements in appropriate form are duly recorded at the locations identified in
the Mortgages, and recording or similar taxes, if any, are paid, the Mortgages
shall constitute a legal, valid and enforceable Lien on, and security interest
in, all right, title and interest of the grantors thereunder in such Real Estate
Assets, in each case prior and superior in right to any other Lien (other than
Permitted Liens). Section 6.24 Vessel Qualification. To the extent required by
Applicable Law, the Borrower maintains in its possession, or causes each Credit
Party to maintain in its possession, a current SMC for each Vessel, a DOC for
the operator of each Vessel and a United States Coast Guard Certificate of
Financial Responsibility (Water Pollution) with respect to each Vessel. Upon
reasonable request of the Administrative Agent at any time and from time to
time, the Borrower shall deliver confirmation to the Administrative Agent that
each of the foregoing certificates is in force and effect. Neither the Borrower
nor any Credit Party requires an ISSC to operate any Vessel for the intended
domestic coastal trade of the Vessels. Section 7 AFFIRMATIVE COVENANTS Each
Credit Party covenants and agrees that until the Obligations shall have been
paid in full or otherwise satisfied, and the Commitments hereunder shall have
expired or been terminated, such Credit Party shall perform, and shall cause
each of its Subsidiaries to perform, all covenants in this Section 7. Section
7.1 Financial Statements and Other Reports. The Borrower will deliver, or will
cause to be delivered, to the Administrative Agent and each of the Lenders: (a)
Quarterly Financial Statements for the Borrower and its Subsidiaries. Within
forty-five (45) days after the end of each Fiscal Quarter of each Fiscal Year
(excluding the fourth Fiscal Quarter) or the date such information is filed with
the SEC, the consolidated balance sheets of the Borrower and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable 82



--------------------------------------------------------------------------------



 
[orionthirdamendment106.jpg]
detail and consistent in all material respects with the manner of presentation
as of the Closing Date, together with a Financial Officer Certification with
respect thereto; (b) Audited Annual Financial Statements for the Borrower and
its Subsidiaries. Upon the earlier of the date that is ninety (90) days after
the end of each Fiscal Year of the Borrower or the date such information is
filed with the SEC, (i) the consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, in reasonable
detail and consistent in all material respects with the manner of presentation
as of the Closing Date, together with a Financial Officer Certification with
respect thereto; and (ii) with respect to such consolidated financial statements
a report thereon of Grant Thornton LLP or other independent certified public
accountants of recognized national standing selected by the Borrower, which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards); (c) Compliance Certificate. Together
with each delivery of the financial statements pursuant to clauses (a) and (b)
of Section 7.1 a duly completed Compliance Certificate; (d) Annual Budget.
Within thirty (30) days following the end of each Fiscal Year of the Borrower,
forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following Fiscal Year (including the Fiscal Year(s) in which the
Term Loan A Maturity Date, the maturity date of any Term Loan established after
the Closing Date and the Revolving Commitment Termination Date occur); (e)
Information Regarding Collateral. (a) Each Credit Party will furnish to the
Collateral Agent prior written notice of any change (i) in such Borrower’s legal
name, (ii) in such Borrower’s corporate structure, or (iii) in such Borrower’s
Federal Taxpayer Identification Number; (f) Securities and Exchange Commission
Filings. Promptly after the same are filed, copies of all annual, regular,
periodic and special reports and registration statements that the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, provided that any documents required to be delivered pursuant to
this Section 7.1(f) shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website; or (ii) on which such documents are posted on the Borrower’s
behalf on Syndtrak or another relevant website, if any to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided further that: (x)
upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions 83



--------------------------------------------------------------------------------



 
[orionthirdamendment107.jpg]
(i.e., soft copies) of such documents. Notwithstanding anything to the contrary,
as to any information contained in materials furnished pursuant to this Section
7.1(f), the Borrower shall not be separately required to furnish such
information under Sections 7.1(a) or (b) above or pursuant to any other
requirement of this Agreement or any other Credit Document. (g) Notice of
Default and Material Adverse Effect. Promptly upon any Authorized Officer of any
Credit Party obtaining knowledge (i) of any condition or event that constitutes
a Default or an Event of Default or that notice has been given to any Credit
Party with respect thereto; (ii) that any Person has given any notice to any
Credit Party or any of its Subsidiaries or taken any other action with respect
to any event or condition set forth in Section 9.1(b), or (iii) the occurrence
of any Material Adverse Effect, a certificate of its Authorized Officers
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, event or condition or
change, and what action the Credit Parties have taken, are taking and propose to
take with respect thereto; (h) ERISA. (i) Promptly upon becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action the any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) (1) promptly upon reasonable request of the
Administrative Agent, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates with respect to each
Pension Plan; and (2) promptly after their receipt, copies of all notices
received by any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
(i) Securities and Exchange Commission Filings. Promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
that the Borrower may file or be required to file with the Securities and
Exchange Commission under Section 13 or 15(d) of the Exchange Act, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(j) Securities and Exchange Commission Investigations. Promptly, and in any
event within five (5) Business Days after receipt thereof by any Credit Party or
any Subsidiary thereof, copies of each notice or other correspondence received
from the Securities and Exchange Commission (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof; and (k) Other
Information. (i) Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent or made available
generally by the Borrower to its security holders acting in such capacity or by
any Subsidiary of the Borrower to its security holders, if any, other than the
Borrower or another Subsidiary of the Borrower, provided that no Credit Party
shall be required to deliver to the Administrative Agent or any Lender the
minutes of any meeting of its Board of Directors, and (ii) such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders. 84



--------------------------------------------------------------------------------



 
[orionthirdamendment108.jpg]
Each notice pursuant to clauses (h) and (i) of this Section 7.1 shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and/or the other applicable Credit Party has taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.1(g) shall describe with
particularity any and all provisions of this Agreement and any other Credit
Document that have been breached. Section 7.2 Existence. Each Credit Party will,
and will cause each of its Subsidiaries to, at all times preserve and keep in
full force and effect its existence and all rights and franchises, licenses and
permits material to its business, except to the extent permitted by Section 8.9
or not constituting an Asset Sale hereunder. Section 7.3 Payment of Taxes and
Claims. Each Credit Party will, and will cause each of its Subsidiaries to, pay
(a) all federal, state and other material taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon and (b) all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (i) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (ii) in the case of a tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such tax or claim. The
Borrower will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than any the Borrower or any Subsidiary). Section 7.4 Maintenance of
Properties. Each Credit Party will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of any Credit Party and its Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof. Section 7.5 Insurance. The Credit Parties will maintain or cause to be
maintained, with financially sound and reputable insurers, property insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the each Credit Party and its Subsidiaries as may customarily
be carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons; provided that the Borrower and each of
its Subsidiaries shall maintain at all times pollution legal liability insurance
with coverage amounts equal to or greater than, deductibles no greater than, and
otherwise with terms and conditions no less favorable to the Lenders than, the
pollution legal liability insurance in effect as of the Closing Date. Without
limiting the generality of the foregoing, each of the Borrower and its
Subsidiaries will maintain or cause to be maintained (a) flood insurance with
respect to each Flood Hazard Property, if any, that is located in a community
that participates in the National Flood Insurance Program, in each case in
compliance with any applicable regulations of the Board of Governors of the
Federal Reserve System, and (b) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of insurance shall
(i) name the Collateral Agent, on behalf of the holders of the Obligations, as
an additional insured thereunder as its interests may appear, and (ii) in the
case of each property insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form 85



--------------------------------------------------------------------------------



 
[orionthirdamendment109.jpg]
and substance to the Collateral Agent, that names the Collateral Agent, on
behalf of the holders of the Obligations, as the loss payee thereunder and
provides for at least thirty (30) days’ prior written notice (or such shorter
prior written notice as may be agreed by the Collateral Agent in its reasonable
discretion) to the Collateral Agent of any modification or cancellation of such
policy. Section 7.6 Inspections. Each Credit Party will, and will cause each of
its Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent, the Collateral Agent and each Lender to visit and inspect
any of its properties, to conduct field audits, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that so long as no Event of Default exists, the Borrower shall not be
obligated to pay for more than one (1) such inspection per year and that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Section 7.7 Lenders Meetings. The Borrower
will, upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and the Lenders once during
each Fiscal Year to be held at the Borrower’s corporate offices (or at such
other location as may be agreed to by the Borrower and the Administrative Agent)
at such time as may be agreed to by the Borrower and the Administrative Agent.
Section 7.8 Compliance with Laws and Material Contracts. Each Credit Party will
comply, and shall cause each of its Subsidiaries and all other Persons, if any,
on or occupying any Facilities to comply, with (a) the Patriot Act and OFAC
rules and regulations, (b) all other Applicable Laws and (c) all Material
Contracts, noncompliance with, with respect to clauses (b) and (c), could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 7.9 Use of Proceeds. The Credit Parties will use the
proceeds of the Credit Extensions (a) to finance the Closing Date Acquisition on
the Closing Date, (b) for general corporate and working capital purposes or for
capital expenditures, (c) to refinance simultaneously with the closing of this
Agreement certain existing Indebtedness that such Credit Party incurred for
working capital or general corporate purposes, (e) to finance Permitted
Acquisitions and to pay fees, costs and expenses in connection therewith,
whether or not consummated and/or (e) to pay transaction fees, costs and
expenses related to credit facilities established pursuant to this Agreement and
the other Credit Documents, in each case not in contravention of Applicable Laws
or of any Credit Document. No portion of the proceeds of any Credit Extension
shall be used (i) to refinance any commercial paper, or (ii) in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System as in effect from time to time or any other
regulation thereof or to violate the Exchange Act. Section 7.10 Environmental
Matters. (a) Environmental Disclosure. Each Credit Party will deliver to the
Administrative Agent and the Lenders with reasonable promptness, such documents
and information as from time to time may be reasonably requested by the
Administrative Agent or any Lender. (b) Hazardous Materials Activities, Etc. The
Borrower shall promptly take, and shall cause each of its Subsidiaries promptly
to take, any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or its Subsidiaries that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and 86



--------------------------------------------------------------------------------



 
[orionthirdamendment110.jpg]
(ii) respond to any Environmental Claim against such Credit Party or any of its
Subsidiaries and discharge any obligations it may have to any Person thereunder
where failure to do so would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Section 7.11 Additional Real Estate
Assets. (a) In the event that any Credit Party acquires a Real Estate Asset,
then such Credit Party, no later than forty-five (45) days (or such longer
period as may be agreed in writing by the Collateral Agent) after acquiring such
Real Estate Asset shall take all such actions and execute and deliver, or cause
to be executed and delivered, all such Mortgages, documents, instruments,
agreements, opinions and certificates similar to those described in clause (b)
immediately below that the Collateral Agent shall reasonably request to create
in favor of the Collateral Agent, for the benefit of the holders of the
Obligations, a valid and, subject to any filing and/or recording referred to
herein, enforceable Lien on, and security interest in such Real Estate Asset.
The Administrative Agent may, in its reasonable judgment, grant extensions of
time for compliance or exceptions with the provisions of this Section 7.11 by
any Credit Party. In addition to the foregoing, the applicable Credit Party
shall, at the request of the Required Lenders, deliver, from time to time, to
the Administrative Agent such appraisals as are required by law or regulation of
Real Estate Assets with respect to which the Collateral Agent has been granted a
Lien. (b) In order to create in favor of the Collateral Agent, for the benefit
of the holders of the Obligations, a valid and, subject to any filing and/or
recording referred to herein, enforceable Lien on, and security interest in, any
Real Estate Asset that is prior and superior in right to any other Lien (other
than Permitted Liens), the Administrative Agent and the Collateral Agent (with
copies sufficient for each Lender) shall have received from the Borrower with
respect to such Real Estate Asset: (i) fully executed and notarized Mortgages,
in proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering such Real Estate Asset; (ii) an opinion of counsel
(which counsel shall be reasonably satisfactory to the Collateral Agent) in each
state in which such Real Estate Asset is located with respect to the
enforceability of the form(s) of Mortgages to be recorded in such state and such
other matters as the Collateral Agent may reasonably request, in each case in
form and substance reasonably satisfactory to the Collateral Agent; (iii) (a)
ALTA mortgagee title insurance policies or unconditional commitments therefor
issued by one or more title companies reasonably satisfactory to the Collateral
Agent (each, a “Title Policy”) with respect to such Real Estate Asset, in
amounts not less than the fair market value of such Real Estate Asset, together
with a title report issued by a title company with respect thereto and copies of
all recorded documents listed as exceptions to title or otherwise referred to
therein, each in form and substance reasonably satisfactory to the Collateral
Agent and (b) evidence reasonably satisfactory to the Collateral Agent that such
Borrower has paid to the title company or to the appropriate Governmental
Authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgage for such Real Estate Asset in the
appropriate real estate records; (iv) a recently issued flood zone determination
certificate; 87



--------------------------------------------------------------------------------



 
[orionthirdamendment111.jpg]
(v) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to the Collateral Agent; (vi) if an exception to the Title Policy
with respect to any Real Estate Asset subject to a Mortgage would arise without
such ALTA surveys, ALTA surveys of such Real Estate Asset; and (vii) reports and
other reasonable information, in form, scope and substance reasonably
satisfactory to the Administrative Agent, regarding environmental matters
relating to such Real Estate Asset. Section 7.12 Pledge of Personal Property
Assets. (a) Equity Interests. The Borrower and each other Credit Party shall
cause (i) one hundred percent (100%) of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (ii) sixty-five percent (65%) (or such
greater percentage that (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in the case of each Foreign Subsidiary that is
directly owned by any Credit Party or any Domestic Subsidiary to be subject at
all times to a first priority lien (subject to any Permitted Lien) in favor of
the Collateral Agent, for the holders of the Obligations, pursuant to the terms
and conditions of the Collateral Documents, together with opinions of counsel
and any filings and deliveries or other items reasonably requested by the
Collateral Agent necessary in connection therewith (to the extent not delivered
on the Closing Date) to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Collateral Agent. (b) Personal
Property. The Borrower and each other Credit Party shall (i) cause all of its
owned and leased personal property (other than Excluded Property) to be subject
at all times to first priority (subject to any Permitted Lien), perfected Liens
in favor of the Collateral Agent, for the benefit of the holders of the
Obligations, to secure the Obligations pursuant to the terms and conditions of
the Collateral Documents or, with respect to any such property acquired
subsequent to the Closing Date, such other additional security documents as the
Collateral Agent shall reasonably request, subject in any case to Permitted
Liens and (ii) deliver such other documentation as the Collateral Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, certified resolutions and
other organizational and authorizing documents of such Person, opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Collateral Agent’s Liens thereunder) and other
items reasonably requested by the Collateral Agent necessary in connection
therewith to perfect the security interests therein, all in form, content and
scope reasonably satisfactory to the Collateral Agent. Notwithstanding anything
in this clause (b), the Borrower shall not be required to enter into any Deposit
Account Control Agreement or Securities Account Control Agreement or take any
other action with respect to deposit accounts or securities accounts except to
the extent provided in Section 7.17. 88



--------------------------------------------------------------------------------



 
[orionthirdamendment112.jpg]
Section 7.13 Books and Records. Each Credit Party will keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP. Section 7.14 Additional Subsidiaries. Within
thirty (30) days after the acquisition or formation of any Subsidiary: (a)
notify the Administrative Agent thereof in writing, together with the (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and
(b) if such Subsidiary is a Domestic Subsidiary (or if such Subsidiary is a
Foreign Subsidiary and no adverse tax consequences would result for the Borrower
as a result of such Foreign Subsidiary becoming a Guarantor), cause such Person
to (i) become a Guarantor by executing and delivering to the Administrative
Agent a Guarantor Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.1(b) and (d) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in the immediately foregoing
clause (i)), all in form, content and scope satisfactory to the Administrative
Agent. Section 7.15 Interest Rate Protection. Enter into, within ninety (90)
days following the Closing Date, and maintain one or more Swap Agreements on
such terms as shall be reasonably satisfactory to the Administrative Agent, the
effect of which shall be to fix or limit the interest cost for a period of three
(3) years from the Closing Date with respect to a notional amount equal to at
least fifty percent (50%) of the aggregate principal amount of the Term Loans
outstanding. Section 7.16 Covenants Relating to the Vessels. Promptly after the
date of this Agreement, cause a certified copy of the Fleet(a) Mortgage,
together with a notice thereof, to be kept with the certificate of documentation
of the Vessel to which it relates, and with respect to each Vessel, shall
furnish the Administrative Agent and the Collateral Agent with copies of the
masters’ signed receipts therefor. To the extent applicable, cause the Vessels
to be maintained in the highest(b) classification for vessels of like age and
type by the American Bureau of Shipping or any other classification society
satisfactory to the Administrative Agent without any overdue recommendations. If
the Collateral Agent so requests, provide the Collateral Agent with copies of(c)
all internally generated inspection or survey reports on the Vessels. Maintain
with financially sound and reputable insurance companies, insurances(d) on the
Vessels in accordance with Section 6.21. Section 7.17 Cash Management. 89



--------------------------------------------------------------------------------



 
[orionthirdamendment113.jpg]
Maintain all cash management and treasury business with Regions Bank or a(a)
Permitted Third Party Bank, including, without limitation, all deposit accounts,
disbursement accounts, investment accounts and lockbox accounts (other than
accounts constituting Excluded Property and other fiduciary accounts, all of
which the Credit Parties may maintain without restriction) (each such deposit
account, disbursement account, investment account and lockbox account, a
“Controlled Account”); each Controlled Account shall be a cash collateral
account, with all cash, checks and other similar items of payment in such
account securing payment of the Obligations, and in which the Borrower and each
of its Subsidiaries shall have granted a first priority Lien to the Collateral
Agent, on behalf of the holders of the Obligations, perfected either
automatically under the UCC (with respect to Controlled Accounts at Regions
Bank) or subject to Deposit Account Control Agreement or Securities Account
Control Agreement, as applicable. At any time after the occurrence and during
the continuance of an Event of(b) Default, at the request of the Required
Lenders, the Borrower will, and will cause each other Credit Party to, cause all
payments constituting proceeds of accounts or other Collateral to be directed
into lockbox accounts under agreements in form and substance satisfactory to the
Collateral Agent. Section 7.18 Landlord Waivers. In the case of (a) each
headquarter location of the Credit Parties, each other location where any
significant administrative or governmental functions are performed and each
other location where the Credit Parties maintain any books or records
(electronic or otherwise) and (b) any personal property Collateral located at
any other premises leased by a Credit Party containing personal property
Collateral with a value in excess of $500,000, the Credit Parties will provide
the Collateral Agent with such estoppel letters, consents and waivers from the
landlords on such real property to the extent (i) requested by the
Administrative Agent or the Collateral Agent and (ii) the Credit Parties are
able to secure such letters, consents and waivers after using commercially
reasonable efforts (such letters, consents and waivers shall be in form and
substance satisfactory to the Collateral Agent). Section 7.19 Post Closing
Covenants. Real Property Collateral. Within 60 days following the Closing Date
(or such(a) longer period as agreed to by the Collateral Agent in its sole
discretion), deliver to the Collateral Agent, the following: (i) Mortgages.
Fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering all Real Estate
Assets of the Credit Parties as of the Closing Date (other than fee-owned real
property of the Credit Parties as of the Closing Date that is located in State
of Florida); (ii) Opinions. An opinion of counsel (which counsel shall be
reasonably satisfactory to the Collateral Agent) in each state in which such
Real Estate Asset is located with respect to the enforceability of the form(s)
of Mortgages to be recorded in such state and such other matters as the
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Collateral Agent; (iii) Title Insurance. (a) ALTA
mortgagee title insurance policies or unconditional commitments therefor issued
by one or more title companies reasonably satisfactory to the Collateral Agent
(each, a “Title Policy”) with respect to such Real Estate Asset, in amounts not
less than the fair market value of such Real Estate Asset, together with a title
report issued by a title company with respect thereto and copies of all recorded
documents listed as exceptions to title or otherwise referred to therein, each
in 90



--------------------------------------------------------------------------------



 
[orionthirdamendment114.jpg]
form and substance reasonably satisfactory to the Collateral Agent and (b)
evidence reasonably satisfactory to the Collateral Agent that such Credit Party
has paid to the title company or to the appropriate Governmental Authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgage for such Real Estate Asset in the appropriate real
estate records; (iv) Flood Certificate. A recently issued flood zone
determination certificate; (v) Flood Insurance. Evidence of flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, in form and substance reasonably satisfactory to the Collateral Agent;
(vi) Survey. If an exception to the Title Policy with respect to any Real Estate
Asset subject to a Mortgage would arise without such ALTA surveys, ALTA surveys
of such Real Estate Asset; and (vii) Additional Information. Reports and other
reasonable information, in form, scope and substance reasonably satisfactory to
the Administrative Agent, regarding environmental matters relating to such Real
Estate Asset. Control Agreements. Within thirty (30) days following the Closing
Date (or such(b) longer period as agreed to by the Collateral Agent in its sole
discretion), to the extent required to be delivered pursuant to Section 7.17,
deliver to the Collateral Agent, Deposit Account Control Agreements and
Securities Account Control Agreements with respect to all Controlled Accounts,
in each case, in form and substance satisfactory to the Collateral Agent.
Estoppels, Consents and Waivers. Within thirty (30) days following the
Closing(c) Date (or such longer period as agreed to by the Collateral Agent in
its sole discretion), in the case of any personal property Collateral located at
premises leased by a Credit Party and set forth on Schedule 6.10(b) such
estoppel letters, consents and waivers from the landlords of such real property
to the extent required to be delivered in connection with Section 7.18 (such
letters, consents and waivers shall be in form and substance satisfactory to the
Collateral Agent). Lien Releases. Within ten (10) Business Days following the
Closing Date (or(d) such longer period as agreed to by the Administrative Agent
in its sole discretion), the Administrative Agent shall have received evidence
in form and substance reasonably satisfactory to the Administrative Agent that
(i) the Liens set forth on Schedule 8.2 in favor of CNH Industrial Capital
America LLC have been terminated and all Liens securing such obligations have
been released and (ii) all Liens in favor of Bank of the West evidenced by UCC-1
Filing No. 2013 0410077 filed with the Delaware Secretary of State and UCC-1
Filing No. 13-0003104587 filed with the Texas Secretary of State have been
terminated. Vessel Mortgage Release. Within fifteen (15) days following the
Closing Date(e) (or such longer period as agreed to by the Collateral Agent in
its sole discretion), deliver to the Collateral Agent, evidence, in form and
substance satisfactory to the Collateral Agent that (i) that certain Fleet
Preferred Mortgage in favor of Wells Fargo Bank, National Association in the
amount of $75,000,000 recorded as of September 13, 2013 as Batch No. 14460700,
Document I.D. No. 5, (ii) that certain Fleet Preferred Mortgage in favor of
Wells Fargo Bank, National 91



--------------------------------------------------------------------------------



 
[orionthirdamendment115.jpg]
Association in the amount of $75,000,000 recorded as of October 22, 2010 as
Batch No. 770916, Document I.D. No. 12710107, (iii) that certain Fleet Preferred
Mortgage in favor of Southwest Bank of Texas NA in the amount of $17,800,000
recorded as of July 1, 1999 as at Book No. 99-83, Page 279, as amended and (iv)
that certain Preferred Ship Mortgage in favor of Wells Fargo Bank, National
Association in the amount of $4,000,000 recorded as of December 12, 2014 as
Batch No. 24360700, Document I.D. No. 2, in each case, has been released and
terminated of record and the indebtedness referenced therein has been removed
from the record of the respective mortgaged Vessels. Insurance Endorsement. On
or before August 7, 2015 (or such later date as(f) agreed to by the Collateral
Agent in its sole discretion), the Collateral Agent shall be named as additional
insured, as its interest may appear, with respect to any such insurance
providing liability coverage in form and substance satisfactory to the
Collateral Agent. Tax Lien. Within thirty (30) days following the Closing Date
(or such longer(g) period as agreed to by the Administrative Agent in its sole
discretion), the Borrower shall have provided evidence to the Administrative
Agent that T.A.S. Commercial Concrete Solutions, LLC has paid all taxes and
other Indebtedness evidenced by that certain state tax lien filing filed by the
Texas Workforce Commission on October 10, 2014 in the amount of $15,387.67 and
that such state tax lien has been released and terminated of record. Letter of
Credit. Within ten (10) days following the Closing Date (or such longer(h)
period as agreed to by the Administrative Agent in its sole discretion), the
Borrower shall provide evidence to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, that (i) that
certain standby letter of credit issued by Wells Fargo Bank, National
Association on behalf of Orion Construction, L.P. for the benefit of Signal
Mutual Indemnity Association Ltd in the amount of $1,100,798.00 has been
terminated and (ii) any liens and security interests provided to Wells Fargo
Bank, National Association as security for such standby letter of credit have
been terminated and released in full. Section 8 NEGATIVE COVENANTS Each Credit
Party covenants and agrees that until the Obligations shall have been paid in
full or otherwise satisfied, and the Commitments hereunder shall have expired or
been terminated, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 8. Section 8.1
Indebtedness. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or guaranty, or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
other than: (a) the Obligations; (b) Indebtedness of the Borrower to any other
Credit Party; (c) Guarantees with respect to Indebtedness permitted under this
Section 8.1; (d) Indebtedness existing on the Closing Date and described in
Schedule 8.1, together with any Permitted Refinancing thereof; (e) Indebtedness
with respect to (x) Capital Leases and (y) purchase money Indebtedness;
provided, in the case of clause (x), that any such Indebtedness shall be secured
only by the asset subject to such Capital Lease, and, in the case of clause (y),
that any such 92



--------------------------------------------------------------------------------



 
[orionthirdamendment116.jpg]
Indebtedness shall be secured only by the asset acquired in connection with the
incurrence of such Indebtedness; provided further that the sum of the aggregate
principal amount of any Indebtedness under this clause (e) plus assumed
Indebtedness under clause (k) below shall not exceed at any time $10,000,000;
(f) Indebtedness in respect of any Swap Agreement that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by the Borrower that a Swap
Agreement entered into for speculative purposes or of a speculative nature is
not a Swap Agreement entered into in the ordinary course of business to hedge or
mitigate risks); (g) Indebtedness arising in connection with the financing of
insurance premiums in the ordinary course of business; (h) to the extent
constituting Indebtedness, all obligations in connection with each Permitted
Acquisition, including, without limitation, Earn Out Obligations; (i)
Indebtedness representing deferred compensation to officers, directors,
employees of the Borrower and its Subsidiaries; (j) unsecured Indebtedness of
the Credit Parties in an aggregate amount not to exceed at any time $15,000,000;
and (k) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder; provided that
any such Indebtedness was not created in anticipation of or in connection with
the transaction or series of transactions pursuant to which such Person became a
Subsidiary of a Credit Party; provided further that the sum of the aggregate
principal amount of any Indebtedness under this clause (k) plus Indebtedness
under clause (e) above shall not exceed at any time $10,000,000. Section 8.2
Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of any Credit Party or
any of its Subsidiaries, whether now owned or hereafter acquired, created or
licensed or any income, profits or royalties therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income,
profits or royalties under the UCC of any State or under any similar recording
or notice statute or under any Applicable Laws related to intellectual property,
except: (a) Liens in favor of the Collateral Agent for the benefit of the
holders of the Obligations granted pursuant to any Credit Document; (b) Liens
for Taxes not yet due or for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; (c) statutory Liens of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or Section 303(k) or 4068 of ERISA that would
constitute an Event of Default under Section 9.1(j)), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are 93



--------------------------------------------------------------------------------



 
[orionthirdamendment117.jpg]
overdue and that are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts; (d) Liens
incurred in the ordinary course of business in connection with (i) workers’
compensation, unemployment insurance and other types of social security, or (ii)
to secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), in each case, so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof; (e) easements,
rights-of-way, restrictions, encroachments, and other minor defects or
irregularities in title, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of any Credit Party
or any of its Subsidiaries, including, without limitation, all encumbrances
shown on any policy of title insurance in favor of the Collateral Agent with
respect to any Real Estate Asset; (f) any interest or title of a lessor or
sublessor under any lease of real estate permitted hereunder; (g) Liens solely
on any cash earnest money deposits made by any Credit Party or any of its
Subsidiaries in connection with any letter of intent, or purchase agreement
permitted hereunder; (h) purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business; (i) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (j) any
zoning or similar law or right reserved to or vested in any governmental office
or agency to control or regulate the use of any real property; (k) licenses of
patents, trademarks and other intellectual property rights granted by any Credit
Party or any of its Subsidiaries in the ordinary course of business and not
interfering in any respect with the ordinary conduct of the business of such
Credit Party or such Subsidiary; (l) Liens existing as of the Closing Date and
described in Schedule 8.2; (m) Liens securing purchase money Indebtedness and
Capital Leases to the extent permitted pursuant to Section 8.1(e); provided, any
such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness or the assets subject to such Capital Lease, respectively; (n)
Liens in favor of the Issuing Bank or the Swingline Lender on cash collateral
securing the obligations of a Defaulting Lender to fund risk participations
hereunder; (o) Liens consisting of judgment or judicial attachment liens
relating to judgments which do not constitute an Event of Default hereunder; 94



--------------------------------------------------------------------------------



 
[orionthirdamendment118.jpg]
(p) licenses (including licenses of Intellectual Property), sublicenses, leases
or subleases granted to third parties in the ordinary course of business; (q)
Liens in favor of collecting banks under Section 4-210 of the UCC; (r) Liens
(including the right of set-off) in favor of a bank or other depository
institution arising as a matter of law encumbering deposits; (s) Liens arising
out of conditional sale, title retention, consignment or similar arrangements
for the sale of goods in the ordinary course of business; (t) Liens not
otherwise permitted hereunder securing Indebtedness or other obligations not in
excess of $5,000,000 in the aggregate at any one time outstanding; and (u) the
interest of the shipyard in vessels being built for or retrofitted for the
Borrower or its Subsidiaries during the period prior to delivery of the
vessel(s) under the applicable contract. Section 8.3 No Further Negative
Pledges. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
enter into any Contractual Obligation (other than this Agreement and the other
Credit Documents) that limits the ability of any Credit Party or any such
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this Section 8.3 shall not prohibit (i) any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.1(e), solely to the extent any such negative pledge
relates to the property financed by or subject to Permitted Liens securing such
Indebtedness, (ii) any Permitted Lien or any document or instrument governing
any Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (iii) customary
restrictions and conditions contained in any agreement relating to the
disposition of any property or assets permitted under Section 8.9 pending the
consummation of such disposition, and (iv) customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business. Notwithstanding the foregoing or anything in this Agreement to the
contrary, at no time shall the Credit Parties be permitted to create, incur,
assume or suffer to exist Liens on any interest (fee, leasehold or otherwise)
owned by the Borrower or any of its Subsidiaries as of the Closing Date in any
real property located in the State of Florida. Section 8.4 Restricted Payments.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, declare
or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that: (a) each Subsidiary of the
Borrower may make Restricted Payments to the Borrower; and (b) the Borrower may
declare and make dividend payments or other distributions payable solely in the
Equity Interests of such Person; and (c) the Credit Parties may repurchase any
class of Equity Interest of any other Credit Party so long as (i) no Default or
Event of Default has occurred and is continuing or would result therefrom and
(ii) the Consolidated Leverage Ratio is less than or equal to 2.00 to 1.00 after
giving effect to such repurchases. 95



--------------------------------------------------------------------------------



 
[orionthirdamendment119.jpg]
Section 8.5 Burdensome Agreements. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, enter into, or permit to exist, any Contractual
Obligation that encumbers or restricts the ability of any such Person to (i) pay
dividends or make any other distributions to the Borrower or other Credit Party
on its Equity Interests or with respect to any other interest or participation
in, or measured by, its profits, (ii) pay any Indebtedness or other obligation
owed to the Borrower or any other Credit Party, (iii) make loans or advances to
the Borrower or any other Credit Party, (iv) sell, lease or transfer any of its
property to the Borrower or any other Credit Party, (v) pledge its property
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (vi) act as a Borrower or Credit Party
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(iv) above) for (1) this Agreement and the other
Credit Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.1(e); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (3) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien or (4) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.9 pending the consummation of such sale.
Section 8.6 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except: (a)
Investments in cash and Cash Equivalents and deposit accounts or securities
accounts in connection therewith; (b) equity Investments owned as of the Closing
Date in any Subsidiary; (c) intercompany loans to the extent permitted under
Section 8.1(b) and guarantees to the extent permitted under Section 8.1(c); (d)
Investments existing on the Closing Date and described on Schedule 8.6; (e)
Investments constituting Swap Agreements permitted by Section 8.1(f); (f)
Permitted Acquisitions; (g) Investments constituting accounts receivable, trade
debt and deposits for the purchase of goods, in each case made in the ordinary
course of business; (h) other Investments not listed above and not otherwise
prohibited by this Agreement in an aggregate amount outstanding at any time (on
a cost basis) not to exceed $10,000,000. Notwithstanding the foregoing, in no
event shall any Credit Party make any Investment which results in or facilitates
in any manner any Restricted Payment not otherwise permitted under the terms of
Section 8.4. Section 8.7 Use of Proceeds. No Credit Party shall use the proceeds
of any Credit Extension of the Loans except pursuant to Section 7.9. Section 8.8
Financial Covenants. The Credit Parties shall not: 96



--------------------------------------------------------------------------------



 
[orionthirdamendment120.jpg]
(a) Consolidated Leverage Ratio. PermitCommencing with the Fiscal Quarter ended
September 30, 2017, permit the Consolidated Leverage Ratio as of the end of any
Fiscal Quarter of the Borrower (i) occurring during the period from the Closing
Date through and including December 31, 2015, to exceed 3.25 to 1.00 and (ii)
thereafter, to exceed the correlative ratio set forth below:to exceed 3.00 to
1.00. Fiscal Quarter Ending Consolidated Leverage Ratio March 31, 2016 4.00 to
1.00 June 30, 2016 3.75 to 1.00 September 30, 2016 3.25 to 1.00 December 31,
2016 3.00 to 1.00 March 31, 2017 2.75 to 1.00 June 30, 2017 2.75 to 1.00
September 30, 2017 2.75 to 1.00 December 31, 2017 and each Fiscal Quarter
thereafter 2.50 to 1.00 (b) Consolidated Fixed Charge Coverage Ratio. Permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any Fiscal Quarter of
the Borrower to be less than 1.25 to 1.00. Section 8.9 Fundamental Changes;
Disposition of Assets; Acquisitions. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, enter into any Acquisition or transaction of merger
or consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or make any Asset Sale, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory and materials
and the acquisition of equipment and capital expenditures in the ordinary course
of business, subject to Section 8.17) any vessel, the business, property or
fixed assets of, or Equity Interests or other evidence of beneficial ownership
of, any Person or any division or line of business or other business unit of any
Person, except: (a) any Subsidiary of the Borrower may be merged with or into
the Borrower or any Subsidiary, or be liquidated, wound up or dissolved, or all
or any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any other Subsidiary; provided, in the case of
such a merger, (i) if the Borrower is party to the merger, the Borrower shall be
the continuing or surviving Person and (ii) if any Guarantor is a party to such
merger, then a Guarantor shall be the continuing or surviving Person; (b) Asset
Sales, (i) the proceeds of which when aggregated with the proceeds of all other
Asset Sales made within the same Fiscal Year, do not exceed $20,000,000;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of the applicable Credit Party (or 97



--------------------------------------------------------------------------------



 
[orionthirdamendment121.jpg]
similar governing body)), and (2) no less than seventy-five percent (75%) of
such proceeds shall be paid in cash; and (c) Investments made in accordance with
Section 8.6. Section 8.10 Disposal of Subsidiary Interests. Except for any sale
of all of its interests in the Equity Interests of any of its Subsidiaries in
compliance with the provisions of Section 8.9 and except for Liens securing the
Obligations, no Credit Party shall, nor shall it permit any of its Subsidiaries
to, (a) directly or indirectly sell, assign, pledge or otherwise encumber or
dispose of any Equity Interests of any of its Subsidiaries, except to qualify
directors if required by Applicable Laws; or (b) permit any of its Subsidiaries
directly or indirectly to sell, assign, pledge or otherwise encumber or dispose
of any Equity Interests of any of its Subsidiaries, except to another Credit
Party (subject to the restrictions on such disposition otherwise imposed
hereunder), or to qualify directors if required by Applicable Laws. Section 8.11
Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which the
Credit Party or any Subsidiary (a) has sold or transferred or is to sell or to
transfer to any other Person (other than the Borrower or any other Credit
Party), or (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by the Borrower or any
other Credit Party to any Person (other than the Borrower or any other Credit
Party) in connection with such lease. Section 8.12 Transactions with Affiliates
and Insiders. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any officer, director or Affiliate of the
Borrower or any its Subsidiaries on terms that are less favorable to the
Borrower or such Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not an officer, director or Affiliate
of the Borrower or any of its Subsidiaries; provided, the foregoing restriction
shall not apply to (a) any transaction between or among the Credit Parties and
(b) normal and reasonable compensation and reimbursement of expenses of officers
and directors in the ordinary course of business. Section 8.13 Prepayment of
Other Funded Debt. No Credit Party shall, nor shall it permit any of its
Subsidiaries to: (a) after the issuance thereof, amend or modify (or permit the
amendment or modification of) the terms of any Funded Debt in a manner adverse
to the interests of the Lenders (including specifically shortening any maturity
or average life to maturity or requiring any payment sooner than previously
scheduled or increasing the interest rate or fees applicable thereto); or (b)
except in connection with a refinancing or refunding permitted hereunder, make
any voluntary prepayment, redemption, defeasance or acquisition for value of
(including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of, any Funded Debt (other than the Indebtedness under the
Credit Documents, intercompany Indebtedness permitted hereunder and Indebtedness
permitted under Section 8.1(b)). Section 8.14 Conduct of Business. From and
after the Closing Date, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, engage in any business other than the businesses engaged in by
98



--------------------------------------------------------------------------------



 
[orionthirdamendment122.jpg]
such Credit Party or such Subsidiary on the Closing Date and businesses that are
substantially similar, related or incidental thereto. Section 8.15 Fiscal Year;
Accounting Changes. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31. No Credit Party
shall, nor shall it permit any of its Subsidiaries to change its accounting
method (except in accordance with GAAP) in any manner adverse to the interests
of the Lenders without the prior written consent of the Required Lenders.
Section 8.16 Amendments to Organizational Agreements/Material Agreements. Unless
consented to in writing by the Administrative Agent in its sole discretion, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendments to its Organizational Documents if such amendment could
reasonably be expected to be materially adverse to the Lenders or any Agent. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendment to, or terminate or waive any provision of, any Material
Contract unless such amendment, termination, or waiver would not have a material
adverse effect on the Agents or the Lenders. Section 8.17 Capital Expenditures.
The Credit Parties shall not permit Consolidated Capital Expenditures in any
Fiscal Year to exceed $35,000,000 in the aggregate plus the unused amount
available for Consolidated Capital Expenditures under this Section 8.17 for the
immediately preceding fiscal year (excluding any carry forward available from
any prior fiscal year); provided, that with respect to any fiscal year, capital
expenditures made during any such fiscal year shall be deemed to be made first
with respect to the applicable limitation for such year and then with respect to
any carry forward amount to the extent applicable. Section 8.18 Negative
Covenants Relating to the Vessels. The Credit Parties shall not do any act or
voluntarily suffer or permit any act to be done whereby any insurance required
hereunder or under any of the Fleet Mortgage shall or may be suspended, impaired
or defeated, or suffer or permit any Vessel to engage in any voyage or carry any
cargo not permitted under the policies of insurance then in effect covering such
Vessel. Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS. Section 9.1
Events of Default. If any one or more of the following conditions or events
shall occur: (a) Failure to Make Payments When Due. Failure by any Credit Party
to pay (i) the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise; (ii) within one (1) Business Day of when due any
amount payable to any Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee or any other amount due hereunder; or (b)
Default in Other Agreements. (i) Failure of any Credit Party or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.1(a)) in an aggregate principal amount of $5,000,000 or
more, in each case beyond the grace or cure period, if any, provided therefor;
or (ii) breach or default by any Credit Party with respect to any other term of
(1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace or cure period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or 99



--------------------------------------------------------------------------------



 
[orionthirdamendment123.jpg]
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or (c) Breach of Certain Covenants.
Failure of any Credit Party to perform or comply with any term or condition
contained in Section 7.1, Section 7.2, Section 7.5, Section 7.6, Section 7.8,
Section 7.9, Section 7.10, Section 7.11, Section 7.12, Section 7.13, Section
7.14, Section 7.19 or Section 8; or (d) Breach of Representations, etc. Any
representation, warranty, certification or other statement made or deemed made
by any Credit Party in any Credit Document or in any statement or certificate at
any time given by any Credit Party or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made; or (e) Other
Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 9.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of such Borrower
becoming aware of such default, or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or (f) Involuntary
Bankruptcy; Appointment of Receiver, etc. (i) A court of competent jurisdiction
shall enter a decree or order for relief in respect of any Credit Party or any
of its Subsidiaries in an involuntary case under the Bankruptcy Code or Debtor
Relief Laws now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against any Credit Party or
any of its Subsidiaries under the Bankruptcy Code or other Debtor Relief Laws
now or hereafter in effect; or a decree or order of a court having jurisdiction
in the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over any Credit Party
or any of its Subsidiaries, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of any Credit
Party or any of its Subsidiaries for all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of any Credit Party or any of its
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty (60) days without having been dismissed, bonded or discharged; or (g)
Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party or any
of its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or other Debtor Relief
Laws now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or any Credit Party or any of its Subsidiaries
shall make any assignment for the benefit of creditors; or (ii) any Credit Party
or any of its Subsidiaries shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of any Credit Party or any of
its Subsidiaries or any committee thereof shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 9.1(f); or (h) Judgments and Attachments. (i) Any one or more
money judgments, writs or warrants of attachment or similar process involving an
aggregate amount at any time in excess of 100



--------------------------------------------------------------------------------



 
[orionthirdamendment124.jpg]
$2,000,000 (to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against any Credit Party or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days; or (ii) any non-monetary judgment or
order shall be rendered against any Credit Party or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect, and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days;
or (i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or such Subsidiary and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or (j) Pension Plans. There
shall occur one or more ERISA Events which individually or in the aggregate
results in liability of any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $2,000,000 during the term hereof
and which is not paid by the applicable due date; or (k) Change of Control. A
Change of Control shall occur; or (l) Invalidity of Credit Documents and Other
Documents. At any time after the execution and delivery thereof, (i) this
Agreement or any other Credit Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations (other than
contingent and indemnified obligations not then due and owing) in accordance
with the terms hereof) or shall be declared null and void, or the Collateral
Agent shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, or (ii) any Credit Party shall
contest the validity or enforceability of any Credit Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by the Lenders, under any Credit Document to which it is a party; or
(m) Vessels. (a) A proceeding shall have been commenced on behalf of the United
States of America to effect the forfeiture of any of the Vessels or any notice
shall have been issued on behalf of the United States of America of the seizure
of any of the Vessels or to the effect that the Certificate of Documentation of
any of the Vessels is subject to cancellation or revocation, for any reason
whatsoever and the Borrower shall have failed within thirty (30) days of the
occurrence thereof to have assigned and pledged to the Collateral Agent, or
cause to have assigned and pledged to the Collateral Agent, additional
collateral having an aggregate value (as determined by the Collateral Agent in
its sole discretion) at least equal to the agreed value (as set forth on
Schedule 6.10(d)) of such Vessel or (b) the Borrower or any Credit Party shall
lose its status as a citizen of the United States of America for the purpose of
operating vessels in the coastwise trade in accordance with Section 2 of the
Shipping Act. Section 9.2 Remedies. Upon the occurrence of any Event of Default
described in Section 9.1(f) or Section 9.1(g), automatically, and upon the
occurrence and during the continuance of any other Event of Default, at the
request of (or with the consent of) the Required Lenders, upon notice to the
Borrower by the Administrative Agent, (A) the Revolving Commitments, if any, of
each Lender having such Revolving Commitments and the obligation of any Issuing
Bank to issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Credit Parties: (I) the unpaid principal
amount of and accrued interest on the Loans, 101



--------------------------------------------------------------------------------



 
[orionthirdamendment125.jpg]
(II) an amount equal to the maximum amount that may at any time be drawn under
all Letters of Credit then outstanding (regardless of whether any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letters of Credit), and (III) all other Obligations; provided,
the foregoing shall not affect in any way the obligations of the Lenders under
Section 2.2(b)(iii) or Section 2.3(e); (C) the Administrative Agent may cause
the Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents and (D) the Administrative Agent shall direct
the Borrower to pay (and the Borrower hereby agrees upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Section 9.1(f) and
Section 9.1(g) to pay) to the Administrative Agent such additional amounts of
cash, to be held as security for such Borrower’s reimbursement Obligations in
respect of Letters of Credit then outstanding under arrangements acceptable to
the Administrative Agent, equal to the Outstanding Amount of the Letter of
Credit Obligations at such time. Notwithstanding anything herein or otherwise to
the contrary, any Event of Default occurring hereunder shall continue to exist
(and shall be deemed to be continuing) until such time as such Event of Default
has been cured to the satisfaction of the Required Lenders or waived in writing
in accordance with the terms of Section 11.4. Section 9.3 Application of Funds.
After the exercise of remedies provided for in Section 9.2 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order: First, to payment of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (other than
principal, interest and Letter of Credit Fees but including without limitation
all reasonable out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, Section 3.2 and Section
3.3) payable to the Administrative Agent and the Collateral Agent, in each case
in its capacity as such; Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable to the Lenders including without limitation
all reasonable out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, Section 3.2 and Section
3.3), ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Obligations constituting accrued and unpaid Letter of Credit Fees
and interest on the Loans, Letter of Credit Borrowings and other Obligations
ratably among such parties in proportion to the respective amounts described in
this clause Third payable to them; and Fourth, to (a) payment of that portion of
the Obligations constituting unpaid principal of the Loans and Letter of Credit
Borrowings, (b) payment of breakage, termination or other amounts owing in
respect of any Swap Agreement between the Borrower or any of its Subsidiaries
and any Swap Provider, to the extent such Swap Agreement is permitted hereunder,
(c) payments of amounts due under any Treasury Management Agreement between the
Borrower or any of its Subsidiaries and any Treasury Management Bank, and (d)
the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of the Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them; and Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Laws. 102



--------------------------------------------------------------------------------



 
[orionthirdamendment126.jpg]
Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or such Guarantor’s assets, but appropriate adjustments shall be made
with respect to payments from other Credit Parties to preserve the allocation to
Obligations otherwise set forth above in this Section. Notwithstanding the
foregoing, Secured Swap Obligations and Secured Treasury Management Obligations
shall be excluded from the application described above if the Administrative
Agent has not received a Secured Party Designation Notice, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Qualifying Swap Provider or Qualifying Treasury Management Bank, as
the case may be. Each Qualifying Swap Provider or Qualifying Treasury Management
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Section X for itself and its Affiliates as if a “Lender” party hereto. Section
10 AGENCY Section 10.1 Appointment and Authority. (a) Each of the Lenders and
the Issuing Banks hereby irrevocably appoints Regions Bank to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and no Credit Party
nor any of its Subsidiaries shall have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. (b) Each of the Lenders hereby irrevocably appoints,
designates and authorizes the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and each Collateral Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any Collateral Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any Collateral Document, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein or therein, nor shall the Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any Collateral Document or
otherwise exist against the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the Collateral
Documents with reference to the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency 103



--------------------------------------------------------------------------------



 
[orionthirdamendment127.jpg]
doctrine of any Applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Collateral Agent shall
act on behalf of the Lenders with respect to any Collateral and the Collateral
Documents, and the Collateral Agent shall have all of the benefits and
immunities (i) provided to the Administrative Agent under the Credit Documents
with respect to any acts taken or omissions suffered by the Collateral Agent in
connection with any Collateral or the Collateral Documents as fully as if the
term “Administrative Agent” as used in such Credit Documents included the
Collateral Agent with respect to such acts or omissions, and (ii) as
additionally provided herein or in the Collateral Documents with respect to the
Collateral Agent. Section 10.2 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary of the Borrower or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders. Section 10.3 Exculpatory Provisions. (a) The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent: (i) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and (iii) shall not, except as expressly set forth herein
and in the other Credit Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity. (b) The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or 104



--------------------------------------------------------------------------------



 
[orionthirdamendment128.jpg]
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.4 and 9.2) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrower, a Lender or an Issuing Bank. (c) The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Section 10.4 Reliance by
Administrative Agent. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower and its Subsidiaries), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. Section 10.6 Resignation of Administrative Agent. (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an 105



--------------------------------------------------------------------------------



 
[orionthirdamendment129.jpg]
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date. (b) If the Person servicing as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Section 10 and Section 11.2 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent. Section 10.7
Non-Reliance on Administrative Agent and Other Lenders. Each of the Lenders and
the Issuing Banks acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Banks also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to 106



--------------------------------------------------------------------------------



 
[orionthirdamendment130.jpg]
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder. Section 10.8 No Other Duties, etc. Anything
herein to the contrary notwithstanding, the Book Manager, Lead Arranger,
Co-Documentation Agents or Co-Syndication Agents listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder. Section 10.9
Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, Letter of
Credit Obligations and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Banks and the Administrative Agent under Section 2.10 and Section 11.2) allowed
in such judicial proceeding; and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.10 and Section 11.2). Section 10.10 Collateral Matters. (a) The Lenders
(including each Issuing Bank and the Swingline Lender) irrevocably authorize the
Administrative Agent and the Collateral Agent, at its option and in its
discretion, (i) to release any Lien on any property granted to or held under any
Credit Document securing the Obligations (x) upon termination of the commitments
under this Agreement and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank shall
have been made), (y) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Credit Documents or consented to in accordance
with the terms of this Agreement, or (z) subject to Section 11.4, if approved,
authorized or ratified in writing by the Required Lenders; 107



--------------------------------------------------------------------------------



 
[orionthirdamendment131.jpg]
(ii) to subordinate any Lien on any property granted to or held under any Credit
Document securing the Obligations to the holder of any Lien on such property
that is permitted by Section 8.2(m); and (iii) to release any Guarantor from its
obligations under this Agreement and the other Credit Documents if such Person
ceases to be a Credit Party as a result of a transaction permitted under the
Credit Documents. Upon request by the Administrative Agent or the Collateral
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under this Agreement pursuant to this Section. (b) The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Credit
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral. (c) Anything contained in any of the Credit Documents to the
contrary notwithstanding, each of the Credit Parties, the Administrative Agent,
the Collateral Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce this Agreement, the Notes or any other Credit
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
holders of the Obligations in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Collateral Agent, and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the holders of the Obligations (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition. (d) No Secured Swap Agreement or Secured Treasury Management
Agreement will create (or be deemed to create) in favor of any Qualifying Swap
Provider or any Qualifying Treasury Management Bank, respectively that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of the Borrower or any other Credit Party under
the Credit Documents except as expressly provided herein or in the other Credit
Documents. By accepting the benefits of the Collateral, each such Qualifying
Swap Provider and Qualifying Treasury Management Bank shall be deemed to have
appointed the Collateral Agent as its agent and agreed to be bound by the Credit
Documents as a holder of the Obligations, subject to the limitations set forth
in this clause (d). Furthermore, it is understood and agreed that the Qualifying
Swap Providers and Qualifying Treasury Management Banks, in their capacity as
such, shall not have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any of the other Credit Documents or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral, or to any notice of or consent to any 108



--------------------------------------------------------------------------------



 
[orionthirdamendment132.jpg]
amendment, waiver or modification of the provisions hereof or of the other
Credit Documents) other than in its capacity as a Lender and, in any case, only
as expressly provided herein. Section 11 MISCELLANEOUS Section 11.1 Notices;
Effectiveness; Electronic Communications. (a) Notices Generally. Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to the Administrative Agent, the Borrower or any other Credit Party, to the
address, telecopier number, electronic mail address or telephone number
specified in Appendix B: (ii) if to any Lender, any Issuing Bank or Swingline
Lender, to the address, telecopier number, electronic mail address or telephone
number in its Administrative Questionnaire on file with the Administrative
Agent. Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by telecopier shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Section 2 if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent and the Borrower that it is incapable of receiving
notices under such Section by electronic communication. The Administrative Agent
or any Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor,
provided that, with respect to clauses (i) and (ii) above, if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient 109



--------------------------------------------------------------------------------



 
[orionthirdamendment133.jpg]
(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto. (d) Platform. (i) Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Issuing Banks and the other Lenders by
posting the Communications on Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”). (ii) The Platform is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Credit Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any other Credit Party’s or the Administrative Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Credit Party pursuant to any Credit Document or
the transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform. Section 11.2 Expenses;
Indemnity; Damage Waiver. (a) Costs and Expenses. The Credit Parties shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or any Issuing Bank (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Bank) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or (B)
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. (b)
Indemnification by the Credit Parties. The Credit Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Lender and each Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee 110



--------------------------------------------------------------------------------



 
[orionthirdamendment134.jpg]
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable out-of-pocket fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party) other than such Indemnitee or its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any other Credit Party, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any Credit Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Credit
Document, if the Borrower or such Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.2(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim. (c) Reimbursement by Lenders. To the extent that the
Credit Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Collateral Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any such sub-agent), the applicable Issuing
Bank or such Related Party, as the case may be, such Lender’s pro rata share (in
each case, determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or such Issuing Bank in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of this Agreement that provide that
their obligations are several in nature, and not joint and several. (d) Waiver
of Consequential Damages, Etc. To the fullest extent permitted by Applicable
Law, none of the Credit Parties shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials 111



--------------------------------------------------------------------------------



 
[orionthirdamendment135.jpg]
distributed by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby. (e)
Payments. All amounts due under this Section shall be payable promptly, but in
any event within ten (10) Business Days after written demand therefor (including
delivery of copies of applicable invoices). (f) Survival. The provisions of this
Section shall survive resignation or replacement of the Administrative Agent,
Collateral Agent, any Issuing Bank, the Swingline Lender or any Lender,
termination of the commitments hereunder and repayment, satisfaction and
discharge of the loans and obligations hereunder. Section 11.3 Set-Off. If an
Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrower or any other Credit Party against any and all of the obligations of the
Borrower or such Credit Party now or hereafter existing under this Agreement or
any other Credit Document to such Lender, such Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, such Issuing Bank or
such Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower or such Credit
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each of the Lenders and the
Issuing Banks agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 11.4 Amendments and Waivers. (a) Required Lenders’ Consent. Subject to
Section 11.4(b) and Section 11.4(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Administrative Agent and the Required Lenders; provided that
(i) the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuing Bank, (ii) each of the
Fee Letter and any Auto Borrower Agreement may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(iii) no Defaulting Lender shall have any right to approve or disapprove (x) any
amendment, waiver or consent hereunder, except that the Commitments, Loans
and/or Letter of 112



--------------------------------------------------------------------------------



 
[orionthirdamendment136.jpg]
Credit Obligations of such Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender except to the extent such
waiver, amendment or modification affects such Defaulting Lender differently
than other affected Lenders, (iv) each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein and (v) the Required Lenders shall determine whether or not to allow any
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders. (b)
Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender except as provided in clause (a)(iii) above) that would
be affected thereby, no amendment, modification, termination, or consent shall
be effective if the effect thereof would: (i) extend the Revolving Commitment
Termination Date; (ii) waive, reduce or postpone any scheduled repayment (but
not prepayment) or alter the required application of any payment pursuant to
Section 2.13(d) or any prepayment pursuant to Section 2.12 or the application of
funds pursuant to Section 9.3, as applicable; (iii) extend the stated expiration
date of any Letter of Credit, beyond the Revolving Commitment Termination Date;
(iv) reduce the principal of or the rate of interest on any Loan (other than any
waiver of the imposition of the Default Rate pursuant to Section 2.9) or any fee
or premium payable hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder; (v) extend the time
for payment of any such interest or fees; (vi) reduce the principal amount of
any Loan or any reimbursement obligation in respect of any Letter of Credit;
(vii) amend, modify, terminate or waive any provision of this Section 11.4(b) or
Section 11.4(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required; (viii) change the percentage of the
outstanding principal amount of Loans that is required for the Lenders or any of
them to take any action hereunder or amend the definition of “Required Lenders”
or “Term Loan A Commitment Percentage”, “Term Loan Commitment Percentage” or
“Revolving Commitment Percentage” or modify the amount of the Commitment of any
Lender; 113



--------------------------------------------------------------------------------



 
[orionthirdamendment137.jpg]
(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from their obligations hereunder, in each case, except as
expressly provided in the Credit Documents; or (x) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under any Credit
Document (except pursuant to a transaction permitted hereunder). (c) Other
Consents. No amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by the Borrower or any other
Credit Party therefrom, shall: (i) increase any Revolving Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving Commitment of any Lender; (ii) amend, modify, terminate or waive
any provision hereof relating to the Swingline Sublimit or the Swingline Loans
without the consent of the Swingline Lender; (iii) amend, modify, terminate or
waive any obligation of Lenders relating to the purchase of participations in
Letters of Credit as provided in Section 2.3(e) without the written consent of
the Administrative Agent and of each Issuing Bank; or (iv) amend, modify,
terminate or waive any provision of this Section 11 as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the consent of such Agent. (d)
Execution of Amendments, etc. The Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Borrower, on such Borrower. Section 11.5 Successors and Assigns. (a) Successors
and Assigns Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that neither the Borrower nor any other
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the 114



--------------------------------------------------------------------------------



 
[orionthirdamendment138.jpg]
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement. (b) Assignments by Lenders. Any
Lender may at any time assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments, Loans and obligations hereunder at the time owing to it); provided
that any such assignment shall be subject to the following conditions: (i)
Minimum Amounts. (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s commitments and the loans at the time owing to it (in
each case with respect to any credit facility) or contemporaneous assignments to
Approved Funds that equal at least to the amounts specified in subsection
(b)(i)(B) of this Section in the aggregate) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and (B) in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the commitment (which for this purpose includes
loans and obligations in respect thereof outstanding thereunder) or, if the
commitment is not then in effect, the principal outstanding balance of the loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment Agreement with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $2,500,000, in the case
of any assignment in respect of any Revolving Commitments and/or Revolving
Loans, or $1,000,000, in the case of any assignment in respect of any Term Loan
Commitments and/or Term Loans, unless each of the Administrative Agent and, so
long as no Event of Default shall have occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed). (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata basis
as between its Revolving Commitment and/or Revolving Loans, on the one hand, and
any Term Loan Commitment and/or Term Loans, on the other the hand. (iii)
Required Consents. No consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition: (A)
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall have occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; 115



--------------------------------------------------------------------------------



 
[orionthirdamendment139.jpg]
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i)
commitments under revolving credit facilities and unfunded commitments under
term loan facilities if such assignment is to a Person that is not a Lender with
a commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) a funded Term Loan to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; (C) the
consent of the Issuing Bank (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of any Revolving
Commitment; and (D) the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of any Revolving Commitment. (iv) Assignment Agreement. The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment Agreement, together with a processing and recordation fee in the
amount of $3,500, unless waived, in whole or in part by the Administrative Agent
in its discretion. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment Certain
Persons. No such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B). (vi) No
Assignment to Natural Persons. No such assignment shall be made to a natural
person. (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. 116



--------------------------------------------------------------------------------



 
[orionthirdamendment140.jpg]
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. The Borrower will execute
and deliver on request, at their own expense, Notes to the assignee evidencing
the interests taken by way of assignment hereunder. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section. (c) Register. The Administrative Agent,
acting solely for this purpose as an agent of the Borrower, shall maintain at
one of its offices in the United States, a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans and Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. (d) Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.2(c) with respect to any payments made by such
Lender to its Participant(s). Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (b) or (c) of Section 11.4 that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.2, 3.1 and 3.3(subject to the requirements and limitations therein,
including the requirements under Section 3.3(f) (it being understood that the
documentation required under Section 3.3(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 3.4 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.2 or 3.3, with respect to any participation, than 117



--------------------------------------------------------------------------------



 
[orionthirdamendment141.jpg]
its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.17 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.3 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.14 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement, or any promissory notes evidencing its interests hereunder, to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 11.6 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists. Section 11.7 Survival of Representations, Warranties and
Agreements. All representations, warranties and agreements made herein shall
survive the execution and delivery hereof and the making of any Credit
Extension. Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Agents set forth in Section 2.14, Section 10.3 and Section
11.2(c) shall survive the payment of the Loans, the cancellation, expiration or
cash collateralization of the Letters of Credit, and the termination hereof.
Section 11.8 No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents, any Swap Agreements or any Treasury Management
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall 118



--------------------------------------------------------------------------------



 
[orionthirdamendment142.jpg]
not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy. Section 11.9 Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
the Administrative Agent, the Issuing Banks, the Swingline Lender or the Lenders
(or to the Administrative Agent, on behalf of Lenders), or the Administrative
Agent, the Collateral Agent, the Issuing Banks or the Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred. Section 11.10 Severability. In case any provision in or obligation
hereunder or any Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment or Term Loan Commitment
of any other Lender hereunder. Nothing contained herein or in any other Credit
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and, subject to Section
10.9, each Lender shall be entitled to protect and enforce its rights arising
under this Agreement and the other Credit Documents and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose. Section 11.12 Headings. Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect. Section
11.13 Applicable Laws. (a) Governing Law. This Agreement shall be governed by,
and construed in accordance with, the law of the State of New York. (b)
Submission to Jurisdiction. Each party hereto irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York county and of the
United States District Court of the Southern District of New York, any appellate
court from any thereof or any jurisdiction where a Vessel may be found, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or court in a jurisdiction where a Vessel is located, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment 119



--------------------------------------------------------------------------------



 
[orionthirdamendment143.jpg]
or in any other manner provided by law. Nothing in this Agreement or in any
other Credit Document shall affect any right that any party may otherwise have
to bring any action or proceeding relating to this Agreement or any other Credit
Document against any Credit Party or its properties in the courts of any
jurisdiction. (c) Waiver of Venue. Each party hereto irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in subsection (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. (d) Service of Process. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 11.1. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.
Section 11.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in
(including, for purposes hereof, any new lenders invited to join hereunder on an
increase in the Loans and Commitments hereunder, whether by exercise of an
accordion, by way of amendment or otherwise), any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower or its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein, or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers 120



--------------------------------------------------------------------------------



 
[orionthirdamendment144.jpg]
or other market identifiers with respect to the credit facilities provided for
herein, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of the Administrative Agent,
the Collateral Agent, the Issuing Banks and the Lenders acknowledges that (i)
the Information may include material non-public information concerning the
Borrower or any Subsidiary, as the case may be, (ii) it has developed compliance
procedures regarding the use of material non-public information and (iii) it
will handle such material non-public information in accordance with Applicable
Law, including United States federal and state securities laws. Section 11.16
Usury Savings Clause. Notwithstanding any other provision herein, the aggregate
interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under Applicable Laws shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and each of the Credit Parties to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to each of the applicable Credit Parties.In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder. Section 11.17 Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an 121



--------------------------------------------------------------------------------



 
[orionthirdamendment145.jpg]
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Credit Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g. “pdf”
or “tif” format) shall be effective as delivery of a manually executed
counterpart of this Agreement. Section 11.18 No Advisory of Fiduciary
Relationship. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Credit Document), each of the Credit Parties acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, are arm’s-length commercial transactions between the
Credit Parties, on the one hand, and the Administrative Agent, on the other
hand, (ii) the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each of the Credit Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (b)(i) the Administrative Agent is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for any Credit Party or any of their Affiliates or any other
Person and (ii) the Administrative Agent does not have any obligation to any
Credit Party or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (c) the Administrative Agent and its respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their Affiliates, and
the Administrative Agent does not have any obligation to disclose any of such
interests to any Credit Party or its Affiliates. To the fullest extent permitted
by law, each of the Credit Parties hereby waives and releases, any claims that
it may have against the Administrative Agent with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. Section 11.19 Electronic Execution of
Assignments and Other Documents. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment Agreement or in any amendment,
waiver, modification or consent relating hereto shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Laws,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. Section 11.20 USA
PATRIOT Act. Each Lender subject to the Act hereby notifies each of the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each of the Credit
Parties, which information includes the name and address of each of the Credit
Parties and other information that will allow such Lender to identify each of
the Credit Parties in accordance with the Patriot Act. Section 11.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement 122



--------------------------------------------------------------------------------



 
[orionthirdamendment146.jpg]
or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. [Signatures on Following Page(s)] 123



--------------------------------------------------------------------------------



 